Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT AND GUARANTY

dated as of June 19, 2020

by and among

ATHENEX, INC.,

as the Borrower,

THE SUBSIDIARY GUARANTORS FROM TIME TO TIME PARTY

HERETO,

as the Guarantors,

THE LENDERS FROM TIME TO TIME PARTY HERETO

as the

Lenders,

and

OAKTREE FUND ADMINISTRATION, LLC,

as the Administrative Agent

U.S. $225,000,000

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1. DEFINITIONS

     1  

1.01

  Certain Defined Terms      1  

1.02

  Accounting Terms and Principles      34  

1.03

  Interpretation      35  

1.04

  Division      36  

SECTION 2. THE COMMITMENT AND THE LOANS

     36  

2.01

  Loans      36  

2.02

  Borrowing Procedures      37  

2.04

  Notes      37  

2.05

  Use of Proceeds      38  

2.06

  Commitment Fees      38  

SECTION 3. PAYMENTS OF PRINCIPAL AND INTEREST, ETC.

     38  

3.01

  Scheduled Repayments and Prepayments Generally; Application      38  

3.02

  Interest      38  

3.03

  Prepayments      39  

3.04

  Commitment Termination      40  

3.05

  Exit Fee      41  

SECTION 4. PAYMENTS, ETC.

     41  

4.01

  Payments      41  

4.02

  Computations      42  

4.03

  Set-Off      42  

SECTION 5. YIELD PROTECTION, TAXES, ETC.

     43  

5.01

  Additional Costs      43  

5.02

  Illegality      44  

5.03

  Taxes      45  

5.04

  Mitigation Obligations      48  

5.05

  Survival      48  

SECTION 6. CONDITIONS

     48  

6.01

  Conditions to the Borrowing of the Tranche A Loans      48  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

6.02

  Conditions to the Borrowing of All Other Loans      52  

SECTION 7. REPRESENTATIONS AND WARRANTIES

     53  

7.01

  Power and Authority      53  

7.02

  Authorization; Enforceability      53  

7.03

  Governmental and Other Approvals; No Conflicts      53  

7.04

  Financial Statements; Material Adverse Change      54  

7.05

  Properties      54  

7.06

  No Actions or Proceedings      56  

7.07

  Compliance with Laws and Agreements      57  

7.08

  Taxes      58  

7.09

  Full Disclosure      58  

7.10

  Investment Company Act and Margin Stock Regulation      58  

7.11

  Solvency      58  

7.12

  Subsidiaries      58  

7.13

  Indebtedness and Liens      59  

7.14

  Material Agreements      59  

7.15

  Restrictive Agreements      59  

7.16

  Real Property      59  

7.17

  Pension Matters      59  

7.18

  Regulatory Approvals      60  

7.19

  Transactions with Affiliates      61  

7.20

  OFAC; Anti-Terrorism Laws      61  

7.21

  Anti-Corruption      61  

7.22

  [Reserved]      61  

7.23

  Priority of Obligations      62  

7.24

  Royalty and Other Payments      62  

7.25

  Non-Competes      62  

7.26

  [Reserved]      62  

7.27

  Reimbursement from Medical Reimbursement Programs      62  

SECTION 8. AFFIRMATIVE COVENANTS

     62  

8.01

  Financial Statements and Other Information      62  

8.02

  Notices of Material Events      65  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

8.03

  Existence      66  

8.04

  Payment of Obligations      66  

8.05

  Insurance      67  

8.06

  Books and Records; Inspection Rights      67  

8.07

  Compliance with Laws and Other Obligations      67  

8.08

  Maintenance of Properties, Etc.      68  

8.09

  Licenses      68  

8.10

  Debt Service Reserve Account      68  

8.11

  Use of Proceeds      68  

8.12

  Certain Obligations Respecting Subsidiaries; Further Assurances      68  

8.13

  Termination of Non-Permitted Liens      70  

8.14

  Board Materials; Oaktree Lender Board Observer      70  

8.15

  [Reserved]      71  

8.16

  Maintenance of Regulatory Approvals, Contracts, Intellectual Property, Etc.   
  71  

8.17

  ERISA Compliance      71  

8.18

  Cash Management      71  

8.19

  Post-Closing Obligations      72  

SECTION 9. NEGATIVE COVENANTS

     74  

9.01

  Indebtedness      74  

9.02

  Liens      76  

9.03

  Fundamental Changes and Acquisitions      78  

9.04

  Lines of Business      79  

9.05

  Investments      79  

9.06

  Restricted Payments      81  

9.07

  Payments of Indebtedness      82  

9.08

  Change in Fiscal Year      82  

9.09

  Sales of Assets, Etc.      82  

9.10

  Transactions with Affiliates      83  

9.11

  Restrictive Agreements      84  

9.12

  Modifications and Terminations of Material Agreements and Organic Documents   
  84  

9.13

  Outbound Licenses      85  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

9.14

  Sales and Leasebacks      85  

9.15

  Hazardous Material      85  

9.16

  Accounting Changes      85  

9.17

  Compliance with ERISA      85  

9.18

  Sanctions; Anti-Corruption Use of Proceeds      86  

SECTION 10. FINANCIAL COVENANTS

     86  

10.01

  Minimum Liquidity      86  

10.02

  Minimum Revenue      86  

10.03

  Leverage Ratio Covenant      86  

SECTION 11. EVENTS OF DEFAULT

     87  

11.01

  Events of Default      87  

11.02

  Remedies      90  

11.03

  Additional Remedies      91  

11.04

  Minimum Revenue Covenant Cure      91  

11.05

  Leverage Ratio Cure Right      92  

11.06

  Payment of Prepayment Fee and Exit Fee      93  

SECTION 12. THE ADMINISTRATIVE AGENT

     94  

12.01

  Appointment and Duties      94  

12.02

  Binding Effect      95  

12.03

  Use of Discretion      95  

12.04

  Delegation of Rights and Duties      96  

12.05

  Reliance and Liability      96  

12.06

  Administrative Agent Individually      97  

12.07

  Lender Credit Decision      98  

12.08

  Expenses; Indemnities      98  

12.09

  Resignation of the Administrative Agent      99  

12.10

  Release of Collateral or Guarantors      99  

12.11

  Additional Secured Parties      100  

12.12

  Agent May File Proofs of Claim      101  

12.13

  Intercreditor Agreement      101  

SECTION 13. GUARANTY

     101  

13.01

  The Guaranty      101  

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

13.02

  Obligations Unconditional      102  

13.05

  Reinstatement      106  

13.06

  Subrogation      106  

13.07

  Remedies      106  

13.08

  Instrument for the Payment of Money      107  

13.09

  Continuing Guarantee      107  

13.11

  General Limitation on Guarantee Obligations      107  

SECTION 14. MISCELLANEOUS

     108  

14.01

  No Waiver      108  

14.02

  Notices      108  

14.03

  Expenses, Indemnification, Etc.      108  

14.04

  Amendments, Etc.      109  

14.05

  Successors and Assigns      110  

14.06

  Survival      113  

14.07

  Captions      113  

14.08

  Counterparts, Effectiveness      113  

14.09

  Governing Law      113  

14.10

  Jurisdiction, Service of Process and Venue      113  

14.11

  Waiver of Jury Trial      114  

14.12

  Waiver of Immunity      114  

14.13

  Entire Agreement      114  

14.14

  Severability      114  

14.15

  No Fiduciary Relationship      115  

14.16

  Confidentiality      115  

14.17

  Interest Rate Limitation      115  

14.18

  Judgment Currency      116  

14.19

  USA PATRIOT Act      116  

14.20

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      116
 

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SCHEDULES AND EXHIBITS

Schedule 1

     -        Loans Schedule

Schedule 2

     -        Products

Schedule 3

     

Target Revenue

Schedule 4

     

Permitted Licenses

Schedule 7.05(b)

     -        Certain Intellectual Property

Schedule 7.06(b)

     

Environmental Matters

Schedule 7.08

     -        Taxes

Schedule 7.12

     -        Information Regarding Subsidiaries

Schedule 7.13(a)

     -        Existing Indebtedness

Schedule 7.13(b)

     -        Existing Liens

Schedule 7.14

     

Material Agreements

Schedule 7.15

     -        Restrictive Agreements

Schedule 7.16

     -        Real Property Owned or Leased by Obligors

Schedule 7.17

     -        Pension Matters

Schedule 7.18(c)

     -        Adverse Findings

Schedule 7.19

     -        Transactions with Affiliates

Schedule 7.24

     -        Royalties and Other Payments

Schedule 9.05

     -        Existing Investments

Schedule 9.09

     -        Sale of Assets

Schedule 9.14

     -        Existing Sales and Leasebacks

Exhibit A

     -        Form of Note

Exhibit B

     -        Form of Borrowing Notice

Exhibit C

     -        Form of Guarantee Assumption Agreement

Exhibit D-1

     -        Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit D-2

     -        Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit D-3

     -        Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Partnerships For U.S. Federal Income Tax Purposes)

Exhibit D-4

     -        Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes)

Exhibit E

     -        Form of Compliance Certificate

Exhibit F

     -        Form of Assignment and Assumption

Exhibit G

     -        Form of Landlord Consent

Exhibit H

     -        [Reserved]

Exhibit I

     -        Form of Intercompany Subordination Agreement

Exhibit J

     -        Form of Warrant

Exhibit K

     -        Form of Solvency Certificate

Exhibit L

     -        Form of Funding Date Certificate

Exhibit M

     -        Form of Tranche E Revenue Condition Certificate

 

 

-vi-



--------------------------------------------------------------------------------

CREDIT AGREEMENT AND GUARANTY

CREDIT AGREEMENT AND GUARANTY, dated as of June 19, 2020 (this “Agreement”),
among ATHENEX, INC., a Delaware corporation (the “Borrower”), certain
Subsidiaries of the Borrower that may be required to provide Guarantees from
time to time hereunder (each a “Guarantor” and collectively, the “Guarantors”),
the lenders from time to time party hereto (each a “Lender” and collectively,
the “Lenders”), and OAKTREE FUND ADMINISTRATION, LLC, as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”).

WITNESSETH:

WHEREAS, the Borrower has requested that the Lenders provide a senior secured
term loan facility to the Borrower in an aggregate principal amount of
$225,000,000, consisting of (a) a $89,886,946 Tranche A-1 Term Loan to be
extended on the Closing Date, (b) a $10,113,054 Tranche A-2 Term Loan to be
extended on the Applicable Funding Date for the Tranche A-2 Term Loan, (c) a
$25,000,000 Tranche B Term Loan to be extended on the Applicable Funding Date
for the Tranche B Term Loan, (d) a $25,000,000 Tranche C Term Loan to be
extended on the Applicable Funding Date for the Tranche C Term Loan; (e) a
$25,000,000 Tranche D Term Loan to be extended on the Applicable Funding Date
for the Tranche D Term Loan; and (f) a $50,000,000 Tranche E Term Loan to be
extended on the Applicable Funding Date for the Tranche E Term Loan; and

WHEREAS, the Lenders are willing, on the terms and subject to the conditions set
forth herein, to provide such senior secured term loan facility.

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1.

DEFINITIONS

1.01 Certain Defined Terms. As used herein, the following terms have the
following respective meanings:

“Account Control Agreement Completion Date” has the meaning set forth in
Section 8.19(a).

“Acquisition” means any transaction, or any series of related transactions, by
which any Person (for purposes of this definition, an “acquirer”) directly or
indirectly, by means of amalgamation, merger, purchase of assets, purchase of
Equity Interests, or otherwise, (i) acquires all or substantially all of the
assets of any other Person, (ii) acquires an entire business line or unit or
division of any other Person, (iii) with respect to any other Person that is
managed or governed by a Board, acquires control of Equity Interests of such
other Person representing more than fifty percent (50%) of the ordinary voting
power (determined on a fully-diluted basis) for the election of directors of
such Person’s Board, or (iv) acquires control of more than fifty percent (50%)
of the Equity Interests in any other Person (determined on a fully-diluted
basis) that is not managed by a Board.



--------------------------------------------------------------------------------

“Administrative Agent” has the meaning set forth in the preamble hereto.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning set forth in the preamble hereto.

“ANDA” means (i) (x) an abbreviated new drug application (as defined in the FD&C
Act) and (y) any similar application or functional equivalent relating to any
new drug application applicable to or required by any non-U.S. Governmental
Authority, and (ii) all supplements and amendments that may be filed with
respect to any of the foregoing.

“Applicable Availability Period” has the meaning set forth in the Loans
Schedule.

“Applicable Funding Condition” has the meaning set forth in the Loans Schedule.

“Applicable Funding Date” means (a) with respect to Tranche A-1 Term Loans, the
Closing Date, (b) with respect to the Tranche A-2 Term Loans, ten days from the
Closing Date and (c) with respect to the Tranche B Term Loans, Tranche C Term
Loans, Tranche D Term Loans and Tranche E Term Loans, the date on or prior to
the Applicable Availability Period on which all conditions precedent set forth
in Section 6.02 are satisfied or waived in accordance with the terms of this
Agreement.

“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including, without limitation, (i) the Money Laundering Control Act of 1986
(e.g., 18 U.S.C. §§ 1956 and 1957), (ii) the Bank Secrecy Act of 1970 (e.g., 31
U.S.C. §§ 5311 – 5330), as amended by the Patriot Act, (iii) the laws,
regulations and Executive Orders administered by the United States Department of
the Treasury’s Office of Foreign Assets Control (“OFAC”), (iv) the Comprehensive
Iran Sanctions, Accountability, and Divestment Act of 2010 and implementing
regulations by the United States Department of the Treasury, (v) any law
prohibiting or directed against terrorist activities or the financing of
terrorist activities (e.g., 18 U.S.C. §§ 2339A and 2339B), or (vi) any similar
laws enacted in the United States, European Union or any other jurisdictions in
which the parties to this agreement operate, and all other present and future
legal requirements of any Governmental Authority governing, addressing, relating
to, or attempting to eliminate, terrorist acts and acts of war.

“Asset Sale” has the meaning set forth in Section 9.09.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee of such Lender substantially in the form of Exhibit F, or
such other form as agreed by the Administrative Agent.

“Arm’s Length Transaction” means, with respect to any transaction, the terms of
such transaction shall not be less favorable to the Borrower or any of its
Subsidiaries than commercially reasonable terms that would be obtained in a
transaction with a Person that is an unrelated third party.

 

-2-



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bailee Letter” means a bailee letter substantially in the form of Exhibit F to
the Security Agreement.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy.” “Benefit Plan” means any employee benefit plan as defined in
Section 3(3) of ERISA (whether governed by the laws of the United States or
otherwise) to which any Obligor or Subsidiary thereof incurs or otherwise has
any obligation or liability, contingent or otherwise.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“BLA” means (i) (x) a biologics license application (as defined in the FD&C Act)
to introduce, or deliver for introduction, a biologic product, including
vaccines into commerce in the U.S., or any successor application or procedure
and (y) any similar application or functional equivalent relating to biologics
licensing applicable to or required by any non-U.S. Governmental Authority, and
(ii) all supplements and amendments that may be filed with respect to the
foregoing.

“Board” means, with respect to any Person, the board of directors or equivalent
management or oversight body of such Person or any committee thereof authorized
to act on behalf of such board (or equivalent body).

“Board Observer” has the meaning set forth in Section 8.14(a).

“Borrower” has the meaning set forth in the preamble hereto.

“Borrower Party” has the meaning set forth in Section 14.03(b).

“Borrowing” means the borrowing of the Loans on each Applicable Funding Date.

“Borrowing Notice” means a written notice substantially in the form of Exhibit
B.

“Business Day” means a day (other than a Saturday or Sunday) on which commercial
banks are not authorized or required to close in New York City.

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property, the amount of the
liability in respect thereof that would at that time be required to be
capitalized on a balance sheet in accordance with GAAP as in effect on
December 31, 2018, subject to Section 1.02.

 

-3-



--------------------------------------------------------------------------------

“Casualty Event” means the damage, destruction or condemnation, as the case may
be, of property of the Borrower or any of its Subsidiaries in excess of
$2,000,000.

“CFC” means a Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code.

“CFC Holding Company” means any Domestic Subsidiary that owns no material assets
(directly or indirectly) other than Equity Interests and debt of one or more
CFCs or Domestic Subsidiaries that are themselves CFC Holding Companies.

“Change of Control” means an event or series of events (i) as a result of which
any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Act, but excluding any of such person or its Subsidiaries, and
any Person acting in its capacity as trustee, agent or other fiduciary or
administrator of any such Plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a person or group
shall be deemed to have “beneficial ownership” of all Equity Interests that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of fifty percent (50%) or more of the Equity Interests
of the Borrower entitled to vote for members of the Board of the Borrower on a
fully-diluted basis (and taking into account all such Equity Interests that such
person or group has the right to acquire pursuant to any option right); or
(ii) as a result of which, during any period of twelve (12) consecutive months,
a majority of the members of the Board of the Borrower cease to be composed of
individuals (x) who were members of such Board on the first day of such period,
(y) whose election or nomination to such Board was approved by individuals
referred to in clause (x) above constituting at the time of such election or
nomination at least a majority of such Board or equivalent governing body or
(z) whose election or nomination to such Board was approved by individuals
referred to in clauses (x) and (y) above constituting at the time of such
election or nomination at least a majority of such Board; or (iii) that results
in the sale of all or substantially all of the assets or businesses of the
Borrower and its Subsidiaries, taken as a whole, or (iv) that results in the
Borrower’s failure to own, directly or indirectly, beneficially and of record,
one-hundred percent (100%) of all issued and outstanding Equity Interests of
each Subsidiary Guarantor.

“Claims” means (and includes) any claim, demand, complaint, grievance, action,
application, suit, cause of action, order, charge, indictment, prosecution,
judgement or other similar process, whether in respect of assessments or
reassessments, debts, liabilities, expenses, costs, damages or losses,
contingent or otherwise, whether liquidated or unliquidated, matured or
unmatured, disputed or undisputed, contractual, legal or equitable, including
loss of value, professional fees, including fees and disbursements of legal
counsel, and all costs incurred in investigating or pursuing any of the
foregoing or any proceeding relating to any of the foregoing.

“Closing Date” means the date on which the conditions precedent specified in
Section 6.01 are satisfied (or waived in accordance with Section 14.04) and on
which the Tranche A-1 Term Loans are to be made to the Borrower.

 

-4-



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Collateral” means any real, personal and mixed property (including Equity
Interests), whether tangible or intangible, in which Liens are granted or
purported to be granted to the Administrative Agent as security for the
Obligations under any Loan Document on or after the Closing Date, including
future acquired or created assets or property (or collectively, all such real,
personal and mixed property, as the context may require); provided, for the
avoidance of doubt, “Collateral” shall not include Equity Interests of any
Subsidiary representing, in the aggregate, more than sixty-five percent (65%) of
the Equity Interests of any CFC or CFC Holding Company.

“Commitment” means, with respect to each Lender, the obligation of such Lender
to make Loans to the Borrower on each Applicable Funding Date in accordance with
the terms and conditions of this Agreement, which commitment is in the amount
set forth opposite such Lender’s name on Schedule 1 under the caption
“Applicable Commitment”, as such Schedule may be amended from time to time
pursuant to an Assignment and Assumption or otherwise. The aggregate amount of
Commitments on the date of this Agreement equals $225,000,000.

“Commitment Fee” has the meaning set forth in Section 2.06.

“Commitment Termination Date” means (i) with respect to the Applicable
Commitments of the Tranche B Term Loans, the Tranche C Term Loans and the
Tranche D Term Loans, June 20, 2022 and (ii) with respect to the Applicable
Commitments of the Tranche E Term Loans, June 19, 2023.

“Company Competitor” means (i) any competitor of the Borrower or any of its
Subsidiaries primarily operating in the same line of business as the Borrower or
any of its Subsidiaries and (ii) any of such competitor’s Affiliates (other than
any Person that is a bona fide debt fund primarily engaged in the making,
purchasing, holding or other investing in commercial loans, notes, bonds or
similar extensions of credit or securities in the Ordinary Course) that are
either (x) identified by name in writing by the Borrower to the Administrative
Agent from time to time or (y) clearly identifiable on the basis of such
Affiliate’s name.

“Compliance Certificate” has the meaning set forth in Section 8.01(c).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Debt” shall mean, as of any date of determination, the aggregate
principal amount of Indebtedness of the Borrower and its Subsidiaries
outstanding on such date and determined on a consolidated basis in accordance
with GAAP; provided that (i) Consolidated Debt shall not include
(A) Indebtedness that is not for borrowed money incurred pursuant to paragraphs
(c), (d), (k) (i) and (ii) (in the case of clause (k)(i), so long as such
instruments are classified as equity), (q), (r), (s) and (t) of Section 9.01,
(B) intercompany indebtedness permitted under Section 9.01, (C) Indebtedness
under Permitted Convertible Debt and (ii) solely for purposes of calculating
Consolidated Debt for any fiscal quarter of the Borrower following the Revenue
Covenant Termination Date, Consolidated Debt shall exclude Indebtedness under
the Royalty Interest Financing.

 

-5-



--------------------------------------------------------------------------------

“Consolidated Interest Expense” shall mean, with respect to any person for any
period, the sum, without duplication, of (a) the aggregate interest expense of
such person and its subsidiaries for such period, calculated on a consolidated
basis in accordance with GAAP (including pay-in-kind interest payments,
amortization of original issue discount, the interest component of Capital Lease
Obligations and net payments and receipts (if any) pursuant to interest rate
Hedge Agreements (other than in connection with the early termination thereof),
plus (b) consolidated capitalized interest of the referent person and its
subsidiaries for such period, whether paid or accrued, any amounts paid or
payable in respect of interest on Indebtedness the proceeds of which have been
contributed to the referent person and that has been guaranteed by the referent
person.

“Consolidated Leverage Ratio” means, with respect to any four fiscal quarter
period of the Borrower, the ratio of (a) Consolidated Debt as of the last day of
such period to (b) EBITDA for such period.

“Consolidated Net Income” means, with respect to the Borrower and its
Subsidiaries on a consolidated basis for any period, the net income (loss) of
Borrower and its Subsidiaries for such period, determined on a consolidated
basis and in accordance with GAAP, but excluding from the determination of
Consolidated Net Income (without duplication) any non-cash gains or losses from
Asset Sales for such period.

“Contracts” means any contract, license, lease, agreement, obligation, promise,
undertaking, understanding, arrangement, document, commitment, entitlement or
engagement under which a Person has, or will have, any liability or contingent
liability (in each case, whether written or oral, express or implied, and
whether in respect of monetary or payment obligations, performance obligations
or otherwise).

“Control” means, in respect of a particular Person, the possession by one or
more other Persons, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such particular Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Account” has the meaning set forth in Section 8.18(a).

“Copyright” means all copyrights, copyright registrations and applications for
copyright registrations, including all renewals and extensions thereof and all
other rights whatsoever accruing thereunder or pertaining thereto throughout the
world.

“Cure Amount” has the meaning set forth in Section 11.05(a).

“Debt Service Reserve Account” has the meaning set forth in Section 8.10.

“Default” means any Event of Default and any event that, upon the giving of
notice, the lapse of time or both, would constitute an Event of Default.

 

-6-



--------------------------------------------------------------------------------

“Default Rate” has the meaning set forth in Section 3.02(b).

“Deferred Acquisition Consideration” means any purchase price adjustments,
royalty, earn-out, milestone payments, contingent or other deferred payment
payments of a similar nature (including any non-compete payments and consulting
payments) made in connection with any Permitted Acquisition or other acquisition
or investment permitted under this Agreement.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of country- or territory-wide Sanctions.

“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interest of such Person that, by its terms (or by the terms of any security or
other Equity Interest into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition (i) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests),
including pursuant to a sinking fund obligation or otherwise, (ii) is redeemable
at the option of the holder thereof (other than solely for Qualified Equity
Interests), in whole or in part, (iii) provides for the scheduled payments of
dividends or other distributions in cash or other securities that would
constitute Disqualified Equity Interests, or (iv) is or becomes convertible into
or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Maturity Date.

“Disqualified Lender” means any Person designated by the Borrower as a
“Disqualified Lender” by written notice delivered to the Administrative Agent on
or prior to the date of this Agreement.

“Division” has the meaning set forth in Section 1.04.

“Dollars” and “$” means lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is a corporation, limited
liability company, partnership or similar business entity incorporated, formed
or organized under the laws of the United States, any state of the United States
or the District of Columbia.

“EBITDA” means, for any period, the Consolidated Net Income for such period:

(a) increased, in each case to the extent deducted, and without duplication, by:

(i) provision for Taxes based on income paid or accrued during such period; plus

(ii) Consolidated Interest Expense for such period; plus

(iii) depreciation and amortization expense of such person for such period; plus

 

-7-



--------------------------------------------------------------------------------

(iv) to the extent actually paid during such period, third-party fees and
expenses related to the consummation of the transactions contemplated to be
closed on the Closing Date; plus

(v) transaction costs related to Permitted Acquisitions, Permitted Investments,
Permitted Convertible Debt or any offering by the Borrower of its Equity
Interests during such period; plus

(vi) non-cash charges recorded in respect of purchase accounting and non-cash
exchange, translation or performance losses relating to any foreign currency
Hedging Agreements or currency fluctuations, and non-cash expenses, charges or
losses reducing Consolidated Net Income (and not otherwise excluded thereunder)
during such period in connection with royalty payments or expected future
royalty payments; plus

(vii) any other non-cash items (except to the extent representing an accrual for
future cash outlays), including non-cash compensation expenses recorded pursuant
to FASB 123R or FASB 158 (codified under Accounting Standards Codification 715);
plus

(viii) to the extent actually reimbursed, expenses incurred to the extent
covered by indemnification provisions in any agreement in connection with any
Permitted Acquisition; plus

(ix) all reserves taken during such period on account of contingent cash
payments that may be required in future periods; plus

(x) any cost or expense in connection with fees paid under licenses during such
period to the extent that such costs or expenses are non-cash or otherwise
funded with cash proceeds of issuances of common stock of the Borrower; plus

(xi) restructuring charges or reserves during such period, including write-downs
and write-offs, including any one-time costs incurred in connection with
Permitted Acquisitions and other Investments and costs related to the closure,
consolidation and integration of facilities, information technology
infrastructure and legal entities, and severance and retention bonuses; provided
that, when taken together with the amounts in item (xii) for the same period,
such charges or reserves do not exceed, in the aggregate, 15% of the amount of
EBITDA for such period after giving effect to this addback; plus

(xii) non-recurring litigation costs during such period; provided that, when
taken together with the amounts in item (xi) for the same period, such costs do
not exceed, in the aggregate, 15% of the amount of EBITDA for such period after
giving effect to this addback; and

(b) decreased by (without duplication):

(i) net unrealized gains on Hedge Agreements; plus

 

-8-



--------------------------------------------------------------------------------

(ii) non-cash gains relating to cash receipts or netting arrangement in a prior
period to the extent such cash receipts or netting arrangement were included in
the calculation of EBITDA in such prior period; plus

(iii) cash payments during such period on account of accruals or reserves added
to EBITDA pursuant to clause (a)(ix) above; plus

(iv) non-cash gains increasing Consolidated Net Income for such period,
excluding any non-cash gains that represent the reversal of any accrual of, or
cash reserve for, anticipated cash charges that were deducted (and not added
back) in the calculation of EBITDA for any prior period.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Transferee” means and includes (i) any commercial bank, (ii) any
insurance company, (iii) any finance company, (iv) any financial institution,
(v) any Person that is a bona fide debt fund primarily engaged in the making,
purchasing, holding or other investing in commercial loans, notes, bonds or
similar extensions of credit or securities in the Ordinary Course, (vi) with
respect to any Lender, any of its Affiliates or such Lender’s or Affiliate’s
managed funds or accounts, and (vii) any other “accredited investor” (as defined
in Regulation D of the Securities Act) that is principally in the business of
managing investments or holding assets for investment purposes; provided that,
an Eligible Transferee shall not include (x) any Company Competitor or
Disqualified Lender, or (y) any Person that primarily invests in distressed debt
or other distressed financial assets; provided; further that (A) neither clause
(x) or (y) above shall apply retroactively to any Person that previously
acquired an assignment or participation interest hereunder to the extent such
Person was not a Company Competitor or a Person of the type described in clause
(y) above at the time of the applicable assignment or participation, as the case
may be, and (B) with respect to both clauses (x) and (y) above, the
Administrative Agent shall not have any duty or obligation to carry out due
diligence in order to identify or determine whether a Person would be excluded
as an Eligible Transferee as a result of the application of either such clause.

 

 

-9-



--------------------------------------------------------------------------------

“Environmental Claims” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, information request, abatement order or
other order or directive (conditional or otherwise), by any Governmental
Authority or any other Person, arising (i) pursuant to or in connection with any
actual or alleged violation of any Environmental Law; (ii) in connection with
any Hazardous Material or any actual or alleged Hazardous Materials Activity; or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
health, safety, natural resources or the environment, arising out of a violation
of Environmental Law or any Hazardous Materials Activity.

“Environmental Law” means all laws (including common law and any federal, state,
provincial or local governmental law), rule, regulation, order, writ, judgment,
notice, requirement, binding agreement, injunction or decree, whether U.S. or
non-U.S., relating in any way to (i) environmental matters, including those
relating to any Hazardous Materials Activity; (ii) the generation, use, storage,
transportation or disposal of Hazardous Materials; or (iii) to the extent
related to Hazardous Materials Activity, occupational safety and health,
industrial hygiene, land use, natural resources or the protection of human,
plant or animal health or welfare, in any manner applicable to the Borrower or
any of its Subsidiaries or any Facility.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Obligor or any of its Subsidiaries directly or
indirectly resulting from or based upon (i) violation of any Environmental Law,
(ii) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (iii) exposure to any Hazardous Materials,
(iv) the release or threatened release of any Hazardous Materials into the
environment or (v) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person (for purposes of this
defined term, an “issuer”), all shares of, interests or participations in, or
other equivalents in respect of such issuer’s capital stock, including all
membership interests, partnership interests or equivalent, whether now
outstanding or issued after the Closing Date, and in each case, however
designated and whether voting or non-voting. Notwithstanding the foregoing, in
no event shall any Indebtedness convertible or exchangeable into Equity
Interests constitute “Equity Interests” hereunder.

“Equivalent Amount” means, with respect to an amount denominated in one
currency, the amount in another currency that could be purchased by the amount
in the first currency determined by reference to the Exchange Rate at the time
of determination.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.

“ERISA Affiliate” means, collectively, any Obligor, Subsidiary thereof, and any
Person under common control, or treated as a single employer, with any Obligor
or Subsidiary thereof, within the meaning of Section 414(b), (c), (m) or (o) of
the Code.

“ERISA Event” means (i) a reportable event as defined in Section 4043 of ERISA
with respect to a Title IV Plan, excluding, however, such events as to which the
PBGC by regulation has waived the requirement of Section 4043(a) of ERISA that
it be notified within thirty (30) days of the occurrence of such event; (ii) the
applicability of the requirements of Section 4043(b)

 

-10-



--------------------------------------------------------------------------------

of ERISA with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, to any Title IV Plan where an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such plan within the following
thirty (30) days; (iii) a withdrawal by any Obligor or any ERISA Affiliate
thereof from a Title IV Plan or the termination of any Title IV Plan resulting
in liability under Sections 4063 or 4064 of ERISA; (iv) the withdrawal of any
Obligor or any ERISA Affiliate thereof in a complete or partial withdrawal
(within the meaning of Section 4203 and 4205 of ERISA) from any Multiemployer
Plan if there is any potential liability therefore, or the receipt by any
Obligor or any ERISA Affiliate thereof of notice from any Multiemployer Plan
that it is insolvent pursuant to Section 4245 of ERISA; (v) the filing of a
notice of intent to terminate, the treatment of a plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Title IV Plan or Multiemployer Plan;
(vi) the imposition of liability on any Obligor or any ERISA Affiliate thereof
pursuant to Sections 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the failure by any Obligor or any ERISA
Affiliate thereof to make any required contribution to a Plan, or the failure to
meet the minimum funding standard of Section 412 of the Code with respect to any
Title IV Plan (whether or not waived in accordance with Section 412(c) of the
Code) or the failure to make by its due date a required installment under
Section 430 of the Code with respect to any Title IV Plan or the failure to make
any required contribution to a Multiemployer Plan; (viii) the determination that
any Title IV Plan is considered an at-risk plan or a plan in endangered to
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; (ix) an event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Title IV Plan
or Multiemployer Plan; (x) the imposition of any liability under Title I or
Title IV of ERISA, other than PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Obligor or any ERISA Affiliate thereof; (xi) an
application for a funding waiver under Section 303 of ERISA or an extension of
any amortization period pursuant to Section 412 of the Code with respect to any
Title IV Plan; (xii) the occurrence of a non-exempt prohibited transaction under
Sections 406 or 407 of ERISA for which any Obligor or any Subsidiary thereof may
be directly or indirectly liable; (xiii) a violation of the applicable
requirements of Section 404 or 405 of ERISA or the exclusive benefit rule under
Section 401(a) of the Code by any fiduciary or disqualified person for which any
Obligor or any ERISA Affiliate thereof may be directly or indirectly liable;
(xiv) the occurrence of an act or omission which could give rise to the
imposition on any Obligor or any ERISA Affiliate thereof of fines, penalties,
taxes or related charges under Chapter 43 of the Code or under Sections 409,
502(c), (i) or (1) or 4071 of ERISA; (xv) the assertion of a material claim
(other than routine claims for benefits) against any Plan or the assets thereof,
or against any Obligor or any Subsidiary thereof in connection with any such
plan; (xvi) receipt from the IRS of notice of the failure of any Qualified Plan
to qualify under Section 401(a) of the Code, or the failure of any trust forming
part of any Qualified Plan to fail to qualify for exemption from taxation under
Section 501(a) of the Code; (xvii) the imposition of any lien (or the
fulfillment of the conditions for the imposition of any lien) on any of the
rights, properties or assets of any Obligor or any ERISA Affiliate thereof, in
either case pursuant to Title I or IV, including Section 302(f) or 303(k) of
ERISA or to Section 401(a)(29) or 430(k) of the Code; or (xviii) the
establishment or amendment by any Obligor or any Subsidiary thereof of any
“welfare plan”, as such term is defined in Section 3(1) of ERISA, that provides
post-employment welfare benefits in a manner that would increase the liability
of any Obligor.

 

-11-



--------------------------------------------------------------------------------

“ERISA Funding Rules” means the rules regarding minimum required contributions
(including any installment payment thereof) to Title IV Plans, as set forth in
Sections 412, 430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and
305 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Event of Default” has the meaning set forth in Section 11.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Exchange Rate” means, as of any date, the rate at which any currency may be
exchanged into another currency, as set forth on the relevant Reuters screen at
or about 11:00 a.m. (Eastern time) on such date. In the event that such rate
does not appear on the Reuters screen, the “Exchange Rate” shall be determined
by reference to such other publicly available service for displaying exchange
rates as may be reasonably designated by the Administrative Agent.

“Excluded Accounts” means (i) deposit accounts exclusively used for payroll,
payroll Taxes and other employee wage and benefit payments to or for the benefit
of any Obligor’s employees, (ii) zero balance accounts that are swept no less
frequently than weekly to a Controlled Account, (iii) accounts (including trust
accounts) used exclusively for bona fide escrow purposes, insurance or fiduciary
purposes, (iv) cash collateral for Permitted Liens, (v) collateral accounts in
respect of the Royalty Interest Financing and (vi) any other deposit accounts
established after the Closing Date only for so long as the amounts of deposit
therein do not exceed $500,000 in the aggregate.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (x) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivisions thereof) or
(y) that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (1) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 0) or (2) such Lender changes its lending office, except
in each case to the extent that, pursuant to Section 5.03, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (iii) Taxes attributable to such Recipient’s failure
to comply with Section 5.03(f), and (iv) any U.S. federal withholding Taxes
imposed under FATCA.

 

-12-



--------------------------------------------------------------------------------

“Exit Fee” has the meaning assigned to such term in Section 3.05.

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased or
operated by any Obligor or any of its Subsidiaries.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.

“FD&C Act” means the U.S. Food, Drug and Cosmetic Act of 1938, 21 U.S.C. §§ 301
et seq. (or any successor thereto), as amended from time to time, and the rules,
regulations, guidelines, guidance documents and compliance policy guides issued
or promulgated thereunder.

“FDA” means the U.S. Food and Drug Administration and any successor entity.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depositary institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Fee Letter” means the Fee Letter, dated as of the date of this Agreement, among
the Borrower, the Lenders and the Administrative Agent.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Funding Date Certificate” means a certificate substantially in the form of
Exhibit L.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination. All references to “GAAP” shall be to GAAP applied consistently
with the principles used in the preparation of the financial statements
delivered pursuant to Section 6.1(f)(i).

 

-13-



--------------------------------------------------------------------------------

“Governmental Approval” means any consent, authorization, approval, order,
license, franchise, permit, certification, accreditation, registration,
clearance or exemption that is issued or granted by or from (or pursuant to any
act of) any Governmental Authority, including any application or submission
related to any of the foregoing.

“Governmental Authority” means any nation, government, branch of power (whether
executive, legislative or judicial), state, province or municipality or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, monetary, regulatory or administrative functions of or pertaining to
government, including without limitation regulatory authorities, governmental
departments, agencies, commissions, bureaus, officials, ministers, courts,
bodies, boards, tribunals and dispute settlement panels, and other law-, rule-
or regulation-making organizations or entities of any state, territory, county,
city or other political subdivision of any country, in each case whether U.S. or
non-U.S.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (ii) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or (iv) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the Ordinary Course.

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit C by an entity that, pursuant to
Section 8.12(a), is required to become a “Subsidiary Guarantor.”

“Guaranteed Obligations” has the meaning set forth in Section 13.01.

“Guaranty” means the Guaranty made by the Subsidiary Guarantors under Section 13
in favor of the Secured Parties (including any Guaranty assumed by an entity
that is required to become a “Subsidiary Guarantor” pursuant to a Guarantee
Assumption Agreement).

“Hazardous Material” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or would reasonably be expected to pose a hazard to the health and safety of
the owners, occupants or any Persons in the vicinity of any Facility or to the
indoor or outdoor environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
release, threatened release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
recycling, disposition or handling of any Hazardous Materials, and any
investigation, monitoring, corrective action or response action with respect to
any of the foregoing.

 

-14-



--------------------------------------------------------------------------------

“Healthcare Laws” means, collectively, all Laws and Product Authorizations
applicable to the business, any Product or the Product Commercialization and
Development Activities of any Obligor, whether U.S. or non-U.S., regulating the
distribution, dispensing, importation, exportation, quality, manufacturing,
labeling, promotion and provision of and payment for drugs, medical or
healthcare products, items and services, including, without limitation, 45
C.F.R. et seq. (“HIPAA”); Section 1128B(b) of the Social Security Act, as
amended; 42 U.S.C. § 1320a-7b (Criminal Penalties Involving Medicare or State
Health Care Programs), commonly referred to as the “Federal Anti-Kickback
Statute”; § 1877 of the Social Security Act, as amended; 42 U.S.C. § 1395nn
(Limitation on Certain Physician Referrals), commonly referred to as “Stark
Statute”; the FD&C Act; all applicable Good Manufacturing Practice requirements
addressed in the FDA’s Quality System Regulation (21 C.F.R. Part 820); all
rules, regulations and guidance with respect to the provision of Medicare and
Medicaid programs or services (42 C.F.R. Chapter IV et seq.); 10 U.S.C. §§1071 –
1110(b) (the “TRICARE Program”); 5 U.S.C. §§ 8901 – 8914 (“FEHB Plans”); the
PDMA; and all rules, regulations and guidance promulgated under or pursuant to
any of the foregoing, including any non-U.S. equivalents.

“Hedging Agreement” means any interest rate exchange agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement. Notwithstanding
anything to the contrary in the foregoing, neither any Permitted Bond Hedge nor
any Permitted Warrant Transaction shall be a Hedging Agreement.

“Immaterial Subsidiary” means any Subsidiary of the Borrower that
(i) individually constitutes or holds less than five percent (5%) of the
Borrower’s consolidated total assets or generates less than five percent (5%) of
the Borrower’s consolidated total revenue, and (ii) when taken together with all
then existing Immaterial Subsidiaries, such Subsidiary and such Immaterial
Subsidiaries, in the aggregate, would constitute or hold less than fifteen
percent (15%) of the Borrower’s consolidated total assets or generate less than
fifteen percent (15%) of the Borrower’s consolidated total revenue, in each case
as pursuant to the most recent fiscal period for which financial statements were
required to have been delivered pursuant to 8.01(a) or (b).

“IND” means (i) (x) an investigational new drug application (as defined in the
FD&C Act) that is required to be filed with the FDA before beginning clinical
testing in human subjects, or any successor application or procedure and (y) any
similar application or functional equivalent relating to any investigational new
drug application applicable to or required by any non-U.S. Governmental
Authority, and (ii) all supplements and amendments that may be filed with
respect to the foregoing.

“Indebtedness” of any Person means, without duplication, (i) all obligations of
such Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or similar instruments, (iii) all
obligations of such Person upon which interest charges are customarily paid,
(iv) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (v) all
obligations

 

-15-



--------------------------------------------------------------------------------

of such Person in respect of the deferred purchase price of property or services
(excluding deferred compensation and accounts payable incurred in the ordinary
course of business and not overdue by more than ninety (90) days), (vi) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (vii) all Guarantees by such Person of
Indebtedness of others, (viii) all Capital Lease Obligations of such Person,
(ix) all obligations, contingent or otherwise, of such Person as an account
party in respect of letters of credit and letters of guaranty, (x) obligations
under any Hedging Agreement, currency swaps, forwards, futures or derivatives
transactions, (xi) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (xii) all guaranteed minimum milestone and
other payments of such Person under any license or other agreements (but
excluding any payments based on sales under any such license or other
agreement), (xiii) any Disqualified Equity Interests of such Person, and
(xiv) all other obligations required to be classified as indebtedness of such
Person under GAAP; provided that, notwithstanding the foregoing, Indebtedness
shall not include accrued expenses, deferred rent, deferred taxes, deferred
compensation or customary obligations under employment agreements. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Party” has the meaning set forth in Section 14.03(b).

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation and (ii) to
the extent not otherwise described in clause (i), Other Taxes.

“Information Certificate” means the Information Certificate delivered pursuant
to Section 6.01(c).

“Insolvency Proceeding” means (i) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (ii) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under U.S. federal, state or
foreign law, including the Bankruptcy Code.

“Intellectual Property” means all Patents, Trademarks, Copyrights, and Technical
Information, whether U.S. or non-U.S.

“Intercompany Subordination Agreement” means a subordination agreement to be
executed and delivered by each Obligor and each of its Subsidiaries, pursuant to
which all obligations in respect of any Indebtedness owing to any such Person by
an Obligor shall be subordinated to the prior payment in full in cash of all
Obligations, such agreement to be in substantially the form attached hereto as
Exhibit I.

 

-16-



--------------------------------------------------------------------------------

“Interest Period” means (a) the period commencing on and including the Closing
Date and ending on but excluding the immediately subsequent Payment Date and
(b) subsequently, each period commencing on and excluding the last day of the
previous Interest Period for such Loan and ending on but excluding the
immediately subsequent Payment Date.

“Interest Rate” means 11.0% per annum, as may be increased pursuant to
Section 3.02(b).

“Invention” means any novel, inventive or useful art, apparatus, method,
process, machine (including any article or device), manufacture or composition
of matter, or any novel, inventive and useful improvement in any art, method,
process, machine (including article or device), manufacture or composition of
matter.

“Investment” means, for any Person: (i) the acquisition (whether for cash,
property, services or securities or otherwise) of any debt or Equity Interests,
bonds, notes, debentures, partnership or other ownership interests or other
securities of any other Person or any agreement to make any such acquisition
(including any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such sale); (ii) the making
of any deposit with, or advance, loan, assumption of debt or other extension of
credit to, or capital contribution in any other Person (including the purchase
of property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such property to such Person), but excluding
any such advance, loan or extension of credit having a term not exceeding ninety
(90) days arising in connection with the sale of inventory or supplies by such
Person in the Ordinary Course; or (iii) the entering into of any Guarantee of,
or other contingent obligation with respect to, Indebtedness or other liability
of any other Person and (without duplication) any amount committed to be
advanced, lent or extended to such Person. The amount of an Investment shall be
the amount actually invested (which, in the case of any Investment constituting
the contribution of an asset or property, shall be based on such Person’s good
faith estimate of the fair market value of such asset or property at the time
such Investment is made), less the amount of cash received or returned for such
Investment, without adjustment for subsequent increases or decreases in the
value of such Investment or write-ups, write-downs or write-offs with respect
thereto; provided that in no event shall such amount be less than zero or
increase any basket or amount pursuant to Section 9.05 above the fixed amount
set forth therein. Notwithstanding anything to the contrary in the foregoing,
the purchase of any Permitted Bond Hedge Transaction by the Borrower or any of
its Subsidiaries and the performance of its obligations thereunder shall not be
an Investment.

“IRS” means the U.S. Internal Revenue Service or any successor agency, and to
the extent relevant, the U.S. Department of the Treasury.

“Landlord Consent” means a Landlord Consent substantially in the form of Exhibit
G.

“Law” means, collectively, all U.S. or non-U.S. federal, state, provincial,
territorial, municipal or local statute, treaty, rule, guideline, regulation,
ordinance, code or administrative or judicial precedent or authority, including
any interpretation or administration thereof by any Governmental Authority
charged with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

-17-



--------------------------------------------------------------------------------

“Lenders” has the meaning set forth in the preamble hereto.

“Leverage Ratio Covenant” has the meaning set forth in Section 10.03.

“Leverage Ratio Cure Right” has the meaning set forth in Section 11.05.

“Lien” means (a) any mortgage, lien, pledge, hypothecation, charge, security
interest, or other encumbrance of any kind or character whatsoever, whether or
not filed, recorded or otherwise perfected under applicable Law, or any lease,
title retention agreement, mortgage, restriction, easement, right-of-way, option
or adverse claim (of ownership or possession) (including any conditional sale or
other title retention agreement, any lease in the nature thereof, and any other
encumbrance on title to real property, any option or other agreement to sell, or
give a security interest in, such asset and any filing of or agreement to give
any financing statement under the Uniform Commercial Code (or equivalent
statutes of any jurisdiction)) or any preferential arrangement that has the
practical effect of creating a security interest and (b) in the case of Equity
Interests, any purchase option, call or similar right of a third party with
respect to such Equity Interests.

“Loan” means each loan advanced by a Lender pursuant to Section 2.01.

“Loan Documents” means, collectively, this Agreement, the Notes, the Security
Documents, the Warrant, the Fee Letter, any Guarantee Assumption Agreement, the
Intercompany Subordination Agreement and any subordination agreement,
intercreditor agreement or other present or future document, instrument,
agreement or certificate delivered to the Administrative Agent (for itself or
for the benefit of any other Secured Party) in connection with this Agreement or
any of the other Loan Documents, in each case, as amended or otherwise modified.

“Loss” means judgments, debts, liabilities, expenses, costs, damages or losses,
contingent or otherwise, whether liquidated or unliquidated, matured or
unmatured, disputed or undisputed, contractual, legal or equitable, including
loss of value, professional fees, including fees and disbursements of legal
counsel on a full indemnity basis, and all costs incurred in investigating or
pursuing any Claim or any proceeding relating to any Claim.

“Majority Lenders” means, at any time, Lenders having at such time in excess of
fifty percent (50%) of the aggregate Commitments (or, if such Commitments are
terminated, the outstanding principal amount of the Loans) then in effect.

“Margin Stock” means “margin stock” within the meaning of Regulations U and X.

“Material Adverse Change” and “Material Adverse Effect” mean a material adverse
change in or effect on (i) the business, financial performance, operations,
condition of the assets or liabilities of the Borrower and its Subsidiaries
taken as a whole, (ii) the ability of any Obligor to perform its obligations
under the Loan Documents, as and when due, or (iii) the legality, validity,
binding effect or enforceability of the Loan Documents or the rights, remedies
and benefits available to, or conferred upon, the Administrative Agent or the
Secured Parties under any of the Loan Documents.

 

-18-



--------------------------------------------------------------------------------

“Material Agreement” means any Contract required to be disclosed (including
amendments thereto) under regulations promulgated under the Securities Act of
1933 or Securities Exchange Act of 1934, as may be amended. For the avoidance of
doubt, employment and management contracts shall not be Material Agreements.

“Material Indebtedness” means, at any time, any Indebtedness of any Obligor or
Subsidiary thereof, the outstanding principal amount of which, individually or
in the aggregate, exceeds $10,000,000 (or the Equivalent Amount in other
currencies).

“Material Intellectual Property” means all Intellectual Property, whether
currently owned by (or purported to be owned by) or licensed to (or purported to
be licensed to) the Borrower or any of its Subsidiaries, or acquired, developed
or obtained by or otherwise licensed to the Borrower or any of its Subsidiaries
after the date hereof (i) the loss of which could reasonably be expected to
result in a Material Adverse Effect, or (ii) that has a fair market value in
excess of $7,500,000 (or the Equivalent Amount in other currencies).

“Material Subsidiary” means any Subsidiary of the Borrower that is not an
Immaterial Subsidiary.

“Maturity Date” means June 19, 2026.

“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth on
Section 1396, et seq. of Title 42 of the United States Code.

“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at
Section 1395, et seq. of Title 42 of the United States Code.

“Minimum Cash Balance” means an amount not less than $100,000,000 in Cash or
Cash Equivalents held by the Borrower.

“Minimum Liquidity Amount” means (i) from the Closing Date until the date on
which the aggregate principal amount of Loans outstanding under this Agreement
is greater than or equal to $150,000,000 (the “First Step-Up Date”),
$20,000,000, (ii) from the First Step-Up Date until the date on which the
aggregate principal amount of Loans outstanding under this Agreement is equal to
$225,000,000 (the “Second Step-Up Date”), $25,000,000 and (iii) from the Second
Step-Up Date until the Maturity Date, $30,000,000.

“Minimum Revenue Covenant” has the meaning set forth in Section 10.02.

“Minimum Revenue Cure Right” has the meaning set forth in Section 11.04(a).

 

-19-



--------------------------------------------------------------------------------

“Multiemployer Plan” means any multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise
has any obligation or liability, contingent or otherwise.

“NDA” means (i) (x) a new drug application (as defined in the FD&C Act) and
(y) any similar application or functional equivalent relating to any new drug
application applicable to or required by any non-U.S. country, jurisdiction or
Governmental Authority, and (ii) all supplements and amendments that may be
filed with respect to any of the foregoing.

“Net Cash Proceeds” means, (i) with respect to any Casualty Event experienced or
suffered by any Obligor or any of its Subsidiaries, the amount of cash proceeds
received (directly or indirectly) from time to time by or on behalf of such
Person after deducting therefrom only (w) reasonable costs and expenses related
thereto incurred by such Obligor or such Subsidiary in connection therewith,
(x) Taxes (including transfer Taxes or net income Taxes) paid or payable in
connection therewith, (y) reasonable reserves established for liabilities
estimated to be payable in respect of such Casualty Event and deposited into
escrow with a third party escrow agent on terms reasonably acceptable to the
Administrative Agent or set aside in a separate Deposit Account that is subject
to a Control Agreement in favor of the Administrative Agent and (z) any amounts
required to be used to prepay Permitted Indebtedness pursuant to Sections
9.01(j) and 9.01(l) secured by the assets subject to such Casualty Event (other
than (A) Indebtedness owing to the Administrative Agent or any Lender under this
Agreement or the other Loan Documents and (B) Indebtedness assumed by the
purchaser of such asset); and (ii) with respect to any Asset Sale by any Obligor
or any of its Subsidiaries, the amount of cash proceeds received (directly or
indirectly) from time to time by or on behalf of such Person after deducting
therefrom only (w) reasonable costs and expenses related thereto incurred by
such Obligor or such Subsidiary in connection therewith, (x) Taxes (including
transfer Taxes or net income Taxes) paid or payable in connection therewith,
(y) reasonable reserves established for liabilities estimated to be payable in
respect of such Asset Sale and deposited into escrow with a third party escrow
agent on terms reasonably acceptable to the Administrative Agent or set aside in
a separate Deposit Account that is subject to a Control Agreement in favor of
the Administrative Agent and (z) any amounts required to be used to prepay
Permitted Indebtedness pursuant to Sections 9.01(j) and 9.01(l) secured by the
assets subject to such Asset Sale (other than (A) Indebtedness owing to the
Administrative Agent or any Lender under this Agreement or the other Loan
Documents and (B) Indebtedness assumed by the purchaser of such asset); provided
that, in each case of clauses (i) and (ii), costs and expenses shall only be
deducted to the extent, that the amounts so deducted are (x) actually paid to a
Person that is not an Affiliate of any Obligor or any of its Subsidiaries and
(y) properly attributable to such Casualty Event or Asset Sale, as the case may
be.

“Note” means a promissory note, in substantially the form of Exhibit A hereto,
executed and delivered by the Borrower to any Lender in accordance with
Section 2.04.

“Notice of Intent to Cure Leverage Covenant” has the meaning set forth in
Section 11.05(b).

“Notice of Intent to Cure Revenue Covenant” has the meaning set forth in
Section 11.04(b).

 

-20-



--------------------------------------------------------------------------------

“NY UCC” means the UCC as in effect from time to time in New York.

“Oaktree Lender” means any Lender that is an Affiliate or managed fund or
account of Oaktree Capital Management, L.P.

“Obligations” means, with respect to any Obligor, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Obligor to any Secured Party (including all Guaranteed Obligations and Warrant
Obligations) any other indemnitee hereunder or any participant, arising out of,
under, or in connection with, any Loan Document, whether direct or indirect
(regardless of whether acquired by assignment), absolute or contingent, due or
to become due, whether liquidated or not, now existing or hereafter arising and
however acquired, and whether or not evidenced by any instrument or for the
payment of money, including, without duplication, (i) if such Obligor is the
Borrower, all Loans, (ii) all interest, whether or not accruing after the filing
of any petition in bankruptcy or after the commencement of any insolvency,
reorganization or similar proceeding, and whether or not a claim for post-
filing or post-petition interest is allowed in any such proceeding, and
(iii) all other fees, expenses (including fees, charges and disbursement of
counsel), interest, Commitment Fees, Prepayment Fee, Exit Fee, commissions,
charges, costs, disbursements, indemnities and reimbursement of amounts paid and
other sums chargeable to such Obligor under any Loan Document.

“Obligors” means, collectively, the Borrower and the Subsidiary Guarantors and
their respective successors and permitted assigns.

“OFAC” has the meaning assigned to such term in the definition of
“Anti-Terrorism Laws.”

“Oral Paclitaxel” means the Product oral paclitaxel and encequidar, together
with any improvements or modifications thereto.

“Ordinary Course” means ordinary course of business or ordinary trade activities
that are customary for similar businesses in the normal course of their ordinary
operations and not while in financial distress.

“Organic Document” means, for any Person, such Person’s formation documents,
including, as applicable, its certificate of incorporation, by-laws, certificate
of partnership, partnership agreement, certificate of formation, limited
liability agreement, operating agreement and all shareholder agreements, voting
trusts and similar arrangements applicable to such Person’s Equity Interests, or
any equivalent document of any of the foregoing.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

-21-



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.03(g)).

“Parent Entity” shall mean any direct or indirect parent of the Borrower.

“Participant” has the meaning set forth in Section 14.05(e).

“Participant Register” has the meaning set forth in Section 14.05(e).

“Patents” means all patents and patent applications, including (i) the
Inventions and improvements described and claimed therein, (ii) the reissues,
divisions, continuations, renewals, extensions, and continuations in part
thereof, and (iii) all rights whatsoever accruing thereunder or pertaining
thereto throughout the world.

“Patriot Act” has the meaning set forth in Section 14.19.

“Payment Date” means (i) March 31, June 30, September 30 and December 31 of each
year, commencing on the first such date to occur after the Closing Date
(provided, that if such date is not a Business Day, then on the immediately
preceding Business Day); and (ii) the Maturity Date.

“PBGC” means the United States Pension Benefit Guaranty Corporation referred to
and defined in ERISA and any successor entity performing similar functions.

“PDMA” means the Prescription Drug Marketing Act of 1987, 21 U.S.C. §§ 331 et
seq. (or any successor thereto), as amended from time to time, and the rules,
regulations, guidelines, guidance documents and compliance policy guides issued
or promulgated thereunder.

“Permitted Acquisition” means any Acquisition by the Borrower or any of its
Subsidiaries, whether by purchase, merger or otherwise; provided that:

(a) immediately prior to, and immediately after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing or could
reasonably be expected to result therefrom;

(b) such Acquisition shall comply in all material respects with all applicable
Laws and all applicable Governmental Approvals;

(c) in the case of any Acquisition of Equity Interests of another Person, after
giving effect to such Acquisition, all Equity Interests of such other Person
acquired by the Borrower or any of its Subsidiaries shall be owned, directly or
indirectly, beneficially and of record, by the Borrower or any of its
Subsidiaries, and, the Borrower shall cause such acquired Person to satisfy each
of the actions set forth in Section 8.12 as required by such Section;

 

-22-



--------------------------------------------------------------------------------

(d) on a pro forma basis after giving effect to such Acquisition, the Borrower
and its Subsidiaries shall be in compliance with the financial covenants set
forth in Section 10;

(e) to the extent that the purchase price for any such Acquisition is paid in
cash, the amount thereof does not exceed $10,000,000 (or the Equivalent Amount
in other currencies) in any fiscal year (excluding any Deferred Acquisition
Consideration consisting of milestone and royalty payments that are calculated
on the basis of future revenues pursuant to an agreement entered as an Arm’s
Length Transaction);

(f) to the extent that the purchase price for any such Acquisition is paid in
Equity Interests, all such Equity Interests shall be Qualified Equity Interests;

(g) in the case of any such Acquisition that has a purchase price (including
reasonable estimates of any Deferred Acquisition Compensation) in excess of
$35,000,000 (and excluding any Deferred Acquisition Consideration consisting of
milestone and royalty payments that are in each case calculated on the basis of
future revenues pursuant to an agreement entered as an Arm’s Length
Transaction), (A) the Borrower shall provide to the Administrative Agent (i) at
least ten (10) Business Day’s prior written notice of any such Acquisition,
together with summaries, prepared in reasonable detail, of all due diligence
conducted by or on behalf of the Borrower or the applicable Subsidiary, as
applicable, prior to such Acquisition, in each case subject to customary
confidentiality restrictions, (ii) subject to customary confidentiality
restrictions, a copy of the draft purchase agreement related to the proposed
Acquisition (and any related documents requested by the Administrative Agent),
(iii) pro forma financial statements of the Borrower and its Subsidiaries (as of
the last day of the most recently ended fiscal quarter prior to the date of
consummation of such Acquisition for which financial statements are required to
be delivered pursuant to 8.01(a) or (b)) after giving effect to such
Acquisition, and (iv) subject to customary confidentiality restrictions, any
other information reasonably requested (to the extent available), by the
Administrative Agent and available to the Obligors and (B) to the extent the
cash purchase price exceeds $35,000,000 (excluding any Deferred Acquisition
Consideration consisting of milestone and royalty payments that are calculated
on the basis of future revenues pursuant to an agreement entered as an Arm’s
Length Transaction), the Administrative Agent shall have consented to in writing
to such Acquisition (such consent not to be unreasonably delayed, withheld or
conditioned); and

(h) no Obligor or any of its Subsidiaries (including any acquired Person) shall,
in connection with any such Acquisition, assume or remain liable with respect to
(x) any Indebtedness of the related seller or the business, Person or assets
acquired, except to the extent permitted pursuant to Section 9.01(l), (y) any
Lien on any business, Person or assets acquired, except to the extent permitted
pursuant to Section 9.02, (z) any other liabilities (including Tax, ERISA and
environmental liabilities), except to the extent the assumption of such
liability could not reasonably be expected to result in a Material Adverse
Effect. Any other such Indebtedness, liabilities or Liens not permitted to be
assumed, continued or otherwise supported by any Obligor or Subsidiary thereof
hereunder shall be paid in full or released within sixty (60) days of the
acquisition date as to the business, Persons or properties being so acquired on
or before the consummation of such Acquisition.

 

-23-



--------------------------------------------------------------------------------

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) relating to the Borrower’s
common stock (or other securities or property following a merger event,
reclassification or other change of the common stock of the Borrower) that is
(A) purchased by the Borrower in connection with the issuance of any Permitted
Convertible Debt, (B) settled in common stock of the Borrower (or such other
securities or property), cash or a combination thereof (such amount of cash
determined by reference to the price of the Borrower’s common stock or such
other securities or property), and cash in lieu of fractional shares of common
stock of the Borrower and (C) on terms and conditions customary for bond hedge
transactions in respect of broadly distributed 144A convertible bond
transactions as reasonably determined by the Borrower.

“Permitted Cash Equivalent Investments” means (i) marketable direct obligations
issued or unconditionally guaranteed by the United States or any member states
of the European Union or any agency or any state thereof having maturities of
not more than one (1) year from the date of acquisition, (ii) commercial paper
maturing no more than two hundred seventy (270) days after the date of
acquisition thereof and having the highest rating from either Standard & Poor’s
Ratings Group or Moody’s Investors Service, Inc., (iii) certificates of deposit
maturing no more than one (1) year after issue that are issued by any bank
organized under the Laws of the United States, or any state thereof, or the
District of Columbia, or any U.S. branch of a foreign bank having, at the date
of acquisition thereof, combined capital and surplus of not less than
$500,000,000 and (iv) any money market or similar funds that exclusively hold
any of the foregoing.

“Permitted Convertible Debt” means unsecured Indebtedness of the Borrower that
(i) contains customary conversion rights for broadly distributed 144A
convertible bond transactions as of the date of issuance and (ii) is convertible
into shares of common stock of the Borrower, cash or a combination thereof (such
amount of cash determined by reference to the price of the Borrower’s common
stock or such other securities or property), or cash in lieu of fractional
shares of common stock of the Borrower; provided that any such indebtedness
shall (A) mature, and not be subject to mandatory repurchase or redemption
(other than in connection with a customary change of control or “fundamental
change” provision), at least 180 days after the Maturity Date, (B) have recourse
only to the Borrower and (C) not have an all-in-yield greater than 550 basis
points as determined in good faith by the Administrative Agent (with any
original issue discount equated to interest based on the convertible debt
maturity date and excluding any additional or special interest that may become
payable from time to time).

“Permitted Cure Securities” means common Equity Interests of the Borrower.

“Permitted Hedging Agreement” means a Hedging Agreement entered into by any
Obligor in such Obligor’s Ordinary Course for the purpose of hedging currency
risks or interest rate risks (and not for speculative purposes) and (x) with
respect to hedging currency risks, in an aggregate notional amount for all such
Hedging Agreements not in excess of $10,000,000 (or the Equivalent Amount in
other currencies) and (y) with respect to hedging interest rate risks, in an
aggregate notional amount for all such Hedging Agreements in excess of 50%, but
not more than 100%, of the aggregate principal amount of Loans outstanding at
such time.

 

-24-



--------------------------------------------------------------------------------

“Permitted Indebtedness” means any Indebtedness permitted under Section 9.01.

“Permitted Intercreditor Agreement” has the meaning set forth in Section 12.13.

“Permitted Licenses” are: (A) licenses of over-the-counter software that is
commercially available to the public; (B) non-exclusive licenses for the use of
the Intellectual Property of Borrower or any of its Subsidiaries entered into in
the Ordinary Course, (C) development, co-promotion, distribution and other
collaborative arrangements where such arrangements provide for the licenses or
disclosure of Patents, Trademarks, Copyrights or other Intellectual Property
rights in the ordinary course of business and consistent with general market
practices where such license requires periodic payments based on per unit sales
of a product over a period of time; provided that each such license does not
effect a legal transfer of title to such Intellectual Property rights and that
each such license must be a true license as opposed to a license that is a sales
transaction in substance; (D) exclusive licenses for the use of the Intellectual
Property of any Obligor or any Subsidiaries, provided, that, with respect to
each such license described in this clause (D), the license (i) constitutes an
Arm’s Length Transaction, the terms of which (x) do not provide for a sale or
assignment of any Intellectual Property, (y) do not restrict the ability of
Borrower or any of its Subsidiaries, as applicable, to pledge, grant a security
interest in or lien on, or assign or otherwise dispose of any Intellectual
Property and (z) are commercially reasonable and (ii) (x) is limited in
territory with respect to a specific geographic country or region (i.e. Japan,
Germany, northern China) outside of the United States or (y) is to a top 25
pharmaceutical company by global revenue; (E) in-licenses of Intellectual
Property, (F) licenses in connection with the Royalty Interest Financing,
(G) exclusive licenses for the use of the Intellectual Property of any Obligor
or any Subsidiaries, provided, that with respect to each such license described
in this clause (G), such license (w) constitutes an Arm’s Length Transaction,
(x) relates solely to non-oncology indications, (y) is on commercially
reasonable terms and (z) the proceeds of such license are subject to mandatory
prepayment pursuant to Section 3.03(b)(i) and (H) licenses set forth on Schedule
4.

“Permitted Liens” means any Liens permitted under Section 9.02.

“Permitted Refinancing” means, with respect to any Indebtedness permitted to be
refinanced, extended, renewed or replaced hereunder, any refinancings,
extensions, renewals and replacements of such Indebtedness; provided that such
refinancing, extension, renewal or replacement shall not (i) increase the
outstanding principal amount of the Indebtedness being refinanced, extended,
renewed or replaced, except by an amount equal to accrued interest and a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred in connection therewith, (ii) contain terms relating to
outstanding principal amount, amortization, maturity, collateral security (if
any) or subordination (if any), or other material terms that, taken as a whole,
are less favorable in any material respect to the Obligors and their respective
Subsidiaries or the Secured Parties than the terms of any agreement or
instrument governing such existing Indebtedness, (iii) have an applicable
interest rate which does not exceed the greater of (A) the rate of interest of
the Indebtedness being replaced and (B) the then applicable market interest
rate, (iv) contain any new requirement to grant any Lien or to give any
Guarantee that was not an existing requirement of such Indebtedness and
(v) after giving effect to such refinancing, extension, renewal or replacement,
no Default shall have occurred (or could reasonably be expected to occur) as a
result thereof.

 

-25-



--------------------------------------------------------------------------------

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to the
Borrower’s common stock (or other securities or property following a merger
event, reclassification or other change of the common stock of the Borrower)
sold by the Borrower and with recourse to the Borrower only, substantially
concurrently with any purchase by the Borrower of a Permitted Bond Hedge
Transaction and settled in common stock of the Borrower, cash or a combination
thereof (such amount of cash determined by reference to the price of the
Borrower’s common stock or such other securities or property), and cash in lieu
of fractional shares of common stock of the Borrower.

“Person” means any individual, corporation, company, voluntary association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or Governmental Authority or other entity of whatever nature.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledged Entity” means any Subsidiary of the Borrower, Equity Interests of which
have been or, pursuant to Section 8.19 are required to be, pledged to the
Administrative Agent pursuant to the Security Documents.

“Prepayment Fee” means with respect to any prepayment of all or any portion of
the Loans, whether by optional or mandatory prepayment, acceleration or
otherwise (in each case, other than any scheduled amortization payment or any
cure payment made pursuant to Section 11.04 and 11.05), occurring (i) on or
prior to the second anniversary of the Closing Date, an amount equal to the
amount of interest that would have been paid on the principal amount of the
Loans being so repaid or prepaid for the period from and including the date of
such repayment or prepayment to but excluding the date that is the two (2) year
anniversary of the Closing Date, plus three percent (3%) of the principal amount
of the Loans being so repaid or prepaid and the Commitments being so terminated,
(ii) at any time after the second anniversary of the Closing Date but on or
prior to the third anniversary of the Closing Date, an amount equal to three
percent (3%) of the aggregate outstanding principal amount of the Loans being so
repaid or prepaid, (iii) at any time after the third anniversary of the Closing
Date but on or prior to the fourth anniversary of the Closing Date, an amount
equal to two percent (2%) of the aggregate outstanding principal amount of the
Loans being so repaid or prepaid and (iv) if the prepayment is made after the
fourth anniversary of the Closing Date, 0%.

“Prepayment Price” has the meaning set forth in Section 3.03(a)(i).

 

-26-



--------------------------------------------------------------------------------

“Principal Payment Date” means (i) the first Payment Date to occur after the
second (2nd) anniversary of the Closing Date, (ii) thereafter, each Payment Date
and, if applicable, (iii) the Maturity Date.

“Pro Forma Basis” shall mean, with respect to the calculation of any financial
ratio, as of any date, that pro forma effect will be given to the Transactions,
any Permitted Acquisition, any issuance, incurrence, assumption or permanent
repayment of Indebtedness (including Indebtedness issued, incurred or assumed as
a result of, or to finance, any relevant transaction and for which any such
financial ratio is being calculated), all sales, transfers and other
dispositions or discontinuance of any subsidiary, line of business or division,
or any conversion of a Subsidiary Guarantor to Subsidiary or of a Subsidiary to
a Subsidiary Guarantor, in each case that have occurred during the four
consecutive fiscal quarter period of the Borrower being used to calculate such
financial ratio (the “Reference Period”), or subsequent to the end of the
Reference Period but prior to such date or prior to or simultaneously with the
event for which a determination under this definition is made (including any
such event occurring at a person who became a Restricted Subsidiary after the
commencement of the Reference Period), as if each such event occurred on the
first day of the Reference Period. Whenever pro forma effect is given to any of
the foregoing, pro forma calculations shall be made in good faith by a
Responsible Officer of the Borrower giving effect to any synergies that the
Borrower in good faith reasonably anticipates to be realized within 12 months of
the date of any relevant transaction that could then be reflected in pro forma
financial statements in accordance with Regulation S-X and not exceeding 15% of
EBITDA, in the aggregate, for such period after giving effect thereof and
(b) any cost savings that could then be reflected in pro forma financial
statements in accordance with Regulation S-X promulgated under the Securities
Act or any other regulation or policy of the SEC, in each case, as though such
cost savings and synergies had been realized on the first day of the applicable
Reference Period and net of the amount of actual benefits realized during such
period from such action.

“Product” means (i) those pharmaceutical or biological products (and described
in reasonable detail) on Schedule 2 attached hereto, and (ii) any current or
future pharmaceutical or biological product developed, distributed, dispensed,
imported, exported, labeled, promoted, manufactured, licensed, marketed, sold or
otherwise commercialized by any Obligor or any of its Subsidiaries, including
any such product in development or which may be developed.

“Product Authorizations” means any and all Governmental Approvals, whether U.S.
or non-U.S. (including all applicable ANDAs, NDAs, BLAs, INDs, Product
Standards, supplements, amendments, pre- and post- approvals, governmental price
and reimbursement approvals and approvals of applications for regulatory
exclusivity) of any Regulatory Authority, in each case, necessary to be held or
maintained by, or for the benefit of, any Obligor or any of its Subsidiaries for
the ownership, use or commercialization of any Product or for any Product
Commercialization and Development Activities with respect thereto in any country
or jurisdiction.

“Product Commercialization and Development Activities” means, with respect to
any Product, any combination of research, development, manufacture, import, use,
sale, licensing, importation, exportation, shipping, storage, handling, design,
labeling, marketing, promotion, supply, distribution, testing, packaging,
purchasing or other commercialization activities, receipt of payment in respect
of any of the foregoing (including, without limitation, in respect of licensing,
royalty or similar payments), or any similar or other activities the purpose of
which is to commercially exploit such Product.

 

-27-



--------------------------------------------------------------------------------

“Product Related Information” means, with respect to any Product, all books,
records, lists, ledgers, files, manuals, correspondence, reports, plans,
drawings, data and other information of every kind (in any form or medium), and
all techniques and other know-how, owned or possessed by the Obligors or any of
their respective Subsidiaries that are necessary or useful for any Product
Commercialization and Development Activities relating to such Product, including
(i) brand materials and packaging, customer targeting and other marketing,
promotion and sales materials and information, referral, customer, supplier and
other contact lists and information, product, business, marketing and sales
plans, research, studies and reports, sales, maintenance and production records,
training materials and other marketing, sales and promotional information and
(ii) clinical data, information included or supporting any Product
Authorization, any regulatory filings, updates, notices and correspondence
(including adverse event and other pharmacovigilance and other post-marketing
reports and information, etc.), technical information, product development and
operational data and records, and all other documents, records, files, data and
other information, used in connection with the Product Commercialization
Development Activities for such Product.

“Product Standards” means all safety, quality and other specifications and
standards applicable to any Product, including all pharmaceutical, biological
and other standards promulgated by Standards Bodies.

“Prohibited Payment” means any bribe, rebate, payoff, influence payment,
kickback or other payment or gift of money or anything of value (including meals
or entertainment) to any officer, employee or ceremonial office holder of any
government or instrumentality thereof, political party or supra-national
organization (such as the United Nations), any political candidate, any royal
family member or any other person who is connected or associated personally with
any of the foregoing that is prohibited under any Law for the purpose of
influencing any act or decision of such payee in his official capacity, inducing
such payee to do or omit to do any act in violation of his lawful duty, securing
any improper advantage or inducing such payee to use his influence with a
government or instrumentality thereof to affect or influence any act or decision
of such government or instrumentality.

“Proportionate Share” means, with respect to any Lender, the percentage obtained
by dividing (i) the sum of the Commitment (or, if the Commitments are
terminated, the outstanding principal amount of the Loans) of such Lender then
in effect by (ii) the sum of the Commitments (or, if the Commitments are
terminated, the outstanding principal amount of the Loans) of all Lenders then
in effect.

“Qualified Equity Interest” means, with respect to any Person, any Equity
Interest of such Person that is not a Disqualified Equity Interest.

“Qualified Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (i) that is or was at any time maintained
or sponsored by any Obligor or any ERISA Affiliate thereof or to which any
Obligor or any ERISA Affiliate thereof has ever made, or was ever obligated to
make, contributions, and (ii) that is intended to be tax qualified under
Section 401(a) of the Code.

 

-28-



--------------------------------------------------------------------------------

“Real Property Security Documents” means any Landlord Consents or Bailee
Letters.

“Recipient” means any Lender or any other recipient of any payment to be made by
or on account of any Obligation.

“Referral Source” has the meaning set forth in Section 7.07(b).

“Refinanced Facility” means the Indebtedness incurred under that certain Credit
Agreement and Guaranty, dated as of June 30, 2018, by and among the Borrower,
the Guarantor, Perceptive Credit Holdings II, LP and the lenders party thereto,
as amended by Amendment No. 1 to Credit Agreement dated as of April 22, 2019 and
Amendment No. 2 to Credit Agreement dated as of August 5, 2019.

“Register” has the meaning set forth in Section 14.05(d).

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System, as amended.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as amended.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as amended.

“Regulatory Authority” means any Governmental Authority, whether U.S. or
non-U.S., that is concerned with or has regulatory or supervisory oversight with
respect to any Product or any Product Commercialization and Development
Activities relating to any Product, including the FDA and all equivalent
Governmental Authorities, whether U.S. or non-U.S.

“Reinvestment Period” has the meaning set forth in Section 3.03(b)(i).

“Related Parties” has the meaning set forth in Section 14.16.

“Resignation Effective Date” has the meaning set forth in Section 12.09.

“Responsible Officer” of any Person means each of the president, chief executive
officer, chief financial officer and similar officer of such Person.

“Restricted Payment” means any dividend or other distribution (whether in cash,
Equity Interests or other property) with respect to any Equity Interests of any
Obligor or any of its Subsidiaries, or any payment (whether in cash, Equity
Interests or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests of any Obligor or any of its
Subsidiaries, or any option, warrant or other right to acquire any such Equity
Interests of any Obligor or any of its Subsidiaries; provided, that any payments
on Indebtedness convertible or exchangeable into Equity Interests shall not be
Restricted Payments.

 

-29-



--------------------------------------------------------------------------------

“Restrictive Agreement” means any Contract or other arrangement that prohibits,
restricts or imposes any condition upon (i) the ability of any Obligor or any of
its Subsidiaries to create, incur or permit to exist any Lien upon any of its
properties or assets (other than (x) customary provisions in Contracts
(including without limitation leases and in-bound licenses of Intellectual
Property) restricting the assignment thereof and (y) restrictions or conditions
imposed by any Contract governing secured Permitted Indebtedness permitted under
Section 9.01(j), to the extent that such restrictions or conditions apply only
to the property or assets securing such Indebtedness), or (ii) the ability of
any Obligor or any of its Subsidiaries to make Restricted Payments with respect
to any of their respective Equity Interests or to make or repay loans or
advances to any other Obligor or any of its Subsidiaries or such other Obligor
or to Guarantee Indebtedness of any other Obligor or any of its Subsidiaries
thereof or such other Obligor.

“Revenue” means, for any relevant fiscal period, the consolidated total revenues
of the Borrower and its Subsidiaries for such fiscal period, as recognized on
the income statement of the Borrower and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

“Revenue Covenant Termination Date” means the last day of the two consecutive
fiscal quarters of the Borrower where the Consolidated Leverage Ratio does not
exceed 4.50:1.00.

“Revenue Cure Payment” means, with respect to any fiscal quarter of the Borrower
to which the Minimum Revenue Covenant applies, (i) if the Revenue Shortfall
Percentage for such fiscal quarter is less than 50% but equal to or greater than
40%, $10,000,000 and (ii) if (A) the Revenue Shortfall Percentage of that fiscal
quarter is less than 40%, $20,000,000 or (B) the Revenue Shortfall Percentage
for the preceding three fiscal quarters was less than 50% but equal to or
greater than 40%, $10,000,000; provided that in order to cure any breaches of
the Minimum Revenue Covenant occurred in any calendar year, the Borrower shall
not be required to make more than one Revenue Cure Payment in such calendar
year, except for any calendar year where (x) the Borrower has exercised the
Revenue Cure Right once pursuant to clause (i) of this definition and,
thereafter, (z) the Revenue Shortfall Percentage described in clause (ii) of
this definition occurs; provided, further that in no event shall the aggregate
amount of Revenue Cure Payments in any calendar year exceed $20,000,000.

“Revenue Shortfall Percentage” means, with respect to any fiscal quarter of the
Borrower to which the Minimum Revenue Covenant applies, the ratio (expressed as
a percentage) between (i) the Revenue for such fiscal quarter and (ii) the
Target Revenue for such fiscal quarter.

“Royalty Interest Financing” means any sale of, or other financing transaction
based on, revenues and other proceeds arising out of or relating to Oral
Paclitaxel and related Intellectual Property, that is secured by Liens on
(i) proceeds resulting from sales of Oral Paclitaxel in an amount not exceeding
5% of such proceeds and (ii) subject to Section 12.13, the Intellectual
Property, Accounts (as defined in the UCC), payment intangibles arising
therefrom and Proceeds (as defined in the UCC) thereof relating to Oral
Paclitaxel, and which are subject to a Permitted Intercreditor Agreement.

 

-30-



--------------------------------------------------------------------------------

“Sanction” means any international economic or financial sanction or trade
embargo imposed, administered or enforced from time to time by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union or its Member States, Her Majesty’s Treasury or
other relevant sanctions authority where the Borrower is located or conducts
business.

“Secured Parties” means the Lenders, the Administrative Agent and any of their
respective permitted transferees or assigns.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Security Agreement” means the Security Agreement, delivered pursuant to
Section 6.01(h), among the Obligors and the Administrative Agent, granting a
security interest in the Obligors’ personal property in favor of the
Administrative Agent, for the benefit of the Secured Parties.

“Security Documents” means, collectively, the Security Agreement, each
Short-Form IP Security Agreement, each Real Property Security Document, and each
other security document, control agreement or financing statement required or
recommended to perfect Liens in favor of the Secured Parties for purposes of
securing the Obligations.

“Short-Form IP Security Agreements” means short-form copyright, patent or
trademark (as the case may be) security agreements, dated as of the Closing Date
and substantially in the form of Exhibit C, D and E to the Security Agreement,
entered into by one or more Obligors in favor of the Secured Parties, each in
form and substance satisfactory to the Administrative Agent (and as amended,
modified or replaced from time to time).

“Solvent” means, as to any Person as of any date of determination, that on such
date (i) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person,
(ii) the present fair saleable value of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (iii) such Person does not intend to, and
does not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay such debts and liabilities as they mature and (iv) such Person is
not engaged in a business or transaction, and is not about to engage in a
business or transaction, for which such Person’s property would constitute an
unreasonably small capital. The amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Specified Assets” means the following assets of the Borrower and its
Subsidiaries, whether tangible or intangible, or real, personal or mixed:

(i) Intellectual Property (A) registered or subject of an application for
registration with the U.S. Patent and Trademark Office (“USPTO”) or the U.S.
Copyright Office (“USCO”) or (B) otherwise subsisting under the Laws of the
United States that is specifically related to the Orascovery platform or the use
thereof;

 

-31-



--------------------------------------------------------------------------------

(ii) Intellectual Property (A) registered or subject of an application for
registration with the USPTO or the USCO or (B) otherwise subsisting under the
Laws of the united States that is specifically related to Tirbanibulin or the
use of Tirbanibulin as an ointment or for oral indications; and

(iii) leasehold interests or real property located at the following addresses:

(A) 3178 Lakeshore Drive East, Dunkirk, NY 14048;

(B) 11342 Main Street, Clarence, NY 14031;

(C) C-5, 105 Erlang Chuangye Road, Jiulongpo District, Chongqing, China; and

(D) 600 Liuqing Road, Maliuzui Town, Ba’nan District, Chongqing.

“Specified Products” has the meaning set forth in Section 11.01(m).

“Standard Bodies” means any of the organizations that create, sponsor or
maintain safety, quality or other standards, including ISO, ANSI, CEN and SCC
and the like.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(i) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or, in the case of a partnership, more than fifty percent
(50%) of the general partnership interests are, as of such date, owned,
controlled or held, directly or indirectly, or (ii) that is, as of such date,
otherwise Controlled, by the parent or one or more direct or indirect
subsidiaries of the parent or by the parent and one or more direct or indirect
subsidiaries of the parent. Unless otherwise specified, all references herein to
a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries
of the Borrower.

“Subsidiary Guarantors” means each Subsidiary of the Borrower identified under
the caption “SUBSIDIARY GUARANTORS” on the signature pages hereto and each
Subsidiary of the Borrower that becomes, or is required to become, a “Subsidiary
Guarantor” after the date hereof pursuant to Section 8.12(a) or 8.12(b).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

-32-



--------------------------------------------------------------------------------

“Technical Information” means all Product Related Information and, with respect
to any Products or Product Commercialization and Development Activities, all
related know-how, trade secrets and other proprietary or confidential
information, any information of a scientific, technical, or business nature in
any form or medium, Invention disclosures, all documented research,
developmental, demonstration or engineering work, and all other technical data
and information related thereto.

“Termination Conditions” has the meaning set forth in Section 13.03.

“Title IV Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (i) that is or was at any time maintained
or sponsored by any Obligor or any ERISA Affiliate thereof or to which any
Obligor or any ERISA Affiliate thereof has ever made, or was obligated to make,
contributions, and (ii) that is or was subject to Section 412 of the Code,
Section 302 of ERISA or Title IV of ERISA.

“Trademarks” means all trade names, trademarks and service marks, logos,
trademark and service mark registrations, and applications for trademark and
service mark registrations, including (i) all renewals of trademark and service
mark registrations and (ii) all rights whatsoever accruing thereunder or
pertaining thereto throughout the world, together, in each case, with the
goodwill of the business connected with the use thereof.

“Tranche A-1 Term Loans” has the meaning assigned to such term in
Section 2.01(a)(i).

“Tranche A-2 Term Loans” has the meaning assigned to such term in
Section 2.01(a)(i).

“Tranche A Term Loans” means the Tranche A-1 Term Loans and the Tranche A-2 Term
Loans.

“Tranche B Term Loans” has the meaning assigned to such term in
Section 2.01(a)(ii)(iii) .

“Tranche C Term Loans” has the meaning assigned to such term in
Section 2.01(a)(iv).

“Tranche D Term Loans” has the meaning assigned to such term in
Section 2.01(a)(v).

“Tranche E Term Loans” has the meaning assigned to such term in
Section 2.01(a)(vi).

“Transactions” means (a) the negotiation, preparation, execution, delivery and
performance by each Obligor of this Agreement and the other Loan Documents to
which such Obligor is (or is intended to be) a party, the making of the Loans
hereunder, and all other transactions contemplated pursuant to this Agreement
and the other Loan Documents, including the creation of the Liens pursuant to
the Security Documents, (b) the repayment in full and termination of the
Refinanced Facility and (c) the payment of all fees and expenses incurred or
paid by the Obligors in connection with the foregoing.

“UCC” means, with respect to any applicable jurisdictions, the Uniform
Commercial Code as in effect in such jurisdiction, as may be modified from time
to time.

 

-33-



--------------------------------------------------------------------------------

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

“U.S. Person” means a “United States Person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 5.03(f)(ii)(B)(3).

“Warrant” means that certain Warrant, dated as of the Closing Date and delivered
pursuant to Section 6.01(j), evidenced by an instrument substantially the form
of Exhibit J hereto, as amended, replaced or otherwise modified pursuant to the
terms thereof.

“Warrant Obligations” means all Obligations of Borrower arising out of, under or
in connection with the Warrant.

“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.

“Withholding Agent” means the Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“XPH License Agreement” means that certain license agreement dated as of
December 12, 2019 by and between the Borrower and Guangzhou Xiangxue
Pharmaceutical Co., Ltd. (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time).

1.02 Accounting Terms and Principles. Unless otherwise specified, all accounting
terms used in each Loan Document shall be interpreted, and all accounting
determinations and computations thereunder (including under Section 10 and any
definitions used in such calculations) shall be made, in accordance with GAAP.
Unless otherwise expressly provided, all financial covenants and defined
financial terms shall be computed on a consolidated basis for the Borrower and
its Subsidiaries, in each case without duplication. If the Borrower requests an
amendment to any provision hereof to eliminate the effect of (a) any change in
GAAP or the application thereof or (b) the issuance of any new accounting rule
or guidance or in the application thereof, in each case, occurring after the
date of this Agreement, then the Lenders and Borrower agree that they will
negotiate in good faith amendments to the provisions of this Agreement that are
directly affected by such change or issuance with the intent of having the
respective positions of the Lenders and Borrower after such change or issuance
conform as nearly as possible to their respective positions as of the date of
this Agreement and, until any such amendments have been agreed upon, (i) the
provisions in this Agreement shall be calculated as if no such change or
issuance has occurred and (ii) the Borrower shall provide to the Lenders a
written reconciliation in form and substance reasonably satisfactory to the
Lenders, between calculations of any baskets and other requirements hereunder
before and after giving effect to

 

-34-



--------------------------------------------------------------------------------

such change or issuance. For purposes of the definition of Indebtedness and
related covenants, GAAP will be deemed to treat any operating lease as an
operating lease and not a capital lease, regardless of any change in GAAP as a
result of ASU 2016-02, Leases (Topic 842) by the Financial Accounting Standards
Board to the extent such operating lease was so treated under GAAP as in effect
for any fiscal year of Borrower beginning before December 15, 2018.

1.03 Interpretation. For all purposes of this Agreement, except as otherwise
expressly provided herein or unless the context otherwise requires,

(a) the terms defined in this Agreement include the plural as well as the
singular and vice versa;

(b) words importing gender include all genders;

(c) any reference to a Section, Annex, Schedule or Exhibit refers to a Section
of, or Annex, Schedule or Exhibit to, this Agreement;

(d) any reference to “this Agreement” refers to this Agreement, including all
Annexes, Schedules and Exhibits hereto, and the words herein, hereof, hereto and
hereunder and words of similar import refer to this Agreement and its Annexes,
Schedules and Exhibits as a whole and not to any particular Section, Annex,
Schedule, Exhibit or any other subdivision;

(e) references to days, months and years refer to calendar days, months and
years, respectively;

(f) all references herein to “include” or “including” shall be deemed to be
followed by the words “without limitation”;

(g) the word “from” when used in connection with a period of time means “from
and including” and the word “until” means “to but not including”;

(h) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer broadly to any and all assets and properties, whether
tangible or intangible, real or personal, including cash, securities, rights
under contractual obligations and permits and any right or interest in any such
assets or property;

(i) accounting terms not specifically defined herein (other than “property” and
“asset”) shall be construed in accordance with GAAP, subject to Section 1.02;

(j) the word “will” shall have the same meaning as the word “shall”;

(k) where any provision in this Agreement or any other Loan Document refers to
an action to be taken by any Person, or an action which such Person is
prohibited from taking, such provision shall be applicable whether such action
is taken directly or, to the knowledge of such Person, indirectly; and

 

-35-



--------------------------------------------------------------------------------

(l) references to any Lien granted or created hereunder or pursuant to any other
Loan Document securing any Obligations shall deemed to be a Lien for the benefit
of the Secured Parties.

Unless otherwise expressly provided herein, references to organizational
documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto permitted by the Loan
Documents. Any definition or reference to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

If any payment required to be made pursuant to the terms and conditions of any
Loan Document falls due on a day which is not a Business Day, then such required
payment date shall be extended to the immediately following Business Day. For
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Obligors and
their Subsidiaries will be deemed to be equal to 100% of the outstanding
principal amount thereof or payment obligations with respect thereto at the time
of determination thereof, or with respect to any Hedging Agreements, the amount
that would be payable if the agreement governing such Hedging Agreements were
terminated on the date of termination.

1.04 Division. For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws) (a “Division”), if (a) any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) any new
Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its equity
interests at such time.

SECTION 2.

THE COMMITMENT AND THE LOANS

2.01 Loans.

 

  (a)

On the terms and subject to the conditions of this Agreement, each Lender
agrees:

 

  (i)

to make Loans to the Borrower in a principal amount equal to the amount of such
Lender’s Tranche A-1 Commitment on the Closing Date (“Tranche A-1 Term Loans”);

 

  (ii)

to make Loans to the Borrower in a principal amount equal to the amount of such
Lender’s Tranche A-2 Commitment on the Applicable Funding Date for the Tranche
A-2 Term Loans (“Tranche A-2 Term Loans”);

 

  (iii)

to make Loans to the Borrower in a principal amount equal to the amount of such
Lender’s Tranche B Commitment (“Tranche B Term Loans”), on a date specified by
the Borrower in accordance with Section 2.02 during the Applicable Availability
Period for the Tranche B Loans;

 

-36-



--------------------------------------------------------------------------------

  (iv)

to make Loans to the Borrower in a principal amount equal to the amount of such
Lender’s Tranche C Commitment (“Tranche C Term Loans”), on a date specified by
the Borrower in accordance with Section 2.02 during the Applicable Availability
Period for the Tranche C Loans;

 

  (v)

to make Loans to the Borrower in a principal amount equal to the amount of such
Lender’s Tranche D Commitment (“Tranche D Term Loans”), on a date specified by
the Borrower in accordance with Section 2.02 during the Applicable Availability
Period for the Tranche D Loans; and

 

  (vi)

to make Loans to the Borrower in a principal amount equal to the amount of such
Lender’s Tranche E Commitment (“Tranche E Term Loans”), on a date specified by
the Borrower in accordance with Section 2.02 during the Applicable Availability
Period for the Tranche E Loans.

(b) No amounts paid or prepaid with respect to any Loan may be reborrowed.

(c) Any term or provision hereof (or of any other Loan Document) to the contrary
notwithstanding, Loans made to the Borrower will be denominated solely in
Dollars and will be repayable solely in Dollars and no other currency.

2.02 Borrowing Procedures. At least five (5) Business Days prior to any
Applicable Funding Date (or such shorter period agreed by the Administrative
Agent), the Borrower shall deliver to the Administrative Agent an irrevocable
Borrowing Notice in the form of Exhibit B signed by a duly authorized
representative of the Borrower (which notice, if received by the Administrative
Agent on a day that is not a Business Day or after 10:00 A.M. (Eastern time) on
a Business Day, shall be deemed to have been delivered on the next Business
Day); provided that the Tranche A-2 Term Loans shall be deemed to have been
requested by delivery of a Borrowing Notice with respect to the Tranche A-1 Term
Loans. Each Borrowing Notice shall be for the full amount of each of the
Applicable Commitments and no Borrowing Notice for less than such full amount
shall be permitted.

2.03 Funding of Borrowings. Promptly following receipt of any written Borrowing
Request the Administrative Agent shall advise each Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing. Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof solely by wire transfer of immediately available funds, by
2:00 p.p. New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. Upon
receipt of all funds the Administrative Agent will make such Loans available to
the Borrower promptly by wire transfer of the amounts so received, in like
funds, to an account designated by the Borrower in the applicable Borrowing
Request.

2.04 Notes. If requested by any Lender, the Loan of such Lender shall be
evidenced by one or more Notes. The Borrower shall prepare, execute and deliver
to the Lender such promissory note(s) substantially in the form attached hereto
as Exhibit A.

 

-37-



--------------------------------------------------------------------------------

2.05 Use of Proceeds. The Borrower shall use the proceeds of the Loans (i) for
repaying the Refinanced Facility and (ii) for working capital and general
corporate purposes, including the payment of fees and expenses associated with
this Agreement.

2.06 Commitment Fees. The Borrower shall pay to the Administrative Agent for the
account of the Lenders a commitment fee (the “Commitment Fee”) on the full
amount of each Applicable Commitment (other than the Tranche A-1 Commitment and
the Tranche A-2 Commitment) at a rate per annum equal to 0.60% for the period
from and including the day that is ninety (90) days after the Closing Date to
(but excluding) the earlier of (i) the date such Applicable Commitment
terminates pursuant to Section 3.04 and (ii) the Applicable Funding Date.
Accrued Commitment Fees shall be payable on the termination date of the
Applicable Commitment or the Applicable Funding Date, as the case may be.

SECTION 3.

PAYMENTS OF PRINCIPAL AND INTEREST, ETC.

3.01 Scheduled Repayments and Prepayments Generally; Application. The Borrower
hereby promises to pay to the Administrative Agent for the account of each
Lender (as such amounts may in each case be reduced from time to time in
accordance with Section 3.03): (a) on each Principal Payment Date other than the
Maturity Date, an amount equal to $2,812,500 and (b) on the Maturity Date, all
outstanding Obligations in full (together with the Exit Fee, accrued and unpaid
interest and any other accrued and unpaid charges thereon and all other
obligations due and payable by the Borrower under this Agreement). Except as
otherwise provided in this Agreement, each payment (including each repayment and
prepayment) by the Borrower (other than fees payable pursuant to the Fee Letter)
will be deemed to be made ratably in accordance with the Lenders’ Proportionate
Shares. On any date occurring prior to the Maturity Date that payment or
prepayment in full of the Loans hereunder occurs, the Borrower shall pay in full
all outstanding Obligations, which shall include the Prepayment Fee, if
applicable, and the Exit Fee.

3.02 Interest.

(a) Interest Generally. The outstanding principal amount of the Loans shall
accrue interest from the date made to repayment (whether by acceleration or
otherwise and whether voluntary or mandatory) at the Interest Rate.

(b) Default Interest. Notwithstanding the foregoing, upon the occurrence and
during the continuance of any Event of Default, the Interest Rate shall increase
automatically by two percent (2.0%) per annum (the Interest Rate, as increased
pursuant to this Section 3.02(b), being the “Default Rate”). If any Obligation
(other than Warrant Obligations but including, without limitation, fees, costs
and expenses payable hereunder) is not paid when due (giving effect to any
applicable grace period) under any applicable Loan Document, the amount thereof
shall accrue interest at the Default Rate.

(c) Interest Payment Dates. Accrued interest on the Loans shall be payable in
arrears on each Payment Date in cash, and upon the payment or prepayment of the
Loans (on the principal amount being so paid or prepaid); provided that interest
payable at the Default Rate shall also be payable in cash from time to time on
demand by the Administrative Agent.

 

-38-



--------------------------------------------------------------------------------

3.03 Prepayments.

(a) Optional Prepayments.

(i) Subject to prior written notice pursuant to clause (ii) below, the Borrower
shall have the right to optionally prepay in whole or in part the outstanding
principal amount of the Loans on any Business Day for an amount equal to the sum
of (A) the aggregate principal amount of the Loans being prepaid, (B) any
accrued but unpaid interest on the principal amount of the Loans being prepaid,
(C) any applicable Prepayment Fee and (D) if applicable, the Exit Fee and other
unpaid amounts then due and owing pursuant to this Agreement and the other Loan
Documents (such aggregate amount, the “Prepayment Price”); provided that each
partial prepayment of principal of Loans shall be in an aggregate amount at
least equal to $5,000,000 and integral multiples of $1,000,000 in excess
thereof.

(ii) A notice of optional prepayment shall be effective only if received by the
Administrative Agent not later than 2:00 p.m. (Eastern time) on a date not less
than three (3) (nor more than five (5)) Business Days prior to the proposed
prepayment date; provided that a notice of optional prepayment may state that
such notice is conditional upon the effectiveness of other credit facilities or
the receipt of the proceeds from the issuance of other Indebtedness or the
occurrence of some other identifiable event or condition, in which case such
notice of prepayment may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified date of prepayment) if such
condition is not satisfied. Each notice of optional prepayment shall specify the
proposed prepayment date, the Prepayment Price, the principal amount to be
prepaid and any conditions to prepayment (if applicable).

(b) Mandatory Prepayments.

(i) Mandatory Prepayments for Casualty Events or Asset Sales. Upon the
occurrence of any Casualty Event or Asset Sale (that is not otherwise permitted
by Section 9.09 (other than pursuant to (A) clause (l) thereof or (B) relating
to any Permitted License described in clause (G) of the definition thereof)),
the Borrower shall make a mandatory prepayment of the Loans in an amount equal
to the sum of (i) one hundred percent (100%) of the Net Cash Proceeds received
by the Borrower or any of its Subsidiaries with respect to such Asset Sale or
insurance proceeds or condemnation awards in respect of such Casualty Event, as
the case may be, (ii) any accrued but unpaid interest on any principal amount of
the Loans being prepaid and (iii) any applicable Prepayment Fee and Exit Fee;
provided that, so long as no Default has occurred and is continuing or shall
result therefrom, if, within fifteen (15) Business Days following the occurrence
of any such Casualty Event or Asset Sale as a result of which the Borrower or
any of its Subsidiaries receives Net Cash Proceeds in an aggregate amount less
than $10,000,000 (or, with respect to any Permitted License described in clause
(G) of the definition thereof, $30,000,000 in the aggregate over the term of
this Agreement), a Responsible Officer of the Borrower delivers to the
Administrative Agent a notice to the effect that the Borrower or the applicable
Subsidiary intends to apply the Net Cash Proceeds from such Asset Sale or
insurance proceeds or condemnation awards in respect of such Casualty Event, to
reinvest in the business of the Borrower or any of its Subsidiaries (a
“Reinvestment”), then such Net Cash Proceeds of such Asset Sale or insurance
proceeds or condemnation awards in respect of such Casualty Event may be applied
for such purpose in lieu of such mandatory prepayment to the extent such Net

 

-39-



--------------------------------------------------------------------------------

Cash Proceeds of such Asset Sale or insurance proceeds or condemnation awards in
respect of such Casualty Event are actually applied for such purpose; provided,
further, that, if such Casualty Event or Asset Sale occurs with respect to any
Obligor, such Reinvestment shall be made in the business of an Obligor;
provided, further, that, in the event that Net Cash Proceeds have not been so
applied within three hundred sixty-five (365) days (the “Reinvestment Period”)
following the occurrence of such Casualty Event or Asset Sale (or, if the
Borrower or any of its Subsidiaries has entered into a binding commitment prior
to the last day of such Reinvestment Period to reinvest such proceeds no later
than one hundred eighty (180) days following the last day of the Reinvestment
Period, one hundred eighty (180) days after the expiry of the Reinvestment
Period), the Borrower shall no later than the end of such period make a
mandatory prepayment of the Loans in an aggregate amount equal to the sum of
(i) one hundred percent (100%) of the unused balance of such Net Cash Proceeds
received by any Obligor or any of its Subsidiaries with respect to such Asset
Sale or insurance proceeds or condemnation awards in respect of such Casualty
Event, (ii) any accrued but unpaid interest on any principal amount of the Loans
being prepaid and (iii) any applicable Prepayment Fee and Exit Fee.

(ii) Mandatory Prepayments for Debt Issuances. Immediately upon receipt by any
Obligor or any of its Subsidiaries of proceeds from any issuance, incurrence or
assumption of Indebtedness other than Indebtedness permitted by Section 9.01, on
or after the Closing Date, the Borrower shall prepay the Loans and other
Obligations in an amount equal to 100% of the cash proceeds received, plus the
Prepayment Fee, if applicable, and the Exit Fee.

(iii) Notice. A notice of mandatory prepayment shall be effective only if
received by the Administrative Agent not later than 2:00 p.m. (New York City
time) on a date not less than one (1) Business Day (or such shorter period
agreed by the Administrative Agent) prior to the proposed prepayment date. Each
notice of mandatory prepayment shall specify the proposed prepayment date, the
Prepayment Price, the principal amount to be prepaid and the subsection under
which the prepayment is required.

(c) Application. All prepayments of the Loans shall be applied to principal
installments on the Loans in the inverse order of maturity.

(d) Prepayment Fee. Without limiting the foregoing, whenever the Prepayment Fee
is in effect and payable pursuant to the terms hereof or any other Loan
Document, such Prepayment Fee shall be payable on each prepayment of all or any
portion of the Loans, whether by optional or mandatory prepayment, acceleration
or otherwise (other than any prepayment pursuant to Section 5.02 or any
scheduled amortization payment).

(e) Partial Prepayments. Prepayments shall be accompanied by accrued interest to
the extent required by Section 3.02.

3.04 Commitment Termination. Each Applicable Commitment shall terminate
automatically without further action upon the earlier of (i) the making by the
Lenders of the Loans to which such Applicable Commitment relates on the
Applicable Funding Date and (ii) the last day of the Applicable Availability
Period. The Borrower shall have the right at any time or from time to time to
terminate in full (but not in part) all the then outstanding Applicable
Commitments; provided that the Borrower shall give the Lender at least five
(5) Business Days’ notice of each such termination. The termination of any
Applicable Commitment shall be permanent.

 

-40-



--------------------------------------------------------------------------------

3.05 Exit Fee. Upon any payment or prepayment in full of the Loans hereunder,
whether voluntary or involuntary, prior to, on or after the Maturity Date or
following the acceleration of the Obligations hereunder, including as a result
of the commencement of any Insolvency Proceeding, the Borrower shall pay to each
of the Lenders for its own account a fee equal to 2.0% of the aggregate
principal amount of Loans provided to the Borrower hereunder on or after the
Closing Date and through the date of such payment or prepayment (the “Exit
Fee”). The Exit Fee shall be earned, due and payable immediately upon any such
payment or prepayment, and shall be in addition to any accrued and unpaid
interest, reimbursement obligations, Prepayment Fee or other amounts payable in
connection therewith.

SECTION 4.

PAYMENTS, ETC.

4.01 Payments.

(a) Payments Generally. Each payment of principal, interest and other amounts to
be made by the Obligors under this Agreement or any other Loan Document shall be
made (i) in Dollars, in immediately available funds, without deduction, set off
or counterclaim, to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, to the deposit account of the
Administrative Agent designated by the Administrative Agent by notice to the
Borrower, and (ii) not later than 2:00 p.m. (Eastern time) on the date on which
such payment is due (each such payment made after such time on such due date
may, in the Administrative Agent’s discretion, be deemed to have been made on
the next succeeding Business Day).

(b) Application of Payments. Notwithstanding anything herein to the contrary,
following the occurrence and continuance of an Event of Default, all payments
shall be applied as follows:

(A) first, to the payment of that portion of the Obligations constituting unpaid
fees, indemnities, expenses or other amounts (including fees and disbursements
and other charges of counsel payable under Section 14.03) payable to the
Administrative Agent in its capacity as such;

(B) second, to the payment of that portion of the Obligations constituting
unpaid fees, indemnities, costs, expenses and other amounts (other than
principal and interest, but including fees and disbursements and other charges
of counsel payable under Section 14.03, any Commitment Fees, Prepayment Fees and
any Exit Fees) payable to the Lenders arising under the Loan Documents (other
than the Warrant), ratably among them in proportion to the respective amounts
described in this clause (B) payable to them;

(C) third, to the payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause (C) payable to
them;

 

-41-



--------------------------------------------------------------------------------

(D) fourth, to the payment of that portion of the Obligations constituting
unpaid principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause (D) payable to them;

(E) fifth, in reduction of any other Obligation then due and owing, ratably
among the Administrative Agent and the Lenders based upon the respective
aggregate amount of all such Obligations owing to them in accordance with the
respective amounts thereof then due and payable; and

(F) sixth, the balance, if any, after all Obligations have been indefeasibly
paid in full, to the Borrower or such other Person as may be lawfully entitled
to or directed by the Borrower to receive the remainder.

(c) Non-Business Days. If the due date of any payment under this Agreement
(whether in respect of principal, interest, fees, costs or otherwise) would
otherwise fall on a day that is not a Business Day, such date shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall continue to accrue and be payable for the
period of such extension; provided that if such next succeeding Business Day
would fall after the Maturity Date, payment shall be made on the immediately
preceding Business Day.

4.02 Computations. All computations of interest and fees hereunder shall be
computed on the basis of a year of three hundred and sixty (360) days and actual
days elapsed during the period for which payable.

4.03 Set-Off.

(a) Set-Off Generally. Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent, each of the Lenders and each of
their Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by the Administrative Agent, any Lender and
any of their Affiliates to or for the credit or the account of any Obligor
against any and all of the Obligations, whether or not such Person shall have
made any demand and although such obligations may be unmatured. Any Person
exercising rights of set off hereunder agrees promptly to notify the Borrower
after any such set-off and application; provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of the Administrative Agent, the Lenders and each of their Affiliates under this
Section 4.03 are in addition to other rights and remedies (including other
rights of set-off) that such Persons may have.

(b) Exercise of Rights Not Required. Nothing contained in Section 4.03(a) shall
require the Administrative Agent, any Lender or any of their Affiliates to
exercise any such right or shall affect the right of such Persons to exercise,
and retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of any Obligor.

 

-42-



--------------------------------------------------------------------------------

(c) Payments Set Aside. To the extent that any payment by or on behalf of any
Obligor is made to the Administrative Agent or any Lender, or the Administrative
Agent, any Lender or any Affiliate of the foregoing exercises its right of
setoff pursuant to this Section 4.03, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, such Lender or such
Affiliate in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any Insolvency Proceeding or otherwise, then (i) to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such setoff had not occurred, and (ii) each
Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect.

SECTION 5.

YIELD PROTECTION, TAXES, ETC.

5.01 Additional Costs.

(a) Change in Law Generally. If, on or after the date hereof (or, with respect
to any Lender, such later date on which such Lender becomes a party to this
Agreement), the adoption of any Law, or any change in any Law, or any change in
the interpretation or administration thereof by any court or other Governmental
Authority charged with the interpretation or administration thereof, or
compliance by the Administrative Agent or any of the Lenders (or its lending
office) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, shall impose, modify or deem applicable any
reserve (including any such requirement imposed by the Board of Governors of the
Federal Reserve System), special deposit, contribution, insurance assessment or
similar requirement, in each case that becomes effective after the date hereof
(or, with respect to any Lender, such later date on which such Lender becomes a
party to this Agreement), against assets of, deposits with or for the account
of, or credit extended by, a Lender (or its lending office) or shall impose on a
Lender (or its lending office) any other condition affecting the Loans or the
Commitment, and the result of any of the foregoing is to increase the cost to
such Lender of making or maintaining the Loans, or to reduce the amount of any
sum received or receivable by such Lender under this Agreement or any other Loan
Document, or subject any Lender to any Taxes on its Loan, Commitment or other
obligations, or its deposits, reserves, other liabilities or capital (if any)
attributable thereto by an amount reasonably deemed by such Lender in good faith
to be material (other than (i) Indemnified Taxes, (ii) Taxes described in
clauses (ii) through (iv) of the definition of Excluded Taxes and
(iii) Connection Income Taxes), then the Borrower shall pay to such Lender on
demand such additional amount or amounts as will compensate such Lender for such
increased cost or reduction.

(b) Change in Capital Requirements. If a Lender shall have determined that, on
or after the date hereof (or, with respect to any Lender, such later date on
which such Lender becomes a party to this Agreement), the adoption of any Law
regarding capital adequacy, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof, or any request

 

-43-



--------------------------------------------------------------------------------

or directive regarding capital adequacy (whether or not having the force of law)
of any such Governmental Authority, in each case that becomes effective after
the date hereof (or, with respect to any Lender, such later date on which such
Lender becomes a party to this Agreement), has or would have the effect of
reducing the rate of return on capital of a Lender (or its parent) as a
consequence of a Lender’s obligations hereunder or the Loans to a level below
that which a Lender (or its parent) could have achieved but for such adoption,
change, request or directive by an amount reasonably deemed by it to be
material, then the Borrower shall pay to such Lender on demand such additional
amount or amounts as will compensate such Lender (or its parent) for such
reduction.

(c) Notification by Lender. Each Lender promptly will notify the Borrower of any
event of which it has knowledge, occurring after the date hereof (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement), which will entitle such Lender to compensation pursuant to this
Section 5.01. Before giving any such notice pursuant to this Section 5.01(c)
such Lender shall designate a different lending office if such designation
(x) will, in the reasonable judgment of such Lender, avoid the need for, or
reduce the amount of, such compensation and (y) will not, in the reasonable
judgment of such Lender, be materially disadvantageous to such Lender. A
certificate of such Lender claiming compensation under this Section 5.01,
setting forth the additional amount or amounts to be paid to it hereunder, shall
be conclusive and binding on the Borrower in the absence of manifest error.

(d) Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to constitute a
change in Law for all purposes of this Section 5.01, regardless of the date
enacted, adopted or issued.

5.02 Illegality. Notwithstanding any other provision of this Agreement, in the
event that on or after the date hereof (or, with respect to any Lender, such
later date on which such Lender becomes a party to this Agreement) the adoption
of or any change in any Law or in the interpretation or application thereof by
any competent Governmental Authority shall make it unlawful for a Lender or its
lending office to make or maintain the Loans (and, in the opinion of such
Lender, the designation of a different lending office would either not avoid
such unlawfulness or would be disadvantageous to such Lender), then such Lender
shall promptly notify the Borrower thereof, following which if such Law shall so
mandate, the Loans shall be prepaid by the Borrower on or before such date as
shall be mandated by such Law in an amount equal to the Prepayment Price
(notwithstanding anything herein to the contrary, without any Prepayment Fee or
Exit Fee) applicable on such prepayment date in accordance with Section 3.03(a).

 

-44-



--------------------------------------------------------------------------------

5.03 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
Obligation shall be made without deduction or withholding for any Taxes, except
as required by any Law. If any Law (as determined in the good faith discretion
of an applicable Withholding Agent) requires the deduction or withholding of any
Tax from any such payment by a Withholding Agent, then the applicable
Withholding Agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable Laws and, if such Tax is an
Indemnified Tax, then the sum payable by such Obligor shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 5) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable Laws, or at the
option of the Administrative Agent or each Lender, timely reimburse it for the
payment of any Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 5, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment.

(d) Indemnification by the Borrower. The Borrower shall reimburse and indemnify
each Recipient, within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender shall be conclusive absent manifest error.

(e) Indemnification by the Lender. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
and (ii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.03(e).

 

-45-



--------------------------------------------------------------------------------

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Law as reasonably requested by the Borrower as will
enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two (2) sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.03(f)(ii)(A), (ii)(B), and (ii)(D)) shall
not be required if in such Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 (or successor form) certifying that such Lender is exempt from
U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E as applicable (or successor forms) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E as applicable (or successor
forms) establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;

(2) executed copies of IRS Form W-8ECI (or successor form);

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E as applicable (or successor forms); or

 

-46-



--------------------------------------------------------------------------------

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY (or successor form), accompanied by IRS Form W-8ECI (or
successor form), IRS Form W-8BEN or IRS Form W-8BEN-E (or successor form), a
U.S. Tax Compliance Certificate, substantially in the form of Exhibit D-2 or
D-3, IRS Form W-9 (or successor form), and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner.

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Tax Benefits. If any party to this Agreement
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 5 (including by the payment of additional amounts pursuant to this
Section 5), it shall pay to the indemnifying party an amount equal to

 

-47-



--------------------------------------------------------------------------------

such refund (but only to the extent of indemnity payments made under this
Section 5 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 5.03(g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 5.03(g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 5.03(g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section 5.03(g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

5.04 Mitigation Obligations. If the Borrower is required to pay any Indemnified
Taxes or additional amounts to any Lender or to any Governmental Authority for
the account of any Lender pursuant to Section 5.01 or this Section 5.03, then
such Lender shall (at the request of the Borrower) use commercially reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign and delegate its rights and obligations hereunder to
another of its offices, branches or Affiliates if, in the sole reasonable
judgment of such Lender, such designation or assignment and delegation would
(i) eliminate or reduce amounts payable pursuant to Section 5.01 or this
Section 5.03, as the case may be, in the future, (ii) not subject such Lender to
any unreimbursed cost or expense and (iii) not otherwise be disadvantageous to
such Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment and
delegation.

5.05 Survival. Each party’s obligations under this Section 5 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all Obligations under any Loan
Document.

SECTION 6.

CONDITIONS

6.01 Conditions to the Borrowing of the Tranche A Loans. Subject to
Section 8.19, the obligation of each Lender to make its Tranche A Loans shall be
subject to the delivery of a Borrowing Notice as required pursuant to
Section 2.02, and the prior or concurrent satisfaction or waiver of each of the
conditions precedent set forth below in this Section 6.01.

(a) Loan Documents. The Administrative Agent shall have received each Loan
Document required to be executed by the appropriate Obligor on the Closing Date
and delivered by each applicable Obligor in such number as reasonably requested
by the Administrative Agent (which may be delivered by facsimile or other
electronic means for the purposes of satisfying this clause (a) on the Closing
Date) and such Loan Documents shall be in form and substance satisfactory to the
Administrative Agent and the Lenders and their respective counsels.

 

-48-



--------------------------------------------------------------------------------

(b) Secretary’s Certificate, Etc. The Administrative Agent shall have received
from each Obligor (x) a copy of a good standing certificate, dated a date
reasonably close to the Closing Date, for each such Person and (y) a
certificate, dated as of the Closing Date, duly executed and delivered by such
Person’s Responsible Officer, as to:

(i) resolutions of each such Person’s Board then in full force and effect
authorizing the execution, delivery and performance of each Loan Document to be
executed by such Person and the Transactions;

(ii) the incumbency and signatures of Responsible Officers authorized to execute
and deliver each Loan Document to be executed by such Person; and

(iii) the full force and validity of each Organic Document of such Person and
copies thereof;

upon which certificates shall be in form and substance reasonably satisfactory
to the Administrative Agent and upon which the Administrative Agent and the
Lenders may conclusively rely until they shall have received a further
certificate of the Responsible Officer of any such Person cancelling or amending
the prior certificate of such Person.

(c) Information Certificate. The Administrative Agent shall have received a
fully completed Information Certificate in form and substance reasonably
satisfactory to the Administrative Agent, dated as of the Closing Date, duly
executed and delivered by a Responsible Officer of the Borrower. All documents
and agreements required to be appended to the Information Certificate, shall be
in form and substance reasonably satisfactory to the Administrative Agent, shall
have been executed and delivered by the requisite parties and shall be in full
force and effect.

(d) Funding Date Certificate. The Administrative Agent shall have received a
Funding Date Certificate, dated as of the Closing Date and in form and substance
reasonably satisfactory to the Administrative Agent, duly executed and delivered
by a Responsible Officer of the Borrower.

(e) Delivery of Notes. The Administrative Agent shall have received a Note to
the extent requested by any Lender pursuant to Section 2.04 for the Tranche A
Loans duly executed and delivered by a Responsible Officer of the Borrower.

(f) Financial Information, Etc. The Administrative Agent shall have received, or
such information shall be publicly available on “EDGAR”:

(i) audited consolidated financial statements of the Borrower and its
Subsidiaries for the fiscal year ended December 31, 2019; and

 

-49-



--------------------------------------------------------------------------------

(ii) unaudited consolidated balance sheets of the Borrower and its Subsidiaries
for the fiscal quarter ended March 31, 2020 together with the related
consolidated statement of operations, shareholder’s equity and cash flows for
such fiscal quarter.

(g) Solvency. The Administrative Agent shall have received a solvency
certificate, substantially in the form of Exhibit K, duly executed and delivered
by the chief accounting officer of the Borrower, dated as of the Closing Date,
in form and substance reasonably satisfactory to the Administrative Agent.

(h) Security Documents. The Administrative Agent shall have received executed
counterparts of a Security Agreement, in form and substance reasonably
acceptable to the Administrative Agent, dated as of the Closing Date, duly
executed and delivered by each Obligor, together with all documents (including
share certificates, transfers and stock transfer forms, notices or any other
instruments) required to be delivered or filed under the Security Documents and
evidence satisfactory to it that arrangements have been made with respect to all
registrations, notices or actions required under the Security Documents to be
effected, given or made in order to establish a valid and perfected first
priority security interest in the Collateral in accordance with the terms of the
Security Documents, including:

(i) delivery of all certificates (in the case of Equity Interests that are
certificated securities (as defined in the UCC)) evidencing the issued and
outstanding capital securities owned by each Obligor that are required to be
pledged and so delivered under the Security Agreement, which certificates in
each case shall be accompanied by undated instruments of transfer duly executed
in blank, or, in the case of Equity Interests that are uncertificated securities
(as defined in the UCC), confirmation and evidence reasonably satisfactory to
the Administrative Agent and the Lenders that the security interest required to
be pledged therein under the Security Agreement has been transferred to and
perfected by the Administrative Agent and the Lenders in accordance with
Articles 8 and 9 of the NY UCC and all laws otherwise applicable to the
perfection of the pledge of such Equity Interests;

(ii) financing statements naming each Obligor as a debtor and the Administrative
Agent as the secured party, or other similar instruments or documents, in each
case suitable for filing, filed under the UCC (or equivalent law) of all
jurisdictions as may be necessary or, in the opinion of the Administrative
Agent, desirable to perfect the Liens of the Secured Parties pursuant to the
Security Agreement;

(iii) UCC-3 termination statements, if any, necessary to release all Liens and
other rights of any Person in any collateral described in the Security Agreement
previously granted by any Person; and

(iv) all applicable Short-Form IP Agreements required to be provided under the
Security Agreement, each dated as of the Closing Date, duly executed and
delivered by each applicable Obligor.

(i) Lien Searches. The Administrative Agent shall be satisfied with Lien
searches regarding the Borrower and the Subsidiary Guarantors made as of a date
reasonably close to the Closing Date.

 

-50-



--------------------------------------------------------------------------------

(j) Warrant. The Administrative Agent shall have received an executed
counterpart of the Warrant.

(k) Opinions of Counsel. The Administrative Agent shall have received a duly
executed legal opinion of counsel to the Obligors dated as of the Closing Date,
in form and substance reasonably acceptable to the Administrative Agent.

(l) Fee Letter. The Administrative Agent shall have received an executed
counterpart of the Fee Letter, duly executed and delivered by the Borrower.

(m) Closing Fees, Expenses, Etc. Each of the Administrative Agent and each
Lender shall have received for its own account, (i) the upfront fee as set forth
in the Fee Letter, which shall be paid by way of the Administrative Agent
retaining such amount from the proceeds of the Loan and (ii) all fees, costs and
expenses due and payable to it pursuant to the Fee Letter and Section 14.03,
including all reasonable closing costs and fees and all unpaid reasonable
expenses of the Administrative Agent and the Lenders incurred in connection with
the Transactions (including the Administrative Agent’s and the Lenders’ legal
fees and expenses) in an amount not to exceed $350,000, in each case, to the
extent invoiced (or as to which a good faith estimate has been provided to the
Borrower) at least two (2) Business Days prior to the Closing Date.

(n) Material Adverse Change. Since December 31, 2019, no Material Adverse Change
shall have occurred, both before and after giving effect to the Loans to be made
on the Closing Date.

(o) Know Your Customer. The Administrative Agent shall have received, as
applicable, all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and Anti-Terrorism Laws.

(p) No Default. No event shall have occurred or be continuing or would result
from the making of the Tranche A Loans that would constitute a Default or Event
of Default.

(q) Representations and Warranties. The representations and warranties contained
in this Agreement and in the other Loan Documents delivered pursuant to 6.01(a)
shall be true and correct in all material respects (unless such representations
are already qualified by reference to materiality, Material Adverse Effect or
similar language, in which case such representations and warranties shall be
true and correct in all respects) on and as of the Closing Date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all respects on and as of such earlier date.

(r) Payoff of Existing Credit Facility. The Refinanced Facility (other than
contingent obligations (including indemnification obligations) that by their
terms are to survive the termination of the relevant loan documentation and debt
instruments evidencing the Refinanced Facility) shall have been (or
substantially concurrently with the making of the Tranche A Loans on the Closing
Date shall be) repaid or satisfied and discharged, and in connection therewith
all guarantees and liens shall have been released, on or prior to the Closing
Date.

 

-51-



--------------------------------------------------------------------------------

(s) Beneficial Ownership Certificate. To the extent requested by any Lender or
the Administrative Agent, the Borrower shall have provided to such Lender and
the Administrative Agent all documentation and other information so requested,
including a duly executed W-9 of the Borrower (or such other applicable tax
form), in connection with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, and if the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification, in each case prior to the
Closing Date.

6.02 Conditions to the Borrowing of All Other Loans. The obligation of each
Lender to make all Loans (other than the Tranche A Term Loans) shall be subject
to the delivery of a Borrowing Notice as required pursuant to Section 2.02, and
the prior or concurrent satisfaction or waiver of each of the conditions
precedent set forth below in this Section 6.02:

(a) Applicable Funding Date Certificate. The Administrative Agent shall have
received a Funding Date Certificate dated as of the Applicable Funding Date,
duly executed and delivered by a Responsible Officer of the Borrower.

(b) Delivery of Notes. The Administrative Agent shall have received a Note to
the extent requested by any Lender pursuant to Section 2.04 for the Loans made
on such Applicable Funding Date duly executed and delivered by a Responsible
Officer of the Borrower.

(c) Solvency. The Administrative Agent shall have received a solvency
certificate, substantially in the form of Exhibit K, duly executed and delivered
by the chief accounting officer of the Borrower, dated as of the Applicable
Funding Date, in form and substance reasonably satisfactory to the
Administrative Agent.

(d) Fees, Expenses, Etc. Each of the Administrative Agent and each Lender shall
have received for its own account all Commitment Fees and other fees, costs and
expenses due and payable to it on or prior to the Applicable Funding Date
pursuant to the Fee Letter, Section 2.06 and Section 14.03, including all
reasonable closing costs and fees and all unpaid reasonable expenses of the
Administrative Agent and the Lenders incurred in connection with the
Transactions (including the Administrative Agent’s and the Lenders’ legal fees
and expenses) in each case, to the extent invoiced (or as to which a good faith
estimate has been provided to the Borrower) at least two (2) Business Days prior
to the Applicable Funding Date.

(e) No Default. No event shall have occurred or be continuing or would result
from the making of the Loans on the Applicable Funding Date that would
constitute a Default or Event of Default.

(f) Representations and Warranties. The representations and warranties contained
in this Agreement and in the other Loan Documents delivered pursuant to
Section 6.016.01(a) shall be true and correct in all material respects (unless
such representations are already qualified by reference to materiality, Material
Adverse Effect or similar language, in which case such representations and
warranties shall be true and correct in all respects) on and as of the
Applicable Funding Date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all respects
on and as of such earlier date.

 

-52-



--------------------------------------------------------------------------------

(g) Applicable Funding Condition. The Applicable Funding Condition shall have
been satisfied in form and substance reasonably satisfactory to the
Administrative Agent and the Oaktree Lender.

(h) Applicable Availability Period. The Loans shall be borrowed on or prior to
the last day of the Applicable Availability Period.

SECTION 7.

REPRESENTATIONS AND WARRANTIES

The Borrower and each other Obligor hereby jointly and severally represents and
warrants to the Administrative Agent and each Lender on the Closing Date and
each date on which a Loan is advanced pursuant to Section 2.01, and any other
date such representation and warranty is required to be made under the Loan
Documents, as set forth below:

7.01 Power and Authority. Each Obligor and each of its Subsidiaries (i) is duly
organized and validly existing under the laws of its jurisdiction of
organization, (ii) has all requisite corporate or other power, and has all
Governmental Approvals necessary to own its assets and carry on its business as
now being or as proposed to be conducted, except to the extent that failure to
have the same could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, (iii) is qualified to do
business and is in good standing in all jurisdictions in which the nature of the
business conducted by it makes such qualification necessary except where failure
so to qualify could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, and (iv) has full power,
authority and legal right to enter into and perform its obligations under each
of the Loan Documents to which it is a party and, in the case of the Borrower,
to borrow the Loans hereunder.

7.02 Authorization; Enforceability. Each Transaction to which an Obligor is a
party (or to which it or any of its assets or properties is subject) are within
such Obligor’s corporate or other organizational powers and have been duly
authorized by all necessary corporate or other organizational action including,
if required, approval by all necessary holders of Equity Interests. This
Agreement has been duly executed and delivered by each Obligor and constitutes,
and each of the other Loan Documents to which it is a party when executed and
delivered by such Obligor will constitute, a legal, valid and binding obligation
of such Obligor, enforceable against such Obligor in accordance with its terms,
except as such enforceability may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (ii) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

7.03 Governmental and Other Approvals; No Conflicts. None of the execution,
delivery and performance by each Obligor of the Loan Documents to which it is a
party or the consummation by each Obligor of the Transactions (i) requires any
Governmental Approval of, registration or filing with, or any other action by,
any Governmental Authority or any other Person, except for (x) such as have been
obtained or made and are in full force and effect and (y) filings and recordings
in respect of perfecting or recording the Liens created pursuant to the Security
Documents, (ii) will violate (1) any Law, (2) any Organic Document of any
Obligor or

 

-53-



--------------------------------------------------------------------------------

any of its Subsidiaries or (3) any order of any Governmental Authority, that in
the case of clause (ii)(1) or clause (ii)(3), individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, (iii) will
violate or result in a default under any Material Agreement binding upon any
Obligor or any of its Subsidiaries that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect or (iv) will
result in the creation or imposition of any Lien (other than Permitted Liens) on
any asset of any Obligor or any of its Subsidiaries.

7.04 Financial Statements; Material Adverse Change.

(a) Financial Statements. The Borrower has heretofore furnished to the
Administrative Agent (who shall forward to the Lenders) consolidated financial
statements required to be delivered pursuant to this Agreement. Such financial
statements present fairly, in all material respects, the consolidated financial
position and results of operations and cash flows of the Borrower and its
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements of the type described in Section 8.01(a).

(b) No Material Adverse Change. Since December 31, 2019, there has been no
Material Adverse Change; provided, that for purposes of this Section 7.04(b),
the impacts of the COVID-19 pandemic on the business, operations or financial
condition of the Borrower and its Subsidiaries that (x) occurred prior to the
Closing Date and (y) were disclosed in public filings made with the SEC or in
writing to the Administrative Agent and the Lenders, in each case prior to the
Closing Date, shall be disregarded.

7.05 Properties.

(a) Property Generally. Each Obligor and each of its Subsidiaries has good and
marketable fee simple title to, or valid leasehold interests in, all its real
and personal property material to its business, including all properties and
assets, whether tangible or intangible, relating to its Products or Product
Commercialization and Development Activities and all Material Intellectual
Property, subject only to Permitted Liens and except for minor defects in title
that (i) do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes and
(ii) could not reasonably be expected to prevent or interfere with the ability
of any Obligor or any of its Subsidiaries to conduct any Product
Commercialization and Development Activities with respect to any of its Products
in any material respect.

(b) Intellectual Property.

(i) The Obligors are the sole and exclusive beneficial owners of all right,
title and interest in and to all Material Intellectual Property and all other
Intellectual Property that is owned or purported to be owned by the Obligors,
free and clear of any Liens or Claims other than Permitted Liens. Without
limiting the foregoing, and except as set forth in Schedule 7.05(b)(i):

 

-54-



--------------------------------------------------------------------------------

(A) other than (1) customary restrictions in in-bound licenses of Intellectual
Property and non-disclosure agreements, or (2) as would have been or is
permitted by Section 9.09, there are no judgments, covenants not to sue, grants,
Liens (other than Permitted Liens), or other Claims, agreements or arrangements
relating to any Material Intellectual Property, which materially restrict any
Obligor or any of its Subsidiaries with respect to its use, enforcement, or
other exploitation of any Material Intellectual Property in connection with such
Person’s Product Commercialization and Development Activities;

(B) the operation and conduct of the business of by the Borrower or any of its
Subsidiaries, including their use of their respective Material Intellectual
Property in such Person’s Ordinary Course does not, in any material respect,
violate, infringe or constitute a misappropriation of any valid rights arising
under any Intellectual Property of any other Person;

(C) (1) there are no material pending Claims, or Claims threatened in writing
against any Obligor or any of its Subsidiaries asserted by any other Person
relating to any of such Person’s Intellectual Property, including any Claims of
adverse ownership, invalidity, infringement, misappropriation, or violation of
such Person’s Intellectual Property in any material respect; and (2) neither any
Obligor nor any of their Subsidiaries has received any notice from, or Claim by,
any Person that the operation and conduct of the business of the Borrower or any
of its Subsidiaries (including their use of Material Intellectual Property), or
any Product Commercialization and Development Activities with respect to any
Product, infringes upon, violates or constitutes a misappropriation of, any
Intellectual Property of any other Person in any material respect, other than in
the case of clause (1) and (2) Claims and notices of infringement,
misappropriation, or violation of Intellectual Property arising out of the
ordinary course of Borrower’s generics business and not material to the
Borrower’s businesses, as a whole;

(D) no Obligor has knowledge that any Material Intellectual Property is being
infringed, violated, or misappropriated by any other Person in any material
respect; and neither such Obligor nor any of its Subsidiaries has put any other
Person on notice of such actual or potential infringement, violation or
misappropriation of any such Material Intellectual Property, and neither any
Obligor nor any of their Subsidiaries has not initiated the enforcement of any
Claim with respect to any such Material Intellectual Property;

(E) to the knowledge of the Obligors and their Subsidiaries, all current and
former employees and contractors that have developed Material Intellectual
Property for or on behalf of any Obligor or any of its Subsidiaries have
executed written confidentiality and invention assignment Contracts with such
Obligor or Subsidiary, as applicable, that irrevocably and presently assign to
such Obligor or Subsidiary, as applicable, or its designee all rights of such
employees and contractors to any such Material Intellectual Property, except as
would vest initially in the Obligor or its Subsidiary by operation of Law;

(F) each Obligor and each of its Subsidiaries has taken reasonable precautions
to protect the secrecy, confidentiality and value of its Material Intellectual
Property consisting of trade secrets and confidential information; and

 

-55-



--------------------------------------------------------------------------------

(ii) With respect to Material Intellectual Property consisting of Patents,
except as set forth in Schedule 7.05(b)(ii), and without limiting the
representations and warranties in Section 7.05(b)(i):

(A) each of the issued claims in such Patents is valid and enforceable;

(B) subsequent to the issuance of such Patents, no Obligor nor any of its
Subsidiaries or predecessors-in-interest, has filed any disclaimer or made or
permitted any other voluntary reduction in the scope of the Inventions claimed
in such Patents;

(C) to the knowledge of the Obligor, no allowable or allowed subject matter of
such Patents is subject to any competing conception claims of allowable or
allowed subject matter of any patent applications or patents of any third party
and have not been the subject of any interference, and are not and have not been
the subject of any re-examination, opposition or any other post-grant
proceedings, nor is any Obligor or its Subsidiaries aware of any basis for any
such interference, re-examination, opposition, inter partes review, post grant
review, or any other post-grant proceedings;

(D) no such Patents have ever been finally adjudicated to be invalid,
unpatentable or unenforceable for any reason in any administrative, arbitration,
judicial or other proceeding, and, with the exception of publicly available
documents in the applicable patent office with respect to any such Patents, no
Obligor nor any of its Subsidiaries has received any written notice asserting
that such Patents are invalid, unpatentable or unenforceable;

(E) all maintenance fees, annuities, and the like due or payable on or with
respect to any such Patents have been timely paid or the failure to so pay could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change.

(iii) The Obligors own or hold rights to use all Intellectual Property necessary
to conduct the ongoing Product Commercialization and Development Activities
relating to the Products, in all material respects (and provided that the
foregoing will not be construed as a representation or warranty with respect to
non-infringement of Intellectual Property).

7.06 No Actions or Proceedings.

(a) Litigation. There is no litigation, investigation or proceeding pending or,
to the knowledge of any Obligor or any of its Subsidiaries threatened in
writing, with respect to such Obligor or any such Subsidiaries by or before any
Governmental Authority or arbitrator that, (i) if adversely determined,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or (ii) involves this Agreement or any other Loan
Document.

(b) Environmental Matters. Except with respect to any matters that (either
individually or in the aggregate) could not reasonably be expected to result in
a Material Adverse Effect and as set forth on Schedule 7.06(b), no Obligor nor
any of its Subsidiaries (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received any Environmental Claim, or has
knowledge that any is threatened, (iv) has entered into any agreement in which
such Obligor or any Subsidiary has assumed or undertaken responsibility or
obligations of any other person with respect to any Environmental Liability or
(v) has knowledge of any basis for any other Environmental Liability.

 

-56-



--------------------------------------------------------------------------------

(c) Labor Matters. No Obligor or any of its Subsidiaries has engaged in unfair
labor practices as defined in 29 U.S.C. § §152(8) and 158 of the National Labor
Relations Act and there are no pending or threatened in writing labor actions,
disputes, grievances, arbitration proceedings, or similar Claims or actions
involving the employees of any Obligor or any of its Subsidiaries, in each case
that could reasonably be expected to have a Material Adverse Effect. There are
no strike or work stoppages in existence or threatened in writing against any
Obligor ant to the knowledge of such Obligor, no union organizing activity is
taking place. There are no collective bargaining agreements covering employees
of any Obligor or any of its Subsidiaries.

7.07 Compliance with Laws and Agreements.

(a) Each Obligor is in compliance with all Laws and all Contracts binding upon
it or its property, except where the failure to do so could not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect.
No Default has occurred and is continuing. The Obligors and their Subsidiaries
are, and all Product Commercialization and Development Activities of such
Persons are being conducted, in material compliance with all applicable
Healthcare Laws.

(b) To the knowledge of the Obligors and their respective Subsidiaries, any
physician, other licensed healthcare professional, or any other Person who is in
a position to refer patients or other business to the Borrower, any other
Obligor or any Subsidiaries (collectively, a “Referral Source”) who has a direct
ownership, investment, or financial interest in the Borrower, any other Obligor
or any such Subsidiary paid fair market value for such ownership, investment or
financial interest; any ownership or investment returns distributed to any
Referral Source is in proportion to such Referral Source’s ownership, investment
or financial interest; and no preferential treatment or more favorable terms
were or are offered to such Referral Source compared to investors or owners who
are not in a position to refer patients or other business. No Obligor, nor any
of its Subsidiaries, directly or indirectly, has or will guarantee a loan, make
a payment toward a loan or otherwise subsidize a loan for any Referral Source
including, without limitation, any loans related to financing the Referral
Source’s ownership, investment or financial interest in the Borrower, any other
Obligor or any such Subsidiary.

(c) Without limiting the generality of the foregoing:

(i) To the knowledge of the Obligors and their respective Subsidiaries (after
due inquiry), on the one hand, and any Referral Source, on the other hand
(a) comply, in all material respects, with all applicable Healthcare Laws
including, without limitation, the Federal Anti-Kickback Statute, the Stark Law
and other applicable anti-kickback and self-referral laws, whether U.S. or
non-U.S.; (b) reflect fair market value, have commercially reasonable terms, and
were negotiated at arm’s length; and (c) do not obligate the Referral Source to
purchase, use, recommend or arrange for the use of any products or services of
any Obligor or any of its Subsidiaries; and

 

-57-



--------------------------------------------------------------------------------

(ii) each Obligor and each of its Subsidiaries have implemented policies and
procedures to monitor, collect, and report any payments or transfers of value to
certain healthcare providers and teaching hospitals, in accordance, in all
material respects, with industry standards and the Affordable Care Act of 2010
and the Physician Payments Sunshine Act and their implementing regulations and
state disclosure and transparency laws.

7.08 Taxes. Except as set forth on Schedule 7.08, each Obligor and its
Subsidiaries has timely filed or caused to be filed all tax returns and reports
required to have been filed and has paid or caused to be paid all taxes required
to have been paid by it, except (a) taxes that are being contested in good faith
by appropriate proceedings and for which such Obligor or such Subsidiary, as
applicable, has set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (b) to the extent that the failure to do so would not
reasonably be expected to have an Material Adverse Effect.

7.09 Full Disclosure. None of the reports, financial statements, certificates or
other written information furnished by or on behalf of the Obligors or any of
their Subsidiaries to the Administrative Agent (on behalf of itself and the
Lenders) in connection with the negotiation of this Agreement and the other Loan
Documents or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished) contains any material misstatement of material
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time, and it being understood
that such projected financial information and all other forward looking
information are not to be viewed as facts and that actual results during the
period or periods covered thereby may differ from such projected results and
that the differences may be material.

7.10 Investment Company Act and Margin Stock Regulation.

(a) Investment Company Act. No Obligor is an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940, as amended.

(b) Margin Stock. No Obligor is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying Margin Stock, and no
part of the proceeds of the Loans will be used to buy or carry any Margin Stock
in violation of Regulation T, U or X.

7.11 Solvency. The Obligors, on a consolidated basis, are and, immediately after
giving effect to the making of the Loans, the use of proceeds thereof, and the
consummation of the Transactions, will be, Solvent.

7.12 Subsidiaries. Set forth on Schedule 7.12 is a complete and correct list of
all direct and indirect Subsidiaries of the Borrower. Each such Subsidiary is
duly organized and validly existing under the jurisdiction of its organization
shown in said Schedule 7.12, and the percentage ownership by each Obligor of
each such Subsidiary thereof is as shown in said Schedule 7.12.

 

-58-



--------------------------------------------------------------------------------

7.13 Indebtedness and Liens. Set forth on Schedule 7.13(a) is a complete and
correct list of all Indebtedness of each Obligor and each of its Subsidiaries
outstanding as of the Closing Date. Set forth on Schedule 7.13(b) is a complete
and correct list of all Liens granted by the Obligors and each of their
respective Subsidiaries with respect to their respective property and
outstanding as of the Closing Date.

7.14 Material Agreements. Except as set forth on Schedule 7.14, no Obligor or
any of its Subsidiaries is in material default under any Material Agreement, nor
does any Obligor have knowledge of (i) any Claim against it or any of its
Subsidiaries for any material breach of any such Material Agreement or (ii) any
material default by any party to any such Material Agreement.

7.15 Restrictive Agreements. Except as set forth in Schedule 7.15, as of the
Closing Date, no Obligor or any of its Subsidiaries is subject to any
Restrictive Agreement, except (i) those permitted under Section 9.11, (ii)
restrictions and conditions imposed by Law or by this Agreement, (iii) any
stockholder agreement, charter, by-laws, or other organizational documents of an
Obligor or any of its Subsidiaries as in effect on the date hereof and
(iv) limitations associated with Permitted Liens.

7.16 Real Property. Schedule 7.16 correctly sets forth all real property that is
owned or leased by the Obligors, indicating in each case whether the respective
property is owned or leased, the identity of the owner and lessee (if
applicable) and the location of the respective property. Except as set forth in
Schedule 7.16, no Obligor owns or leases (as tenant thereof) any real property
as of the Closing Date.

7.17 Pension Matters. Schedule 7.17 sets forth, as of the Closing Date, a
complete and correct list of, and that separately identifies, (i) all Title IV
Plans, (ii) all Multiemployer Plans and (iii) all material Benefit Plans. Each
Benefit Plan, and each trust thereunder, intended to qualify for tax exempt
status under Section 401 or 501 of the Code or other Laws so qualifies. Except
for those that could not, in the aggregate, reasonably be expected to result in
a Material Adverse Effect, (x) each Benefit Plan is in compliance with
applicable provisions of ERISA, the Code and other Laws, (y) there are no
existing or pending (or to the knowledge of any Obligor or any of its
Subsidiaries, threatened) claims (other than routine claims for benefits in the
normal course), sanctions, actions, lawsuits or other proceedings or
investigation involving any Benefit Plan to which any Obligor or Subsidiary
thereof incurs or otherwise has or could have an obligation or any liability or
Claim and (z) no ERISA Event is reasonably expected to occur. The Borrower and
each of its ERISA Affiliates has met all applicable requirements under the ERISA
Funding Rules with respect to each Title IV Plan, and no waiver of the minimum
funding standards under the ERISA Funding Rules has been applied for or
obtained. As of the most recent valuation date for any Title IV Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is at least sixty percent (60%), and neither any Obligor nor any of its
ERISA Affiliates knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage to fall below sixty
percent (60%) as of the most recent valuation date. As of the Closing Date, no
ERISA Event has occurred in connection with which obligations and liabilities
(contingent or otherwise) remain outstanding. No ERISA Affiliate would have any
Withdrawal Liability as a result of a complete withdrawal from any Multiemployer
Plan on the date this representation is made.

 

-59-



--------------------------------------------------------------------------------

7.18 Regulatory Approvals.

(a) Each Obligor and each of its Subsidiaries holds, and will continue to hold,
either directly or through licensees and agents, all Product Authorizations
necessary or required for the Borrower and each of its Subsidiaries to conduct,
in all material respects, their respective operations and businesses in the
manner currently conducted and to conduct its Product Commercialization and
Development Activities.

(b) No Obligor or its Subsidiaries has received any written notice from the FDA
or any Governmental Authority that (i) it is considering suspending, revoking or
materially limiting any Product Authorization or (ii) it is not likely to
approve any applications made to such Governmental Authority with respect to any
of the Products or any Material Agreement. The Obligors and their Subsidiaries
have made all material required and notices, registrations and reports
(including field alerts or other reports of adverse experiences) and other
filings with respect to each such Person’s Products and Product
Commercialization and Development Activities.

(c) Except as set forth on Schedule 7.18(c), and without limiting the generality
of any other representation or warranty made by any Obligor hereunder or under
any other Loan Document: (i) no Obligor, nor any of its Subsidiaries nor, to the
knowledge of any Obligor, any of their respective agents, suppliers, licensors
or licensees have received any inspection reports, warning letters or notices or
similar documents with respect to any Product or any Product Commercialization
and Development Activities from any Regulatory Authority within the last two
(2) years that asserts material lack of compliance with any applicable
Healthcare Laws or Product Authorizations; (ii) no Obligor, nor any of its
Subsidiaries nor, to the knowledge of any Obligor, any of their respective
agents, suppliers, licensors or licensees have received any material
notification from any Regulatory Authority within the last two (2) years,
asserting that any Product or any Product Commercialization and Development
Activities lacks a required Product Authorization; (iii) there is no pending
regulatory action, investigation or inquiry (other than non-material routine or
periodic inspections or reviews) against any Obligor, any of its Subsidiaries
or, to the knowledge of any Obligor, any of their respective suppliers,
licensors or licensees with respect to any Product or any Product
Commercialization and Development Activities, and, to the knowledge of any
Obligor, there is no basis in fact for any material adverse regulatory action
against such Obligor or any of its Subsidiaries or, to the knowledge of any
Obligor, any of their respective suppliers agents, licensors or licensees with
respect to any Product or any Product Commercialization and Development
Activities; and (iv) without limiting the foregoing, (A) (1) there have been no
material product recalls, safety alerts, corrections, withdrawals, marketing
suspensions, removals or the like conducted, undertaken or issued by any Obligor
or any of its Subsidiaries, whether voluntary, at the request, demand or order
of any Regulatory Authority or otherwise, with respect to any Product, any
Product Commercialization and Development Activities or any Product
Authorization within the last two (2) years, (2) no such product recall, safety
alert, correction, withdrawal, marketing suspension, removal or the like has
been requested, demanded or ordered by any Regulatory Authority within the last
two (2) years, and, to the knowledge of any Obligor, there is no basis in fact
for the issuance of any such product recall, safety alert, correction,
withdrawal, marketing suspension, removal or the like with respect to any
Product or any Product Commercialization and Development Activities, and (B) no
criminal, injunctive, seizure, detention or civil penalty action

 

-60-



--------------------------------------------------------------------------------

has been commenced or threatened in writing by any Regulatory Authority within
the last two (2) years with respect to or in connection with any Product or any
Product Commercialization and Development Activities, and there are no consent
decrees (including plea agreements) that relate to any Product or any Product
Commercialization and Development Activities, and, to the knowledge of each
Obligor, there is no basis in fact for the commencement of any criminal
injunctive, seizure, detention or civil penalty action by any Regulatory
Authority relating to any Product or any Product Commercialization and
Development Activities or for the issuance of any consent decree. No Obligor nor
any of its Subsidiaries, nor, to the knowledge of any Obligor, any of their
respective agents, suppliers, licensees or licensors, is employing or utilizing
the services of any individual, in connection with Product Commercialization and
Development Activities, who has been debarred from any federal healthcare
program.

7.19 Transactions with Affiliates. Except as set forth on Schedule 7.19, no
Obligor nor any of its Subsidiaries has entered into, renewed, extended or been
a part to, any transaction (including the purchase, sale, lease, transfer or
exchange of property or assets of any kind or the rendering of services of any
kind) with any Affiliate.

7.20 OFAC; Anti-Terrorism Laws.

(a) Neither the Borrower nor any of its Subsidiaries is in violation of any
Anti-Terrorism Law or engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the Anti-Terrorism Laws.

(b) Neither the Borrower nor any of its Subsidiaries, nor, to the knowledge of
the Borrower, any of their respective directors, officers, or employees (i) is
currently the target of any Sanctions, (ii) is located, organized or residing in
any Designated Jurisdiction in violation of Sanctions, or (iii) is or has been
(within the previous five (5) years) engaged in any transaction with, or for the
benefit of, any Person who is now or was then the target of Sanctions or who is
located, organized or residing in any Designated Jurisdiction, in violation of
Sanctions. No Loan, nor the proceeds from any Loan, has been or will be used,
directly or, to the knowledge of the Borrower, indirectly, to lend, contribute
or provide to, or has been or will be otherwise made available for the purpose
of funding, any activity or business in any Designated Jurisdiction in violation
of Sanctions or for the purpose of funding any activity or business of any
Person located, organized or residing in any Designated Jurisdiction or who is
the subject of any Sanctions, in violation of Sanctions, or in any other manner
that will result in any violation by any party to this Agreement of Sanctions.

7.21 Anti-Corruption. Neither the Borrower nor any of its Subsidiaries, nor, to
the knowledge of the Borrower, any of their respective directors, officers or
employees, directly or, to the knowledge of the Borrower, indirectly, has
(i) materially violated or is in material violation of any applicable
anti-corruption Law, or (ii) made, offered to make, promised to make or
authorized the payment or giving of, directly or, to the knowledge of the
Borrower, indirectly, any Prohibited Payment.

7.22 [Reserved].

 

-61-



--------------------------------------------------------------------------------

7.23 Priority of Obligations. The Obligations constitute unsubordinated
obligations of the Obligors, and except for any obligations which have priority
under applicable Law, rank at least pari passu in right of payment with all
other unsubordinated Indebtedness of the Obligors.

7.24 Royalty and Other Payments. Except as set forth on Schedule 7.24, no
Obligor, nor any of its Subsidiaries, is obligated to pay any royalty, milestone
payment, deferred payment or any other contingent payment in respect of any
Product.

7.25 Non-Competes. Neither the Borrower, any other Obligor, nor any of their
respective Subsidiaries, nor any of their respective directors, officers or
employees, is subject to a non-compete agreement that prohibits or will
interfere with any of the Product Commercialization and Development Activities,
including the development, commercialization or marketing of any Product.

7.26 [Reserved].

7.27 Reimbursement from Medical Reimbursement Programs. Each Obligor has the
requisite provider number to bill Medicare (to the extent such Person
participates in Medicare), the respective Medicaid program in the state or
states in which such Person operates (to the extent such Person participates in
the Medicaid program in such state or states), and all other commercial payor
programs currently bills. There is no investigation, audit, claim review, or
other action pending with respect to any Obligor or, to the knowledge of any
Obligor, threatened in writing which could reasonably be expected to result in a
revocation, suspension, termination, probation, restriction, limitation, or
non-renewal of any provider number issued to any Obligor or result in the
exclusion of any Obligor from Medicare or Medicaid, nor is there any action
pending or, to any Obligor’s knowledge, threatened in writing, pursuant to which
any Governmental Authority seeks to impose material sanctions with respect to
such Obligor’s business.

SECTION 8.

AFFIRMATIVE COVENANTS

Each Obligor covenants and agrees with the Administrative Agent and the Lenders
that, until the Commitments have expired or been terminated and all Obligations
(other than Warrant Obligations and inchoate indemnification and expense
reimbursement obligations for which no claim has been made) have been
indefeasibly paid in full in cash:

8.01 Financial Statements and Other Information. The Borrower will furnish to
the Administrative Agent:

(a) as soon as available and in any event within forty-five (45) days after the
end of the first three (3) fiscal quarters of each fiscal year (i) the
consolidated balance sheets of the Borrower and its Subsidiaries as of the end
of such fiscal quarter and (ii) the related consolidated statements of income,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for
such quarter and the portion of the fiscal year through the end of such fiscal
quarter, in each case prepared in accordance with GAAP consistently applied, all
in reasonable detail and setting forth in comparative form the figures for the
corresponding period in the preceding fiscal year, together with (iii) a
certificate of a Responsible Officer of the Borrower stating that (x) such

 

-62-



--------------------------------------------------------------------------------

financial statements fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as at such date and (y) the
results of operations of the Borrower and its Subsidiaries for the period ended
on such date have been prepared in accordance with GAAP consistently applied,
subject to changes resulting from normal, year-end audit adjustments and except
for the absence of notes; provided that documents required to be furnished
pursuant to this Section 8.01(a) shall be deemed furnished on the date that such
documents are publicly available on “EDGAR” (with the related certificate
separately delivered);

(b) as soon as available and in any event within ninety (90) days after the end
of each fiscal year (i) the consolidated balance sheets of the Borrower and its
Subsidiaries as of the end of such fiscal year and (ii) the related consolidated
statements of income, shareholders’ equity and cash flows of the Borrower and
its Subsidiaries for such fiscal year, in each case prepared in accordance with
GAAP consistently applied, all in reasonable detail and setting forth in
comparative form the figures for the previous fiscal year, accompanied by a
report and opinion thereon of Deloitte & Touche LLP or another firm of
independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and,
commencing with the first such financial statements required to be delivered
under this Section 8.01(b) in which the Borrower reports revenue in respect of
sales of Oral Paclitaxel, such report and opinion shall not be subject to any
“going concern” or like qualification or exception or emphasis of matter of
going concern footnote or any qualification or exception as to the scope of such
audit, and in the case of such consolidated financial statements, certified by a
Responsible Officer of the Borrower; provided that documents required to be
furnished pursuant to this Section 8.01(b) shall be deemed furnished on the date
that such documents are publicly available on “EDGAR”;

(c) together with the financial statements required pursuant to 8.01(a) and (b),
a compliance certificate signed by the chief financial or accounting Responsible
Officer of the Borrower as of the end of the applicable accounting period (which
delivery may be by electronic communication including fax or email and shall be
deemed to be an original, authentic counterpart thereof for all purposes)
substantially in the form of Exhibit E (a “Compliance Certificate”) including
(i) details of any issues that are material that are raised by auditors and any
occurrence or existence of any event, circumstance, act or omission that would
cause any representation or warranty contained in Section 7.07, Section 7.18 or
Section 7.23 to be incorrect in any material respect (or in any respect if such
representation or warranty is qualified by materiality or by reference to
Material Adverse Effect or Material Adverse Change) if such representation or
warranty were to be made at the time of delivery of a Compliance Certificate and
(ii) (A) prior to the Revenue Covenant Termination Date, (x) the calculation of
the Consolidated Leverage Ratio as of the last day of the fiscal period to which
the financial statements so delivered relate and (y) a certification as to
whether or not the Borrower is in compliance with the Minimum Revenue Covenant
as of the last day of such period, and (B) beginning with the first fiscal
quarter of the Borrower following the Revenue Covenant Termination Date, a
certification as to whether or not the Borrower is in compliance with the
Leverage Ratio Covenant. For the avoidance of doubt, no representation or
warranty contained in Section 7 (including Section 7.07, Section 7.18 or
Section 7.23) is required to be, shall be or shall be deemed to be made in
connection with a delivery of any Compliance Certificate;

 

-63-



--------------------------------------------------------------------------------

(d) after being prepared by the Borrower and approved by its Board, and promptly
following the Administrative Agent’s request therefor, a consolidated financial
forecast for the Borrower and its Subsidiaries for the fiscal year to which such
forecast relates; provided that, for each fiscal year, on or before the sixtieth
(60th) day following the beginning of such fiscal year, the Borrower shall
prepare, and its Board shall approve such consolidated financial forecast for
such fiscal year, and the Borrower shall notify the Administrative Agent
promptly after the Board has given such approval;

(e) promptly after the same are released, copies of all press releases; provided
that documents required to be furnished pursuant to this Section 8.01(e) shall
be deemed furnished on the date that such documents are publicly available on
“EDGAR”;

(f) promptly, and in any event within five (5) Business Days after receipt
thereof by an Obligor thereof, copies of each notice or other correspondence
received from any securities regulator or exchange to the authority of which the
Borrower may become subject from time to time concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of such Obligor; provided that documents required to
be furnished pursuant to this Section 8.01(f) shall be deemed furnished on the
date that such documents are publicly available on “EDGAR”;

(g) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of each Obligor and its Subsidiaries, and copies of all annual, regular,
periodic and special reports and registration statements which any Obligor or
its Subsidiaries may file or be required to file with any securities regulator
or exchange to the authority of which such Obligor or such Subsidiary, as
applicable, may become subject from time to time; provided that documents
required to be furnished pursuant to this Section 8.01(g) shall be deemed
furnished on the date that such documents are publicly available on “EDGAR”;

(h) the information regarding insurance maintained by the Borrower and its
Subsidiaries as required under Section 8.05;

(i) as soon as possible and in any event within five (5) Business Days after the
Borrower obtains knowledge of any Claim related to any Product or inventory
involving more than $2,500,000 (or the Equivalent Amount in other currencies),
written notice thereof from a Responsible Officer of the Borrower which notice
shall include a statement setting forth details of such return, recovery,
dispute or claim;

(j) together with the delivery of the Compliance Certificate, evidence
satisfactory to the Administrative Agent, based upon the Borrower’s bank account
statements that the Borrower has met its minimum liquidity requirement set out
in Section 10.01; and

(k) such other information respecting the businesses, financial performance,
operations condition of the assets or liabilities of the Obligors (including
with respect to the Collateral), taken as a whole, as the Administrative Agent
may from time to time reasonably request.

 

-64-



--------------------------------------------------------------------------------

8.02 Notices of Material Events. The Borrower will furnish to the Administrative
Agent written notice of the following (x) with respect to clause (a) below
within three (3) Business Days and (y) with respect to clause (b) through (m)
below, within five (5) Business Days, in each case, after a Responsible Officer
of the Borrower first learns of or acquires knowledge with respect to:

(a) the occurrence of any Default or Event of Default;

(b) the occurrence of any event with respect to the property or assets of the
Borrower or any of its Subsidiaries resulting in a Loss aggregating $2,500,000
(or the Equivalent Amount in other currencies) or more;

(c) (i) any proposed acquisition of stock, assets or property by the Borrower or
any of its Subsidiaries that could reasonably be expected to result in material
Environmental Liability, and (ii) any spillage, leakage, discharge, disposal,
leaching, migration or release of any Hazardous Material by the Borrower or any
of its Subsidiaries required to be reported to any Governmental Authority and
that would reasonably be expected to result in material Environmental Liability;

(d) the assertion of any Claim under any Environmental Law by any Person
against, or with respect to the activities of, the Borrower or any of its
Subsidiaries and any alleged liability or non-compliance with any Environmental
Laws or any permits, licenses or authorizations issued pursuant to Environmental
Laws which could reasonably be expected to involve damages in excess of
$2,500,000 (or the Equivalent Amount in other currencies) other than any such
Claim or alleged violation that would not (either individually or in the
aggregate) reasonably be expected to have a Material Adverse Effect;

(e) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Affiliates that would reasonably be expected to result in a Material
Adverse Effect;

(f) (i) the intention of any ERISA Affiliate to file any notice of intent to
terminate any Title IV Plan, a copy of such notice and (ii) the filing by any
ERISA Affiliate of a request for a minimum funding waiver under Section 412 of
the Code with respect to any Title IV Plan or Multiemployer Plan, in each case
in writing and in reasonable detail (including a description of any action that
any ERISA Affiliate proposes to take with respect thereto, together with a copy
of any notice filed with the PBGC or the IRS pertaining thereto);

(g) (i) the termination of any Material Agreement or any Permitted License in
clause (D) or (G) of the definition thereof other than in accordance with its
terms and not as a result of a breach or default, (ii) the receipt by the
Borrower or any of its Subsidiaries of any notice of a material breach or
default under any Material Agreement (and a copy thereof) or any Permitted
License in clause (D) or (G) of the definition thereof asserting a default by
such Obligor or any of its Subsidiaries where such alleged default would permit
such counterparty to terminate such Material Agreement, (iii) the entering into
of (A) any new Material Agreement by any Obligor (and a copy thereof) or (B) any
Permitted License in clause (D) or (G) of the definition thereof or (iv) any
material amendment to a Material Agreement or any Permitted License in clause
(D) or

 

-65-



--------------------------------------------------------------------------------

(G) of the definition thereof that would be adverse in any material respect to
the Lenders (and a copy thereof); provided, that the Borrower shall not be
required to provide such notice if such documents become publicly available on
“EDGAR” within the time period notice would otherwise be required pursuant to
this Section 8.02;

(h) any material change in accounting policies or financial reporting practices
by the Borrower or any of its Subsidiaries;

(i) any labor controversy resulting in or threatening to result in any strike,
work stoppage, boycott, shutdown or other material labor disruption against or
involving an Obligor;

(j) any licensing agreement or arrangement entered into by the Borrower or any
of its Subsidiaries in connection with any Claim of infringement or alleged
infringement by or against the Borrower or any of its Subsidiaries of any
Intellectual Property of another Person; provided that such agreement or
arrangement would otherwise qualify as a Material Agreement hereunder;

(k) the creation, development or other acquisition (including any in-bound
exclusive licenses) of any Material Intellectual Property by the Borrower or any
Subsidiary after the Closing Date that is registered or becomes registered or
the subject of an application for registration with any Governmental Authority;
provided that, with respect to any such Material Intellectual Property created,
developed or acquired (including through any in-bound exclusive license) in any
fiscal year, notice thereof pursuant to this Section 8.02(k) shall be made in
accordance with the timing of the financial statements for such fiscal year
required pursuant to Section 8.01(b);

(l) any change to any Obligor’s or any of its Subsidiaries’ ownership of any
Controlled Account, by delivering the Administrative Agent a notice setting
forth a complete and correct list of all such accounts as of the date of such
change; and

(m) any other development that results in a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto. Nothing in this Section 8.02 is intended to
waive, consent to or otherwise permit any action or omission that is otherwise
prohibited by this Agreement or any other Loan Document.

8.03 Existence. Such Obligor shall, and shall cause each of its Subsidiaries to,
preserve, renew and maintain in full force and effect its legal existence;
provided that the foregoing shall not prohibit any merger, amalgamation,
consolidation, liquidation or dissolution permitted under Section 9.03.

8.04 Payment of Obligations. Such Obligor will, and will cause each of its
Subsidiaries to, pay and discharge its obligations, including (i) all material
Taxes, fees, assessments and governmental charges or levies imposed upon it or
upon its properties or assets prior to the date on which penalties attach
thereto, and all lawful claims for labor, materials and supplies which, if
unpaid, might become a Lien upon any properties or assets of the Borrower or any
of its Subsidiaries, except to the extent such Taxes, fees, assessments or
governmental charges or levies or such claims are being contested in good faith
by appropriate proceedings and are adequately reserved against in accordance
with GAAP and (ii) all lawful claims which, if unpaid, would by law become a
Lien upon its property not constituting a Permitted Lien.

 

-66-



--------------------------------------------------------------------------------

8.05 Insurance. Such Obligor will, and will cause each of its Subsidiaries to
maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses. Upon the request of the
Administrative Agent, the Borrower shall furnish the Administrative Agent from
time to time with (i) material information as to the insurance carried by it
and, if so requested, copies of all such insurance policies and (ii) a
certificate from the Borrower’s insurance broker or other insurance specialist
stating that all premiums then due on the policies relating to insurance on the
Collateral have been paid and that such policies are in full force and effect.
Receipt of notice of termination or cancellation of any such insurance policies
or reduction of coverages or amounts thereunder shall entitle the Secured
Parties to renew any such policies, cause the coverages and amounts thereof to
be maintained at levels required pursuant to the first sentence of this
Section 8.05 or otherwise to obtain similar insurance in place of such policies,
in each case, the Borrower will be responsible for the reasonable and documented
cost of such insurance (to be payable on demand). The amount of any such
reasonable and documented expenses shall accrue interest at the Default Rate if
not paid on demand and shall constitute “Obligations.”

8.06 Books and Records; Inspection Rights. Such Obligor will, and will cause
each of its Subsidiaries to, keep proper books of record and account in which
full, true and correct (in all material respects) entries are made of all
dealings and transactions in relation to its business and activities. Such
Obligor will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or the Lenders, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition (financial or otherwise) with its officers and independent
accountants, during normal business hours (but not more often than once per
quarter unless an Event of Default has occurred and is continuing) as the
Administrative Agent or the Lenders may request; provided that such
representative shall use its commercially reasonable efforts to minimize
disruption to the business and affairs of the Borrower as a result of any such
visit, inspection, examination or discussion. Notwithstanding anything to the
contrary contained herein, no Obligor nor any of its Subsidiaries will be
required to disclose or permit the inspection or discussion of, any document,
information or other matter (i) that constitutes trade secrets or proprietary
information, (ii) in respect of which disclosure to any Lender (or their
respective representatives or contractors) is prohibited by any applicable Law
or any binding agreement with a third party (so long as such agreement is not
entered into in contemplation of this Agreement) or (iii) that is subject to
attorney-client or similar privilege, which could reasonably be expected to be
lost or forfeited if disclosed to the Administrative Agent or any Lender. The
Borrower shall pay all reasonable and documented costs of all such inspections.

8.07 Compliance with Laws and Other Obligations. Such Obligor will, and will
cause each of its Subsidiaries to, (i) comply with all Laws (including
Anti-Terrorism Laws, Sanctions and Environmental Laws) applicable to it and its
business activities, (ii) comply in all material respects with all Healthcare
Laws and Governmental Approvals (including Product

 

-67-



--------------------------------------------------------------------------------

Authorizations) applicable to it and its business activities and (iii) maintain
in full force and effect, remain in compliance with, and perform all obligations
under all Material Agreement to which it is a party, except, in the case of
clause (i) and (iii) above, where the failure to do so could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect. Within 60 days after the Closing Date, each Obligor shall institute (if
not already in effect) and thereafter maintain in effect and enforce policies
and procedures reasonably designed to promote compliance by such Obligor, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Terrorism Laws and Sanctions.

8.08 Maintenance of Properties, Etc. Such Obligor shall, and shall cause each of
its Subsidiaries to, maintain and preserve all of its assets and properties,
including all assets and properties, whether tangible or intangible, relating to
its Products or Product Commercialization and Development Activities, necessary
or useful in the conduct of its business in good working order and condition in
accordance with the general practice of other Persons of similar character and
size, ordinary wear and tear and damage from casualty or condemnation excepted
and except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

8.09 Licenses. Such Obligor shall, and shall cause each of its Subsidiaries to,
obtain and maintain all Governmental Approvals necessary in connection with the
execution, delivery and performance of the Loan Documents, the consummation of
the Transactions or the operation and conduct of its business and ownership of
its properties (including its Product Commercialization and Development
Activities), except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.

8.10 Debt Service Reserve Account. From the Closing Date until the Maturity
Date, the Borrower shall at all times fund and maintain cash in a segregated
debt service reserve account (the “Debt Service Reserve Account”), in an amount
equal to at least the amount required to pay interest on the Loans for a period
of the next twelve (12) months; provided that from the Closing Date until the
earlier of (x) the Account Control Agreement Completion Date and (y) the date on
which a control agreement in respect of the Debt Service Reserve Account is
executed, the Borrower may satisfy this requirement by designating such amount
of cash on its balance sheet as a reserved amount. Subject to Section 8.19(a),
the Debt Service Reserve Account shall at all times be a Controlled Account.

8.11 Use of Proceeds. The proceeds of the Loans will be used only as provided in
Section 2.05. No part of the proceeds of the Loans will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board of Governors of the Federal Reserve System, including
Regulations T, U and X.

8.12 Certain Obligations Respecting Subsidiaries; Further Assurances.

(a) Subsidiary Guarantors, etc. Subject to clauses (c) and (d) below, in the
event that the Borrower or any of its Subsidiaries shall form or acquire any new
Subsidiary, the Borrower shall promptly (and in any event within thirty
(30) calendar days):

 

-68-



--------------------------------------------------------------------------------

(i) cause such new Subsidiary to become a “Subsidiary Guarantor” hereunder
pursuant to a Guarantee Assumption Agreement and a “Grantor” under the Security
Agreement;

(ii) take such action or cause such Subsidiary to take such action (including
joining the Security Agreement and delivering shares of stock together with
undated transfer powers executed in blank, applicable control agreements and
other instruments) as shall be reasonably necessary or desirable or reasonably
requested by the Administrative Agent in order to create and perfect, in favor
of the Administrative Agent, for the benefit of the Secured Parties, valid and
enforceable first priority Liens on substantially all of the personal property
of such new Subsidiary as collateral security for the Obligations hereunder;
provided that any such security interest or Lien shall be subject to the
relevant requirements of the Security Documents and the Intercompany
Subordination Agreement;

(iii) to the extent that the parent of such Subsidiary is not a party to the
Security Agreement or has not otherwise pledged Equity Interests in its
Subsidiaries in accordance with the terms of the Security Agreement and this
Agreement, cause the parent (if possible) of such Subsidiary to execute and
deliver a pledge agreement in favor of the Administrative Agent, for the benefit
of the Secured Parties, in respect of all outstanding issued shares of such
Subsidiary;

(iv) deliver such proof of corporate action, incumbency of officers, and other
applicable documents as is consistent with those delivered by each Obligor
pursuant to Section 6.01 or as the Administrative Agent shall reasonably
request; and

(v) cause each new Subsidiary (other than any Subsidiary that is neither an
Obligor nor a Pledged Entity) to become a party to the Intercompany
Subordination Agreement.

(b) Further Assurances. Subject to clauses (c) and (d) below:

(i) such Obligor will take such action from time to time as shall reasonably be
requested by the Administrative Agent to effectuate the purposes and objectives
of this Agreement and the Security Agreement; and

(ii) in the event that such Obligor acquires Intellectual Property during the
term of this Agreement, then the provisions of this Agreement and the Security
Agreement shall and hereby does automatically apply thereto and any such
Intellectual Property shall automatically constitute part of the Collateral
under the Security Documents, without further action by any party, in each case
from and after the date of such acquisition; and

(iii) without limiting the generality of the foregoing, each Obligor will, and
will cause each Person that is required to be a Subsidiary Guarantor to, take
such action from time to time (including joining the Security Agreement and
delivering shares of stock together with undated transfer powers executed in
blank, applicable control agreements and other instruments) as shall be
reasonably requested by the Administrative Agent to create, in favor of the
Secured Parties, perfected security interests and Liens in substantially all of
the personal property (other than Excluded Assets (as defined in the Security
Agreement)) of such Obligor as collateral security for the Obligations; provided
that any such security interest or Lien shall be

 

-69-



--------------------------------------------------------------------------------

subject to the relevant requirements of the Security Documents; provided,
further that, without limiting the right of the Administrative Agent to require
a Lien or security interest in any newly acquired or created Subsidiary or
asset, upon the prior written request of the Borrower, the Borrower and the
Administrative Agent shall consult, in good faith, as to whether the cost of
obtaining a Lien or security interest thereon would be unreasonably excessive
relative to the benefit thereof.

(c) CFCs, etc. Notwithstanding any term or provision of this Agreement to the
contrary notwithstanding, (x) no Subsidiary that is a (i) CFC, (ii) CFC Holding
Company or (iii) Domestic Subsidiary of either of the foregoing, shall be
required to become a Subsidiary Guarantor, and (y) the Obligors shall not be
required to pledge (or cause to be pledged) to the Administrative Agent, for the
benefit of the Secured Parties, Equity Interests of any Subsidiary representing,
in the aggregate, more than sixty-five percent (65%) of the Equity Interests of
any CFC or CFC Holding Company.

(d) Limitations on Certain Obligations. Notwithstanding anything to the contrary
contained in this Agreement or any other Loan Document, no Obligor shall be
required to enter into or obtain any mortgage, deed of trust, leasehold mortgage
or any similar agreement in respect to any fee interest or leasehold interest in
real property.

8.13 Termination of Non-Permitted Liens. In the event that any Obligor shall
become aware of, or be notified by the Administrative Agent or any Lender of the
existence of, any outstanding Lien against any assets or property of such
Obligor or any of its Subsidiaries, which Lien is not a Permitted Lien, such
Obligor shall use its commercially reasonable efforts to promptly terminate or
cause the termination of such Lien.

8.14 Board Materials; Oaktree Lender Board Observer.

(a) (i)The Borrower shall deliver to the Administrative Agent copies of any
agenda and other written materials provided to the board of directors (or any
committee thereof) of the Borrower prior to any meeting of the board of
directors (or such committee thereof), at or reasonably promptly after such
materials are furnished to the members of the board of directors (or such
committee thereof), (ii) copies of all minutes of meetings of the board of
directors (or any committee thereof) of the Borrower at or promptly after such
minutes are furnished to the members of the board of directors (or such
committee thereof), (iii) copies of all material written consents duly passed by
the board of directors (or any committee thereof) of the Borrower and
(iv) promptly upon presentation of any regular periodic materials to the board
of directors (or any committee thereof) of the Borrower reporting on the
current, past or future financial performance and business and operations of the
Borrower or any of its Subsidiaries (which shall include, among other things,
development updates with respect to material Products, and updates with respect
to material events relating to other Material Agreements), copies of such
materials shall be delivered to the Administrative Agent; provided that any such
material may be redacted by the Borrower to (A) exclude information pertaining
to the Borrower’s strategy regarding the Loans, (B) preserve attorney-client
privilege or (C) protect individually identifiable health information (as
defined under HIPAA) or other confidential information relating to healthcare
patients; provided, further that such redactions are restricted so as to be only
as extensive as is reasonably necessary in order to exclude information
described in clauses (A), (B) or (C).

 

-70-



--------------------------------------------------------------------------------

(b) Upon the request of the Oaktree Lender, the Borrower shall permit a single
designee of the Oaktree Lender to be a board observer to the Borrower or any
committee thereof performing such functions (the “Board Observer”). In such
capacity, the Board Observer shall be entitled to attend all meetings of the
board of directors of the Borrower and any committee thereof. The Borrower shall
ensure that the Board Observer is invited to each such meeting at the same time
as each other member of the board of directors and that such Board Observer
receives all board materials at the same time as each other member of the board
of directors; provided that any such material may be redacted by Borrower, and
Borrower may exclude the Board Observer from meetings of the board of directors
or any committee thereof, in order to (i) prevent the Board Observer from
receiving or learning information relating to the Borrower’s strategy regarding
the Loans, (ii) preserve attorney-client privilege or (iii) protect individually
identifiable health information (as defined under HIPAA) or other confidential
information relating to healthcare patients; provided, further, that such
redactions and the exclusion of the Board Observer are restricted so as to be
only as extensive as is reasonably necessary in order to exclude or prevent
access to the Board Observer to information described in clauses (i), (ii) or
(iii). If appointed, the Board Observer may resign or withdraw at any time, or,
at the request of the Oaktree Lender, be replaced by a designee of the Oaktree
Lender that is reasonably acceptable to the Borrower.

8.15 [Reserved].

8.16 Maintenance of Regulatory Approvals, Contracts, Intellectual Property,
Etc.. With respect to the Products and all Product Commercialization and
Development Activities, such Obligor will, and will cause each of its
Subsidiaries (to the extent applicable) to, (i) maintain in full force and
effect all Regulatory Approvals, Material Agreements, Material Intellectual
Property and other rights, interests or assets (whether tangible or intangible)
reasonably necessary for the operations of such Person’s business, except as
would not reasonably be expected to have a Material Adverse Effect,
(ii) maintain in full force and effect, and pay all costs and expenses relating
to, such Regulatory Approvals, Material Agreements and Material Intellectual
Property owned, used or controlled by such Obligor or any such Subsidiary that
are used in or necessary for any related Product Commercialization and
Development Activities, except as would not be reasonably expected to have a
Material Adverse Effect, (iii) promptly after obtaining knowledge thereof,
notify the Administrative Agent of any infringement or other violation by any
Person of such Obligor’s or any such Subsidiaries’ Material Intellectual
Property, and use commercially reasonable efforts to stop, curtail or abate such
infringement if determined appropriate by the Borrower in the exercise of its
business judgment and (iv) promptly after obtaining knowledge thereof, notify
the Administrative Agent of any Claim by any Person that the conduct of the
business of any Obligor or any of its Subsidiaries, including in connection with
any Product Commercialization and Development Activities, has infringed upon any
Intellectual Property of such Person, where such Claim could reasonably be
expected to have a Material Adverse Effect.

8.17 ERISA Compliance. Such Obligor shall comply, and shall cause each of its
Subsidiaries to comply, with the provisions of ERISA with respect to any Plans
to which such Obligor or such Subsidiary is a party as an employer in all
material respects.

8.18 Cash Management. Such Obligor shall, and shall cause each of its
Subsidiaries to:

 

-71-



--------------------------------------------------------------------------------

(a) maintain at all times after the Account Control Agreement Completion Date
both (i) an aggregate amount of cash of the Borrower and its Subsidiaries at
least equal to the Minimum Liquidity Amount and (ii) no less than 70% of the
aggregate amount of cash of the Borrower and its Subsidiaries (deeming any cash
paid pursuant to the XHP License Agreement being held in China that is due to be
repatriated to the United States as cash held in a deposit account in the U.S.
subject to the Administrative Agent’s control solely to the extent (A) the
amount of such deemed cash does not exceed at any time 10% of such aggregate
amount, (B) the Borrower or one of its Subsidiaries is diligently pursuing any
necessary or advisable applications with relevant Governmental Authorities to
enable the repatriation of the funds to the United States, as evidenced to the
reasonable satisfaction of the Administrative Agent and (C) such cash is
repatriated to the United States within 20 Business Days of the receipt
thereof), in each case, in deposit accounts, disbursement accounts, investment
accounts (and other similar accounts) and lockboxes with a bank or financial
institution within the U.S. which, subject to Section 8.19(a), has executed and
delivered to the Administrative Agent an account control agreement, in form and
substance reasonably acceptable to the Administrative Agent (each such deposit
account, disbursement account, investment account (or similar account) and
lockbox, a “Controlled Account”); each such Controlled Account shall be a cash
collateral account, with all cash, checks and other similar items of payment in
such account securing payment of the Obligations, and each Obligor shall have
granted a Lien to the Administrative Agent, for the benefit of the Secured
Parties, over such Controlled Accounts;

(b) deposit promptly, and in any event no later than five (5) Business Days
after the date of receipt thereof, all cash, checks, drafts or other similar
items of payment relating to or constituting payments made in respect of any and
all accounts and other rights and interests into Controlled Accounts; and

(c) at any time after the occurrence and during the continuance of an Event of
Default, at the request of the Administrative Agent, each Obligor shall cause
all payments constituting proceeds of accounts to be directed into lockbox
accounts under agreements in form and substance satisfactory to the
Administrative Agent

8.19 Post-Closing Obligations.

(a) Controlled Accounts. Within sixty (60) days following the Closing Date (or
such longer period of time as agreed by the Administrative Agent in its sole
discretion) (the “Account Control Agreement Completion Date”), the
Administrative Agent shall have received evidence that (i) all deposit accounts,
lockboxes, disbursement accounts, investment accounts or other similar accounts
(other than Excluded Accounts) of each Obligor located within the U.S. are
Controlled Accounts and (ii) such Controlled Accounts are subject to one or more
account control agreements, in favor of, and satisfactory in form and substance
to, the Administrative Agent that (A) ensures, to the extent necessary under
applicable Law, the perfection of a first priority security interest in favor of
the Administrative Agent on such Controlled Account, (B) provides that, upon
written notice from the Administrative Agent, such bank or financial institution
shall comply with instructions originated by the Administrative Agent directing
disposition of the funds in such Controlled Account without further consent by
the applicable Obligor, and (C) may not be terminated without prior written
consent of Agent.

 

-72-



--------------------------------------------------------------------------------

(b) Financial Covenant Compliance. On the Account Control Agreement Completion
Date, the Administrative Agent shall have received written evidence reasonably
satisfactory to it that, as of the Account Control Agreement Completion Date,
the Borrower is in compliance with Section 10.01 and Section 8.18(a).

(c) Real Property Security Documents. Within sixty (60) days following the
Closing Date (or such longer period of time as agreed by the Administrative
Agent in its sole discretion), the Borrower shall use commercially reasonable
efforts to obtain (i) Landlord Consents with respect to (w) the lease of Athenex
Pharma Solutions, LLC for property located at 11342 Main Street, Clarence, New
York 14031, (x) the lease of the Borrower for property located at Coventus
Building, 1001 Main Street, Suite 600, Buffalo, New York 14203 and (y) the lease
of the Borrower for property located at 20 Commerce Drive, Suite 100, Cranford,
NJ 07016 and (z) the lease of by Athenex Pharma Solutions LLC for property
located at 1953 Kenmore Ave., Building # 7, Buffalo, NY 14217 and (ii) Bailee
Letters from (x) Dohmen Life Science Services in respect of inventory of Athenex
Pharmaceutical Division, LLC at 4580 S. Mendenhall Road, Memphis, Tennessee
38141 and from the lessor of the property located 10 N. Martingale Road, Suite
230, Shaumburg, IL 60173 and (y) Speed Global Services in respect of inventory
of Athenex, Inc. located at 1953 Kenmore Ave., Building # 7, Buffalo, NY 14217.

(d) Intercompany Subordination Agreement. Within thirty (30) days following the
Closing Date (or such longer period of time as agreed by the Administrative
Agent in its sole discretion), the Obligors shall, and shall cause its
Subsidiaries to, duly execute and deliver the Intercompany Subordination
Agreement or such other subordination agreement in form and substance reasonably
satisfactory to the Administrative Agent.

(e) Insurance. Within thirty (30) days following the Closing Date (or such
longer period of time as agreed by the Administrative Agent in its sole
discretion), all such insurance policies required pursuant to each Loan Document
shall name the Administrative Agent (for its benefit and the benefit of the
Lenders) loss payee or additional insured, as applicable, and provide that no
cancellation of the policies will be made without at least ten (10) days prior
written notice to the Administrative Agent and the Administrative Agent shall
have received certified copies of such insurance policies (or binders in respect
thereof).

(f) Foreign Law Security Documents. Within sixty (60) days following the Closing
Date (or such longer period of time as agreed by the Administrative Agent in its
sole discretion), the Borrower shall (i) duly execute and deliver foreign law
Security Documents in form and substance reasonably satisfactory to the
Administrative Agent pursuant to which 65% of the Equity Interests of all
directly owned Foreign Subsidiaries of the Borrower shall be pledged to the
Administrative Agent for the benefit of the Secured Parties, together with proof
of corporate action, incumbency of officers, customary opinions of counsel and
other applicable documents as is consistent with those delivered by each Obligor
pursuant to Section 6.01.

(g) Share Certificates. Within seventy-five (75) days following the Closing Date
(or such longer period of time as may be agreed by the Administrative Agent,
which consent shall not be unreasonably denied (it being understood and agreed
that the Administrative Agent shall appropriately take into account any request
to extend such deadline due to the inability of Perceptive Credit Holdings II,
LP to deliver such Pledged Collateral to the Borrower due to the

 

-73-



--------------------------------------------------------------------------------

COVID-19 pandemic after its use of commercially reasonable efforts), the
Borrower shall deliver, or cause to be delivered, to the Administrative Agent,
each of the certificates representing all the Pledged Collateral (as defined in
the Security Agreement) to the extent such Pledged Collateral are certificated,
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably satisfactory to the Administrative Agent.

SECTION 9.

NEGATIVE COVENANTS

Each Obligor covenants and agrees with the Administrative Agent and the Lenders
that, until the Commitments have expired or been terminated and all Obligations
(other than Warrant Obligations and inchoate indemnification and expense
reimbursement obligations for which no claim has been made), have been
indefeasibly paid in full in cash:

9.01 Indebtedness. Such Obligor will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
whether directly or indirectly, except:

(a) the Obligations;

(b) Indebtedness existing on the date hereof and set forth on Schedule 7.13(a)
and Permitted Refinancings thereof; provided that, if such Indebtedness is
intercompany Indebtedness, such Indebtedness shall be subject to the
Intercompany Subordination Agreement;

(c) accounts payable to trade creditors for goods and services and current
operating liabilities (not the result of the borrowing of money) incurred in the
ordinary course of such Obligor’s or such Subsidiary’s business in accordance
with customary terms and paid within the specified time, unless contested in
good faith by appropriate proceedings and reserved for in accordance with GAAP;

(d) Indebtedness consisting of guarantees resulting from the endorsement of
negotiable instruments for collection in the ordinary course of business;

(e) Indebtedness of an Obligor owing to any other Obligor or a Pledged Entity
owing to any other Pledged Entity, in each case subject to the Intercompany
Subordination Agreement;

(f) Indebtedness of any Subsidiary that is neither an Obligor nor a Pledged
Entity owing to any other Subsidiary that is neither an Obligor nor a Pledged
Entity;

(g) Indebtedness of any Obligor or any Pledged Entity owing to any Subsidiary
that is not an Obligor, subject to the Intercompany Subordination Agreement;
provided any Indebtedness owing by an Obligor to a Pledged Entity shall not
exceed $2,000,000 in the aggregate outstanding at any one time;

(h) Indebtedness of any Subsidiary owing to any Obligor or Pledged Entity in
connection with any Product Commercialization and Development Activities in an
aggregate outstanding principal amount not to exceed an amount (without double
counting Indebtedness pursuant to this Section 9.01(h) incurred using proceeds
of other Indebtedness incurred pursuant

 

-74-



--------------------------------------------------------------------------------

to this Section 9.01(h)) equal to (i) $80,000,000, plus (ii) the amount of any
net cash proceeds received by the Borrower from the issuance of Qualified Equity
Interests (other than Permitted Cure Securities) of the Borrower since the
Closing Date (in each case, or the Equivalent Amount in other currencies);
provided that any Subsidiary that is neither an Obligor nor a Pledged Entity may
only incur Indebtedness pursuant to this Section 9.01(h) (without double
counting Indebtedness pursuant to this Section 9.01(h) incurred using proceeds
of other Indebtedness incurred pursuant to this Section 9.01(h)) in an aggregate
outstanding principal amount not to exceed $30,000,000 (or the Equivalent Amount
in other currencies);

(i) Guarantees by any Obligor of Permitted Indebtedness of any other Obligor;

(j) Ordinary Course equipment and software financing and leasing; provided that
(i) if secured, the collateral therefor consists solely of the assets being
financed, the products and proceeds thereof and books and records related
thereto, and (ii) (A) the aggregate outstanding principal amount of such
Indebtedness incurred with respect to such financing in relation to the
manufacturing facility of the Borrower located in Dunkirk, NY does not exceed
$10,000,000 (or the Equivalent Amount in other currencies) at any time and
(B) the aggregate outstanding principal amount of such Indebtedness incurred
with respect to such financing in relation to the active pharmaceutical
ingredient manufacturing facility of the Borrower located in Chongqing, China
does not exceed $18,000,000 (or the Equivalent Amount in other currencies) at
any time;

(k) Indebtedness under (i) Permitted Hedging Agreements and (ii) Permitted Bond
Hedge Transactions not exceeding, net of the proceeds of any Permitted Warrant
Transactions entered in connection therewith, 15% of the proceeds obtained in
the related Permitted Convertible Debt issuance;

(l) Indebtedness assumed pursuant to any Permitted Acquisition; provided that
(i) no such Indebtedness (individually) shall exceed 15% of the total purchase
price paid in connection with such Permitted Acquisition, (ii) the aggregate
outstanding principal amount of Indebtedness permitted pursuant to this
Section 9.01(l) shall not exceed $10,000,000 (or the Equivalent Amount in other
currencies) at any time outstanding and (iii) no such Indebtedness was created
or incurred in connection with, or in contemplation of, such Permitted
Acquisition;

(m) Indebtedness in respect of working capital facilities of the Borrower or any
of its Subsidiaries in an aggregate outstanding principal amount not to exceed
$15,000,000 (or the Equivalent Amount in other currencies); provided that the
documentation governing such Indebtedness shall be in form and substance
reasonably satisfactory to the Administrative Agent in its sole discretion;

(n) Indebtedness in an aggregate outstanding principal amount not to exceed
$50,000,000 pursuant to any Royalty Interest Financing;

(o) other Indebtedness in an aggregate outstanding principal amount not to
exceed $10,000,000 (or the Equivalent Amount in other currencies);

(p) Permitted Convertible Debt in aggregate principal amount not to exceed
$250,000,000 in principal amount at any time outstanding;

 

-75-



--------------------------------------------------------------------------------

(q) Indebtedness in respect of letters of credit, bank guarantees, bankers’
acceptances or similar instruments issued or created, or related to obligations
or liabilities incurred, in the ordinary course of business, including in
respect of workers compensation claims, health, disability or other employee
benefits or property, leases, commercial contracts, Indebtedness permitted
pursuant to Section 9.01(s), casualty or liability insurance or self-insurance
or other reimbursement-type obligations regarding workers compensation claims;

(r) Indebtedness arising in connection with the financing of insurance premiums
in the ordinary course of business;

(s) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations arising in the
ordinary course of business;

(t) Indebtedness in respect of netting services, overdraft protections, business
credit cards, purchasing cards, payment processing, automatic clearinghouse
arrangements, arrangements in respect of pooled deposit or sweep accounts, check
endorsement guarantees, and otherwise in connection with deposit accounts or
cash management services;

(u) Indebtedness in respect of Investments permitted pursuant to
Section 9.05(o);

(v) purchase price adjustments, indemnity payments and other Deferred
Acquisition Consideration in connection with any Permitted Acquisition, in each
case that are permitted pursuant to the definition of “Permitted Acquisition”;

(w) Permitted Refinancings of any items of Permitted Indebtedness (a) through
(v) above; and

(x) Permitted Warrant Transactions that constitute Indebtedness.

9.02 Liens. Such Obligor will not, and will not permit any of its Subsidiaries
to, create, incur, assume or permit to exist any Lien on any property now owned
by it or such Subsidiary, except:

(a) Liens securing the Obligations;

(b) any Lien on any property or asset of such Obligor or any of its Subsidiaries
existing on the date hereof and set forth on Schedule 7.13(b) and renewals and
extensions thereof in connection with Permitted Refinancings of the Indebtedness
being secured by such Lien; provided that (i) no such Lien (including any
renewal or extension thereof) shall extend to any other property or asset of
such Obligor or any of its Subsidiaries and (ii) any such Lien shall secure only
those obligations which it secures on the date hereof and renewals, extensions
and replacements thereof in connection with Permitted Refinancings of the
Indebtedness being secured by such Lien that do not increase the outstanding
principal amount thereof;

(c) Liens securing Indebtedness permitted under Section 9.01(j); provided that
such Liens are restricted solely to the collateral described in Section 9.01(j);

 

-76-



--------------------------------------------------------------------------------

(d) Liens imposed by any Law arising in the ordinary course of business,
including (but not limited to) carriers’, warehousemen’s, landlords’, and
mechanics’ liens, liens relating to leasehold improvements and other similar
Liens arising in the ordinary course of business and which (x) do not in the
aggregate materially detract from the value of the property subject thereto or
materially impair the use thereof in the operations of the business of such
Person or (y) are being contested in good faith by appropriate proceedings,
which proceedings have the effect of preventing the forfeiture or sale of the
property subject to such Liens and for which adequate reserves have been made if
required in accordance with GAAP;

(e) pledges or deposits made in the Ordinary Course in connection with bids,
contract leases, appeal bonds, workers’ compensation, unemployment insurance or
other similar social security legislation;

(f) Liens securing Taxes, assessments and other governmental charges, the
payment of which is not yet due or is being contested in good faith by
appropriate proceedings promptly initiated and diligently conducted and for
which such reserve or other appropriate provisions, if any, as shall be required
by GAAP shall have been made;

(g) servitudes, easements, rights of way, restrictions and other similar
encumbrances on real property imposed by any Law and Liens consisting of zoning
or building restrictions, easements, licenses, restrictions on the use of
property or minor imperfections in title thereto which, in the aggregate, are
not material, and which do not in any case materially detract from the value of
the property subject thereto or interfere with the ordinary conduct of the
business of any of the Obligors or any of their Subsidiaries; and

(h) with respect to any real property, (i) such defects or encroachments as
might be revealed by an up-to-date survey of such real property; (ii) the
reservations, limitations, provisos and conditions expressed in the original
grant, deed or patent of such property by the original owner of such real
property pursuant to all applicable Laws; and (iii) rights of expropriation,
access or user or any similar right conferred or reserved by or in any Law,
which, in the aggregate for clauses (i), (ii) and (iii), are not material, and
which do not in any case materially detract from the value of the property
subject thereto or interfere with the ordinary conduct of the business of any of
the Obligors or its Subsidiaries;

(i) Bankers liens, rights of setoff and similar Liens incurred on deposits made
in the Ordinary Course;

(j) Liens securing Indebtedness permitted under Section 9.01(l); provided that
(i) such Lien is not created in contemplation of or in connection with such
Permitted Acquisition pursuant to which such Indebtedness was assumed, (ii) such
Lien shall not apply to any other property or assets of the Borrower or any
Subsidiary and (iii) such Lien shall secure only those obligations that it
secured immediately prior to the consummation of such Permitted Acquisition and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(k) Liens securing Indebtedness permitted under Sections 9.01(q), (r), (s), (t),
and (w).

 

-77-



--------------------------------------------------------------------------------

(l) Any judgment lien or lien arising from decrees or attachments not
constituting an Event of Default;

(m) Liens arising from precautionary UCC financing statement filings regarding
operating leases of personal property and consignment arrangements entered into
in the Ordinary Course;

(n) other Liens which secure obligations in an aggregate amount not to exceed
$5,000,000 (or the Equivalent Amount in other currencies) at any time
outstanding;

(o) Liens on (i) proceeds resulting from sales of Oral Paclitaxel in an amount
not exceeding 5% of such proceeds and (ii) subject to Section 12.13, the
Intellectual Property, Accounts (as defined in the UCC), payment intangibles
arising therefrom and Proceeds (as defined in the UCC) thereof relating to Oral
Paclitaxel, in each case, securing Indebtedness permitted under clause (n) of
Section 9.01 and which are subject to a Permitted Intercreditor Agreement;

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
and incurred in the ordinary course of business;

(q) Permitted Licenses; provided that the written consent of the Administrative
Agent (not to be unreasonably withheld, delayed or conditioned) shall be
obtained prior to Borrower (or any of its Subsidiaries) entering into any
Permitted License described in clause (D)(ii)(y) of the definition thereof;

(r) Liens on cash and Cash Equivalents securing obligation under Permitted
Hedging Agreements; and

(s) (i) Liens to secure payment of workers’ compensation, employment insurance,
old age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA) and
(ii) deposits in respect of letters of credit, bank guarantees or similar
instruments issued for the account of any Obligor or any Subsidiary in the
Ordinary Course supporting obligations of the type set forth in clause
(i) above;

provided that no Lien otherwise permitted under any of the foregoing clauses
(b), (c), (d), (e) and (g) through (q) of this Section 9.02 shall apply to any
Material Intellectual Property, except for (x) Liens securing Indebtedness
permitted under clause (o) of this Section 9.02 and (y) Permitted Licenses
incurred pursuant to the terms of the definition thereof with the consent of the
Administrative Agent if so required pursuant to this Section 9.02.

9.03 Fundamental Changes and Acquisitions. Such Obligor will not, and will not
permit any of its Subsidiaries to, (i) enter into any transaction of merger,
amalgamation or consolidation, (ii) liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), (iii) sell or issue any of its
Disqualified Equity Interests or (iv) other than Permitted Acquisitions, make
any Acquisition or otherwise acquire any business or substantially all the
property from, or Equity Interests of, or be a party to any Acquisition of, any
Person, except:

 

-78-



--------------------------------------------------------------------------------

(a) the merger, amalgamation or consolidation or liquidation of any
(i) Subsidiary with or into any Obligor or Pledged Entity; provided that with
respect to any such transaction involving (x) the Borrower, the Borrower must be
the surviving or successor entity of such transaction, (y) any other Obligor,
such Obligor must be the surviving or successor entity of such transaction
(unless such transaction involves more than one Obligor, then an Obligor must be
the surviving or successor entity of such transaction) and (z) any Pledged
Entity (but not a transaction involving the Borrower or another Obligor, which
is subject to clauses (x) and (y) above, respectively), such Pledged Entity must
be the surviving or successor entity of such transaction (unless such
transaction involves more than one Pledged Entity, then a Pledged Entity must be
the surviving or successor entity of such transaction) or (ii) any Subsidiary
that is not an Obligor nor a Pledged Entity with or into any other Subsidiary
that is not an Obligor nor a Pledged Entity;

(b) the sale, lease, transfer or other disposition by (i) any Subsidiary of any
or all of its property (upon voluntary liquidation or otherwise) to any Obligor,
(ii) any Subsidiary that is not an Obligor of any or all of its property (upon
voluntary liquidation or otherwise) to any Pledged Entity or (iii) any
Subsidiary that is neither an Obligor nor a Pledged Entity of any or all of its
property (upon voluntary liquidation or otherwise) to any other Subsidiary that
is neither an Obligor nor a Pledged Entity; and

(c) the sale, transfer or other disposition of the Equity Interests of (i) any
Subsidiary to any Obligor, (ii) any Subsidiary that is not an Obligor to any
Pledged Entity or (iii) any Subsidiary that is neither an Obligor nor a Pledged
Entity to any other Subsidiary that is neither an Obligor nor a Pledged Entity.

9.04 Lines of Business. Such Obligor will not, and will not permit any of its
Subsidiaries to, engage in any business other than the business engaged in on
the date hereof by such Persons or a business reasonably related, incidental or
complementary thereto or reasonable extensions thereof.

9.05 Investments. Such Obligor will not, and will not permit any of its
Subsidiaries to, make, directly or indirectly, or permit to remain outstanding
any Investments except:

(a) Investments (but without giving effect to the cash return provision
contained in the definition thereof) outstanding on the date hereof and
identified in Schedule 9.05 and any renewals, amendments and replacements
thereof that do not increase the amount thereof of any such Investment, net of
cash returns thereon, or require that any additional Investment be made (unless
otherwise permitted hereunder);

(b) operating deposit accounts with banks (or similar deposit-taking
institutions) that, in the case maintained by Obligors, are Controlled Accounts;

(c) extensions of credit in the nature of accounts receivable or notes
receivable arising from the sales of goods or services in the Ordinary Course;

(d) Permitted Cash Equivalent Investments ;

 

-79-



--------------------------------------------------------------------------------

(e) Investments by an Obligor (i) in another Obligor, (ii) in connection with a
Permitted Acquisition, or (iii) in a Subsidiary that is not an Obligor; provided
that Investments made pursuant to this clause (iii) shall not exceed an amount
permitted under Section 9.01(h);

(f) Investments by a Subsidiary that is not an Obligor in any other Subsidiary
that is not an Obligor;

(g) Permitted Hedging Agreements;

(h) Investments consisting of prepaid expenses, negotiable instruments held for
collection or deposit, security deposits with utilities, landlords and other
like Persons and deposits in connection with workers’ compensation and similar
deposits, in each case, made in the Ordinary Course;

(i) employee loans, travel advances and guarantees in accordance with the
Borrower’s usual and customary practices with respect thereto (if permitted by
applicable Laws) which in the aggregate shall not exceed $2,500,000 outstanding
at any time (or the Equivalent Amount in other currencies);

(j) Investments received in connection with any Insolvency Proceedings in
respect of any customers, suppliers or clients and in settlement of delinquent
obligations of, and other disputes with, customers, suppliers or clients;

(k) the increase in value of any Investment otherwise permitted pursuant to this
Section 9.05;

(l) other Investments in an aggregate amount not to exceed $25,000,000 (or the
Equivalent Amount in other currencies) in any fiscal year;

(m) Investments of any Person in existence at the time such Person becomes a
Subsidiary; provided such Investment was not made in connection with or
anticipation of such Person becoming a Subsidiary and any modification,
replacement, renewal or extension thereof; and

(n) Investments permitted under Section 9.03; and

(o) Investments consisting of cash payments due to the Borrower in connection
with the XPH License Agreement being held by a Subsidiary of the Borrower that
is not an Obligor subject to the conditions specified in Section 8.18(a)(i)(B)
and (C).

Notwithstanding anything in this Agreement to the contrary, (i) the Borrower
shall not, and shall not permit any of its Subsidiaries to (x) directly or
indirectly transfer, by means of contribution, sale, assignment, lease or
sublease, license or sublicense, or other disposition (which in the case of
leasehold interests set forth in clause (iii) of the definition of Specified
Assets, to the extent such disposition is voluntary) of any kind, any Material
Intellectual Property or any Specified Asset held by the Borrower or any other
Obligor to any Person other than the Borrower or a Subsidiary Guarantor,
pursuant to Permitted Licenses or as permitted pursuant to Section 9.09(g), (m)
or (n) or (y) permit any Person other than the Borrower or a Subsidiary

 

-80-



--------------------------------------------------------------------------------

Guarantor to hold any interest in such Material Intellectual Property or any
Specified Asset (other than (A) pursuant to non-exclusive intercompany licenses
or Permitted Licenses, (B) any Material Intellectual Property or Specified Asset
held by a Subsidiary that is not an Obligor on the Closing Date or (C) as
permitted by Section 9.10(g) or (n)), and (ii) no Material Intellectual Property
or Specified Asset held by the Borrower or a Subsidiary Guarantor shall be
contributed as an Investment to any Subsidiary other than a Subsidiary Guarantor
(other than Permitted Licenses).

9.06 Restricted Payments. Such Obligor will not, and will not permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment; provided that the following Restricted
Payments shall be permitted so long as no Event of Default has occurred and is
continuing or could reasonably be expected to occur or result from such
Restricted Payment:

(a) dividends with respect to the Borrower’s Equity Interests payable solely in
shares of its Qualified Equity Interests (or the equivalent thereof);

(b) the Borrower’s purchase, redemption, retirement, or other acquisition of
shares of its Equity Interests with the proceeds received from a substantially
concurrent issue of new shares of its Qualified Equity Interests;

(c) dividends paid by any Subsidiary to any Obligor;

(d) any purchase, redemption, retirement or other acquisition of Equity
Interests of the Borrower held by officers, directors and employees or former
officers, directors or employees (or their transferees, estates, or
beneficiaries under their estates) of Borrower and its Subsidiaries not to
exceed $2,500,000 (or the Equivalent Amount in other currencies) in any fiscal
year;

(e) cashless exercises of options and warrants;

(f) cash payments made by the Borrower to redeem, purchase, repurchase or retire
its obligations under warrants issued by it (in the nature of cash payments in
lieu of fractional shares) in accordance with the terms thereof;

(g) Borrower may acquire (or withhold) its Equity Interests pursuant to any
employee stock option or similar plan to pay withholding taxes for which
Borrower is liable in respect of a current or former officer, director,
employee, member of management or consultant upon such grant or award (or upon
vesting or exercise thereof); and

(h) other Restricted Payments in an aggregate amount not to exceed $2,500,000
(or the Equivalent Amount in other currencies) in any fiscal year.

Notwithstanding anything to the contrary in the foregoing, the issuance of,
entry into (including any payments of premiums in connection therewith),
performance of obligations under (including any payments of interest), and
conversion, exercise, repurchase, redemption, settlement or early termination or
cancellation of (whether in whole or in part and including by netting or
set-off) (in each case, whether in cash, common stock of the Borrower or,
following a

 

-81-



--------------------------------------------------------------------------------

merger event or other change of the common stock of Borrower, other securities
or property), or the satisfaction of any condition that would permit or require
any of the foregoing, any Permitted Convertible Debt, any Permitted Bond Hedge
Transaction and any Permitted Warrant Transaction, in each case, shall not
constitute a Restricted Payment by the Borrower.

9.07 Payments of Indebtedness. Such Obligor will not, and will not permit any of
its Subsidiaries to, make any payments in respect of any Indebtedness other than
(i) payments of the Obligations, (ii) scheduled payments of other Indebtedness
(including the Royalty Interest Financing) to the extent permitted pursuant to
the terms, if any, of any applicable subordination or intercreditor agreement in
respect of the Obligations, (iii) intercompany indebtedness permitted under
Section 9.01, (iv) Indebtedness permitted to be incurred under Sections 9.01(b),
(j), (k), (l), (m), (o), (q), and (t), (v) Indebtedness permitted to be incurred
under Sections 9.01(p) and (x); provided that any such payments shall only be
made in Equity Interests and cash in lieu of fractional shares (as well as cash
to pay any accrued interest on the date of any payment made in Equity
Interests), (vi) scheduled payments of interest on such Indebtedness permitted
pursuant to Section 9.01(p) and (vii) Permitted Refinancings permitted
hereunder.

9.08 Change in Fiscal Year. Such Obligor will not, and will not permit any of
its Subsidiaries to, change the last day of its fiscal year from that in effect
on the date hereof, except to change the fiscal year of a Subsidiary acquired in
connection with an Acquisition to conform its fiscal year to that of the
Borrower.

9.09 Sales of Assets, Etc. Such Obligor will not, and will not permit any of its
Subsidiaries to, sell, lease or sublease (as lessor or sub-lessor), sale and
leaseback, assign, convey, exclusively license (in terms of geography or field
of use), transfer, or otherwise dispose of any of its businesses, assets or
property of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired (including accounts
receivable and Equity Interests of Subsidiaries), or forgive, release or
compromise any amount owed to such Obligor or Subsidiary, in each case, in one
transaction or series of transactions (any thereof, an “Asset Sale”), except:

(a) sales, transfers and other dispositions of receivables in connection with
the compromise, settlement or collection thereof in the Ordinary Course;

(b) sales of inventory in the Ordinary Course in an Arm’s-Length Transaction;

(c) the forgiveness, release or compromise of any amount owed to any Obligor or
Subsidiary in the Ordinary Course;

(d) Permitted Licenses;

(e) transfers of assets, rights or property by any Subsidiary Guarantor to any
other Obligor;

(f) dispositions (including by way of abandonment or cancellation) of any
equipment and other tangible property that is obsolete or worn out or no longer
used or useful in the Business disposed of in the Ordinary Course;

 

-82-



--------------------------------------------------------------------------------

(g) dispositions resulting from Casualty Events;

(h) the unwinding of any Hedging Agreements permitted by Section 9.05 pursuant
to its terms;

(i) in connection with any transaction permitted under Section 9.03 or 9.05;

(j) dispositions identified in Schedule 9.09;

(k) so long as no Event of Default has occurred and is continuing, other Asset
Sales with a fair market value not in excess of $5,000,000 (or the Equivalent
Amount in other currencies) in the aggregate in any fiscal year;

(l) other Asset Sales not in excess of $15,000,000 (or the Equivalent Amount in
other currencies) in the aggregate in any fiscal year in which any Obligor or
any Subsidiary will receive cash proceeds in an amount equal to no less than
seventy-five percent (75%) of the total consideration (fixed or contingent) paid
or payable to such Obligor or Subsidiary, but only so long as, unless otherwise
waived by Administrative Agent in its sole discretion, the net cash proceeds of
such Asset Sale are utilized to repay or prepay, in whole or in part,
Indebtedness under and in accordance with this Agreement and the other Loan
Documents;

(m) dispositions in the ordinary course of business consisting of the
abandonment of intellectual property rights (other than Material Intellectual
Property) which, in the reasonable good faith determination of Borrower, are not
material to the conduct of the business of the Obligors and the Subsidiaries;
and

(n) any sublease or manufacturing agreement with respect to the manufacturing
facility of the Borrower located in Dunkirk that is an Arm’s-Length Transaction
and does not exceed 50% of the capacity of the facility.

9.10 Transactions with Affiliates. Such Obligor will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into or permit to
exist any transaction to sell, lease, license or otherwise transfer any assets
to, or purchase, lease, license or otherwise acquire any assets from, or
otherwise engage in any other transactions with, any of its Affiliates, unless
such arrangement or transaction (i) is an Arm’s-Length Transaction, (ii) is of
the kind which would be entered into by a prudent Person in the position of the
Borrower with another Person that is not an Affiliate, (iii) is between or among
(x) one or more Obligors, on the one hand, and, on the other hand, one or more
Obligors, (y) one or more Subsidiaries of the Obligors that are not Obligors, on
the one hand, and, on the other hand, one or more Subsidiaries of the Obligors
that are not Obligors and (z) one or more Obligors or their Subsidiaries that
are not Obligors, on the one hand, and, on the other hand, one or more Obligors
or their Subsidiaries that are Obligors (provided that, with respect to clause
(z) only, the terms thereof are no less favorable than those that would be
obtained in a comparable arm’s-length transaction with a non-affiliated Person),
(iv) is permitted under Section 9.01, 9.03, 9.05, 9.06, 9.07 or 9.09, (v)
constitutes customary compensation and indemnification of, and other employment
arrangements with, directors, officers, and employees of any Obligor or its
Subsidiaries in the ordinary course of business, (vi) constitutes payment of
customary fees, reimbursement of expenses, and payment of indemnification to
officers and directors and customary payment of insurance premiums on behalf of
officers and directors by the Obligors or their Subsidiaries, in each case, in
the ordinary course of business and (vii) are the transactions set forth on
Schedule 7.19.

 

 

-83-



--------------------------------------------------------------------------------

9.11 Restrictive Agreements. Such Obligor will not, and will not permit any of
its Subsidiaries to, directly or indirectly, enter into, incur or permit to
exist any Restrictive Agreement other than (i) restrictions and conditions
imposed by applicable Laws or by the Loan Documents, (ii) Restrictive Agreements
listed on Schedule 7.15, (iii) limitations associated with Permitted Liens or
any document or instrument governing any Permitted Lien, (iv) any documentation
governing Indebtedness referenced in clauses (l), (n) or (p) of Section 9.01 (or
any Permitted Refinancing thereof), (v) customary provisions in leases,
Permitted Licenses and other Contracts restricting the assignment thereof or
restricting the assignment or sublease or sublicense of the property leased,
licensed or otherwise the subject thereof; (vi) any restrictions or conditions
set forth in any agreement in effect at any time any Person becomes a Subsidiary
(but not any modification or amendment expanding the scope of any such
restriction or condition); provided that such agreement was not entered into in
contemplation of such Person becoming a Subsidiary; (vii) restrictions or
conditions in any Indebtedness permitted pursuant to Section 9.01 that is
incurred or assumed by Subsidiaries that are not Obligors to the extent such
restrictions or conditions are no more restrictive in any material respect than
the restrictions and conditions in the Loan Documents; (viii) restrictions or
conditions imposed by any agreement relating to purchase money Indebtedness and
other secured Indebtedness or to leases and licenses permitted by this Agreement
if such restrictions or conditions apply only to the property or assets securing
such Indebtedness or the property leased or licensed; (ix) customary provisions
in contracts for the disposition of any assets; provided that the restrictions
in any such contract shall apply only to the assets or Subsidiary that is to be
disposed of and such disposition is permitted hereunder; and (x) customary
provisions regarding confidentiality or restricting assignment, pledges or
transfer of any Permitted License or any other agreement entered into in the
ordinary course of business

9.12 Modifications and Terminations of Material Agreements and Organic
Documents. Such Obligor will not, and will not permit any of its Subsidiaries
to:

(a) waive, amend, terminate, replace or otherwise modify any term or provision
of any Organic Document in any way or manner adverse to the interests of the
Administrative Agent and the Lenders; or

(b) waive, amend, replace or otherwise modify any term or provision of any
Permitted License in clause (D) or (G) of the definition thereof in a manner
materially adverse to the rights and remedies the Administrative Agent and the
Lenders hereunder; or

(c) (x) take or omit to take any action that results in the termination of, or
permits any other Person to terminate, any Material Agreement or Material
Intellectual Property or (y) take any action that permits any Material Agreement
or Material Intellectual Property to be terminated by any counterparty thereto
prior to its stated date of expiration, in each such case if such action or
omission could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

 

-84-



--------------------------------------------------------------------------------

9.13 Outbound Licenses. No Obligor will, nor will it permit any of its
Subsidiaries to, enter into or become or remain bound by any outbound exclusive
license of Intellectual Property relating to U.S. commercialization rights to
the Product Oral Paclitaxel, except for Permitted Licenses.

9.14 Sales and Leasebacks. Except as disclosed on Schedule 9.14, except as
otherwise consented to in writing by the Administrative Agent (such consent not
to be unreasonably delayed, withheld or denied), such Obligor will not, and will
not permit any of its Subsidiaries to, become liable, directly or indirectly,
with respect to any lease, whether an operating lease or a Capital Lease
Obligation, of any property (whether real, personal, or mixed), whether now
owned or hereafter acquired, (i) which such Person has sold or transferred or is
to sell or transfer to any other Person and (ii) which such Obligor or
Subsidiary intends to use for substantially the same purposes as property which
has been or is to be sold or transferred.

9.15 Hazardous Material(a) . Such Obligor will not, and will not permit any of
its Subsidiaries to, use, generate, manufacture, install, treat, release, store
or dispose of any Hazardous Material, except in compliance with all applicable
Environmental Laws or where the failure to comply could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect. If
the Administrative Agent at any time has a reasonable basis to believe that
there is any material violation by an Obligor of any Environmental Law or the
presence or release of any Hazardous Material which could result in an
Environmental Liability that would be reasonably expected to result in a
Material Adverse Effect, each Obligor shall, and shall cause each Subsidiary to,
(i) prepare an environmental assessment of such condition, including where
appropriate environmental testing, and the preparation of such environmental
report, at the Borrower’s sole cost and expense, as the Administrative Agent may
reasonably request with respect to any affected parcel of real property subject
to a Collateral Document that is a mortgage, deed of trust or similar
instrument, which shall be conducted by Persons reasonably acceptable to the
Administrative Agent and shall be in form and substance reasonably acceptable to
the Administrative Agent, and (ii) if such report is not delivered within thirty
(30) days, permit the Administrative Agent or its representatives to have access
to all such real property for the purpose of conducting, at the Borrower’s sole
cost and expense, such environmental audits and testing as the Administrative
Agent shall reasonably deem appropriate.

9.16 Accounting Changes. Such Obligor will not, and will not permit any of its
Subsidiaries to, make any significant change in accounting treatment or
reporting practices, except as required or permitted by GAAP.

9.17 Compliance with ERISA. No ERISA Affiliate shall cause or suffer to exist
(i) any event that could result in the imposition of a Lien with respect to any
Title IV Plan or Multiemployer Plan or (ii) any other ERISA Event that could, in
the aggregate, reasonably be expected to result in a Material Adverse Effect. No
Obligor or any of its Subsidiaries shall cause or suffer to exist any event that
could result in the imposition of a Lien with respect to any Benefit Plan.

 

-85-



--------------------------------------------------------------------------------

9.18 Sanctions; Anti-Corruption Use of Proceeds.

(a) Neither the Borrower or any of its Subsidiaries or their respective agents
shall (i) conduct any business or engage in any transaction or dealing with any
Sanctioned Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Sanctioned Person; (ii) deal in,
or otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to any Sanctions; or (iii) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth any
Sanctions, the Patriot Act or any other Anti-Terrorism Law.

(b) The Borrower will not, directly or, to the knowledge of the Borrower,
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Person, (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any applicable anti-corruption Law, or (ii) (A) for
the purpose of funding any activities or business of or with any Person, or in
any country or territory, that, at the time of such funding, is, or whose
government is, the subject of country- or territory-wide Sanctions, in violation
of Sanctions or (B) in any other manner that would result in a violation of
Sanctions by any party to this Agreement.

SECTION 10.

FINANCIAL COVENANTS

10.01 Minimum Liquidity. The Borrower shall at all times after the Account
Control Agreement Completion Date, maintain the Minimum Liquidity Amount in cash
or Permitted Cash Equivalent Investments in one or more Controlled Accounts that
is free and clear of all Liens, other than Liens granted hereunder in favor of
the Administrative Agent. For the avoidance of doubt, any cash in the Debt
Service Reserve Account shall count toward the Minimum Liquidity Amount.

10.02 Minimum Revenue. Beginning with the fiscal quarter of the Borrower ended
on December 31, 2020 and with respect to each such subsequent fiscal quarter
prior to the Revenue Covenant Termination Date, as of the last day of each such
fiscal quarter where the Consolidated Leverage Ratio exceeds 4.50 to 1.00, the
Revenue of the Borrower and its Subsidiaries for the twelve (12) consecutive
month period ending on the last day of such fiscal quarter shall not be less
than 50% of the Target Revenue for such quarter (the “Minimum Revenue
Covenant”).

10.03 Leverage Ratio Covenant. Beginning with the first fiscal quarter of the
Borrower following the Revenue Covenant Termination Date, the Borrower shall not
permit the Consolidated Leverage Ratio to exceed 4.50 to 1.00 as of the last day
of any fiscal quarter of the Borrower (the “Leverage Ratio Covenant”).

 

-86-



--------------------------------------------------------------------------------

SECTION 11.

EVENTS OF DEFAULT

11.01 Events of Default. Each of the following events shall constitute an “Event
of Default”:

(a) Principal Payment Default. The Borrower shall fail to pay any principal of
the Loan, when and as the same shall become due and payable, whether at the due
date thereof, at a date fixed for prepayment thereof or otherwise.

(b) Other Payment Defaults. Any Obligor shall fail to pay interest or any other
Obligation (other than an amount referred to in Section 11.01(a)) when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days.

(c) Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of any Obligor or any of its Subsidiaries in or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, shall: (i) prove to have been incorrect when made or deemed made to the
extent that such representation or warranty contains any materiality or Material
Adverse Effect qualifier; or (ii) prove to have been incorrect in any material
respect when made or deemed made to the extent that such representation or
warranty does not otherwise contain any materiality or Material Adverse Effect
qualifier.

(d) Certain Covenants. Any Obligor shall fail to observe or perform any
covenant, condition or agreement contained in 8.02, 8.03 (with respect to the
Borrower’s existence), 8.11, 8.12, 8.16, 8.18, 8.19, Section 9 or Section 10;
provided that any Event of Default under Sections 10.01 and 10.02 is subject to
cure as provided in Sections 11.04 and 11.05 and an Event of Default with
respect to such Section shall not occur until the expiration of the 15th
Business Day subsequent to the date on which the financial statements with
respect to the applicable fiscal quarter (or the fiscal year ended on the last
day of such fiscal quarter) are required to be delivered pursuant to
Section 8.01(a) or 8.01(b), as applicable.

(e) Other Covenants. Any Obligor shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in Section 11.01(a), (b) or (d)) or any other Loan Document, and, in the case of
any failure that is capable of cure, such failure shall continue unremedied for
a period of thirty (30) or more days.

(f) Payment Default on Other Indebtedness. Any Obligor or any of its
Subsidiaries shall fail to make any payment (whether of principal or interest
and regardless of amount) in respect of any Material Indebtedness, when and as
the same shall become due and payable after giving effect to any applicable
grace or cure period as originally provided by the terms of such Indebtedness.

 

 

-87-



--------------------------------------------------------------------------------

(g) Other Defaults on Other Indebtedness. (i) Any material breach of, or “event
of default” or similar event under, any Contract governing any Material
Indebtedness shall occur and such breach or “event of default” or similar event
shall continue unremedied, uncured or unwaived after the expiration of any grace
or cure period thereunder, or (ii) any event or condition occurs (x) that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or (y) that enables or permits (with or without the giving of notice,
the lapse of time or both) the holder or holders of such Material Indebtedness
or any trustee or agent on its or their behalf to cause such Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity; provided that this
Section 11.01(g) shall not apply to (x) secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Material Indebtedness, (y) any conversion of any convertible Indebtedness
or satisfaction of any condition giving rise to or permitting a conversion of
any convertible Indebtedness; provided that the Borrower has the right to settle
any such Indebtedness into Equity Interests of the Borrower (and nominal cash
payments in respect of fractional shares and cash payments in respect of accrued
and unpaid interest) in accordance with the express terms or conditions thereof)
and (z) with respect to any Material Indebtedness consisting of Hedging
Agreements, termination events or equivalent events pursuant to the terms of
such Hedging Agreements and not as a result of any default thereunder by any
Obligor or any Subsidiary.

(h) Insolvency, Bankruptcy, Etc.

(i) Any Obligor or any of its Material Subsidiaries becomes insolvent, or
generally does not or becomes unable to pay its debts or meet its liabilities as
the same become due, or admits in writing its inability to pay its debts
generally, or declares any general moratorium on its indebtedness, or proposes a
compromise or arrangement or deed of company arrangement between it and any
class of its creditors.

(ii) Any Obligor or any of its Material Subsidiaries commits an act of
bankruptcy or makes an assignment of its property for the general benefit of its
creditors or makes a proposal (or files a notice of its intention to do so).

(iii) Any Obligor or any of its Material Subsidiaries institutes any proceeding
seeking to adjudicate it an insolvent, or seeking liquidation, dissolution,
winding-up, reorganization, compromise, arrangement, adjustment, protection,
moratorium, relief, stay of proceedings of creditors generally (or any class of
creditors), or composition of it or its debts or any other relief, under any
Law, whether U.S. or non-U.S., now or hereafter in effect relating to
bankruptcy, winding-up, insolvency, reorganization, receivership, plans of
arrangement or relief or protection of debtors or at common law or in equity, or
files an answer admitting the material allegations of a petition filed against
it in any such proceeding.

(iv) Any Obligor or any of its Material Subsidiaries applies for the appointment
of, or the taking of possession by, a receiver, interim receiver,
receiver/manager, sequestrator, conservator, custodian, administrator, trustee,
liquidator, voluntary administrator, receiver and manager or other similar
official for it or any substantial part of its property.

(v) Any Obligor or any of its Material Subsidiaries takes any action, corporate
or otherwise, to approve, effect, consent to or authorize any of the actions
described in this Section 11.01(h), or otherwise acts in furtherance thereof or
fails to act in a timely and appropriate manner in defense thereof.

 

-88-



--------------------------------------------------------------------------------

(vi) Any petition is filed, application made or other proceeding instituted
against or in respect of any Obligor or any of its Material Subsidiaries:

(A) seeking to adjudicate it as insolvent;

(B) seeking a receiving order against it;

(C) seeking liquidation, dissolution, winding-up, reorganization, compromise,
arrangement, adjustment, protection, moratorium, relief, stay of proceedings of
creditors generally (or any class of creditors), deed of company arrangement or
composition of it or its debts or any other relief under any Law, whether U.S.
or non-U.S., now or hereafter in effect relating to bankruptcy, winding-up,
insolvency, reorganization, receivership, plans of arrangement or relief or
protection of debtors or at common law or in equity; or

(D) seeking the entry of an order for relief or the appointment of, or the
taking of possession by, a receiver, interim receiver, receiver/manager,
sequestrator, conservator, custodian, administrator, trustee, liquidator,
voluntary administrator, receiver and manager or other similar official for it
or any substantial part of its property, and such petition, application or
proceeding continues undismissed, or unstayed and in effect, for a period of
forty-five (45) days after the institution thereof; provided that if an order,
decree or judgment is granted or entered (whether or not entered or subject to
appeal) against such Obligor or such Subsidiary thereunder in the interim, such
grace period will cease to apply; provided, further, that if such Obligor or
Material Subsidiary files an answer admitting the material allegations of a
petition filed against it in any such proceeding, such grace period will cease
to apply.

(vii) Any other event occurs which, under the Laws of any applicable
jurisdiction, has an effect equivalent to any of the events referred to in
Section 11.01(h).

(i) Judgments. One or more judgments for the payment of money in an aggregate
amount in excess of $10,000,000 (or the Equivalent Amount in other currencies)
(except to the extent fully covered (other than to the extent of customary
deductibles) by insurance pursuant to which the insurer has not denied coverage)
shall be rendered against any Obligor or any of its Subsidiaries or any
combination thereof and the same shall remain undischarged for a period of
forty-five (45) calendar days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of any Obligor to enforce any such judgment.

(j) ERISA. An ERISA Event shall have occurred that when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount in excess
of $10,000,000 (or the Equivalent Amount in other currencies).

(k) Change of Control. A Change of Control shall have occurred.

(l) [Reserved].

 

 

-89-



--------------------------------------------------------------------------------

(m) Regulatory Matters, Etc. If any of the following occurs: (i) the FDA or any
other Regulatory Authority initiates enforcement action against, or issues a
warning letter with respect to, any Obligor, any Product or any manufacturing
facilities for the Product Oral Paclitaxel or “Tirbanibulin” (the “Specified
Products”) that causes any Obligor to discontinue or withdraw, or could
reasonably be expected to cause any Obligor to discontinue or withdraw,
marketing or sales of any Specified Product, or causes a delay in the
manufacture or sale of any Specified Product, which discontinuance or delay
could reasonably be expected to last for more than thirty (30) days, (ii) a
recall of any Specified Product that has generated or is expected to generate at
least $15,000,000 (or the Equivalent Amount in other currencies) in revenue for
the Borrower and its Subsidiaries for sales or licenses to third parties over
any period of twelve (12) consecutive months or (iii) any Obligor enters into a
settlement agreement with the FDA or any other Regulatory Authority in respect
of the Specified Products that results in aggregate liability as to any single
or related series of transactions, incidents or conditions, in excess of
$10,000,000 (or the Equivalent Amount in other currencies).

(n) [Reserved].

(o) Impairment of Security, Etc. Subject in all respects to any applicable
post-closing periods and certain other time periods under the Loan Documents for
any Obligor or Subsidiary to take perfection actions, if any of the following
events occurs: (i) Any Lien created by any of the Security Documents shall at
any time not constitute a valid and perfected Lien on the applicable Collateral
in favor of the Secured Parties, free and clear of all other Liens (other than
Permitted Liens) except due to the action or inaction of the Administrative
Agent, (ii) except for expiration in accordance with its terms, any of the
Security Documents or any Guarantee of any of the Obligations (including that
contained in Section 13) shall for whatever reason cease to be in full force and
effect, (iii) any Obligor shall, directly or indirectly, contest in any manner
such effectiveness, validity, binding nature or enforceability of any such Lien
or any Loan Document, or (iv) any injunction, whether temporary or permanent,
shall be rendered against any Obligor that prevents the Obligors from selling or
manufacturing the Products or their commercially available successors, or any of
their other material and commercially available products in the United States
for more than forty-five (45) calendar days.

11.02 Remedies.

(a) Defaults Other Than Bankruptcy Defaults. Upon the occurrence of any Event of
Default, then, and in every such event (other than an Event of Default described
in Section 11.01(h)), and at any time thereafter during the continuance of such
event, the Administrative Agent may, by notice to the Borrower, declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other Obligations, including any applicable Prepayment Fee and the Exit Fee,
shall become due and payable immediately (in the case of the Loans, at the
Prepayment Price therefor), without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by each Obligor.

(b) Bankruptcy Defaults. In case of an Event of Default described in
Section 11.01(h), the principal of the Loans then outstanding, together with
accrued interest thereon and all fees and other Obligations, including any
applicable Prepayment Fee and the Exit Fee, shall automatically become due and
payable immediately (in the case of the Loans, at the Prepayment Price
therefor), without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by each Obligor.

 

-90-



--------------------------------------------------------------------------------

11.03 Additional Remedies. If an Event of Default has occurred and is
continuing, if any Obligor shall be in default under a Material Agreement, the
Administrative Agent shall have the right (but not the obligation) to cause the
default or defaults under such Material Agreement to be remedied (including
without limitation by paying any unpaid amount thereunder) and otherwise
exercise any and all rights of such Obligor, as the case may be, thereunder, as
may be necessary to prevent or cure any default. Without limiting the foregoing,
upon any such default, each Obligor shall promptly execute, acknowledge and
deliver to the Administrative Agent such instruments as may reasonably be
required of such Obligor to permit the Administrative Agent to cure any default
under the applicable Material Agreement or permit the Administrative Agent to
take such other action required to enable the Administrative Agent to cure or
remedy the matter in default and preserve the interests of the Administrative
Agent. Any amounts paid by the Administrative Agent pursuant to this
Section 11.03 shall be payable in accordance with Section 14.03(a), shall accrue
interest at the Default Rate if not paid when due, and shall constitute
“Obligations.”

11.04 Minimum Revenue Covenant Cure.

(a) Notwithstanding anything to the contrary contained in Section11.02, in the
event the Borrower fails to comply with the requirements of the Minimum Revenue
Covenant, during the period from the end of the relevant fiscal quarter until
the expiration of the fifteenth Business Day subsequent to the date the
financial statements are required to be delivered pursuant to
Section 8.018.01(a) or 8.01(b), the Borrower shall have the right to (A) make a
Revenue Cure Payment or (B) apply cash then held by the Borrower in excess of
the Minimum Cash Balance so long as, immediately after giving effect to the
Minimum Revenue Cure Right, the Borrower continues to hold at least the Minimum
Cash Balance (the “Minimum Revenue Cure Right”). Upon the Administrative Agent’s
receipt of the applicable Revenue Cure Payment or application of such cash
amounts, the Borrower shall then be in compliance with the requirements of the
Minimum Revenue Covenant and the Borrower shall be deemed to have satisfied the
requirements of the Minimum Revenue Covenant as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach of the Minimum Revenue
Covenant and any related default that had occurred shall be deemed cured for the
purposes of this Agreement. Any Revenue Cure Payment shall be applied to the
prepayment of the Loans. To the extent the Borrower has made no less than
$20,000,000 in Revenue Cure Payments in any calendar year, no breach of the
Minimum Revenue Covenant in such calendar year shall constitute an Event of
Default hereunder.

(b) Upon the Administrative Agent’s receipt of a notice from the Borrower that
it intends to exercise the Minimum Revenue Cure Right (a “Notice of Intent to
Cure Revenue Covenant”), until the fifteenth Business Day subsequent to the date
the financial statements are required to be delivered pursuant to
Section 8.01(a) or 8.01(b) to which such Notice of Intent to Cure Revenue
Covenant relates, no Lender shall be required to extend any credit pursuant to
its Commitment during such period. If within such fifteen Business Day period,
the Oaktree Lender declines the exercise by the Borrower of the Minimum Revenue
Cure Right by written notice to the Administrative Agent and the Borrower to
that effect, then the Borrower shall be deemed to have satisfied the
requirements of the Minimum Revenue Covenant as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach of the Minimum Revenue
Covenant and any related default that had occurred shall be deemed cured for the
purposes of this Agreement.

 

 

-91-



--------------------------------------------------------------------------------

11.05 Leverage Ratio Cure Right.

(a) Notwithstanding anything to the contrary contained in Section11.02, in the
event the Borrower fails to comply with the requirements of the Leverage Ratio
Covenant, during the period from the end of the relevant fiscal quarter until
the expiration of the fifteenth Business Day subsequent to the date the
financial statements are required to be delivered pursuant to
Section 8.018.01(a) or 8.01(b) (the “Leverage Cure Applicable Time”), the
Borrower shall have the right to (A) issue Permitted Cure Securities for cash or
(B) apply cash then held by the Borrower in excess of the Minimum Cash Balance
so long as, immediately after giving effect to the Leverage Ratio Cure Right,
the Borrower continues to hold at least the Minimum Cash Balance (the “Leverage
Ratio Cure Right”) and, upon the receipt by the Borrower of any such cash
proceeds or application of such cash amounts (the “Cure Amount”) pursuant to the
exercise of such Leverage Ratio Cure Right, (i) the Cure Amount shall be applied
to the prepayment of the Loans, (ii) the Leverage Ratio Covenant shall be
recalculated giving effect to a pro forma adjustment by which EBITDA shall be
increased with respect to such applicable fiscal quarter and any four-quarter
period that contains such quarter, solely for the purpose of measuring the
Leverage Ratio Covenant and not for any other purpose under this Agreement, by
an amount equal to the Cure Amount and (iii) any reduction in Indebtedness (or
cash netting) from the proceeds of the Cure Amount shall not be given pro forma
effect when measuring compliance with the Leverage Ratio Covenant for such
fiscal quarter. The resulting increase to EBITDA from the application of a Cure
Amount shall not result in any adjustment to EBITDA or any other financial
definition for any purpose under this Agreement other than for purposes of
calculating the Leverage Ratio Covenant and, except to the extent of any
reduction in Indebtedness (or cash netting) from the proceeds of the Cure
Amount, the proceeds of the Cure Amount shall be disregarded for other purposes
of this Agreement (including determining pricing, financial ratio-based
conditions (subject to clause (ii) of the foregoing sentence) or basket
amounts). The Cure Amount shall be no greater than the amount required for
purposes of complying with the Leverage Ratio Covenant. If, after giving effect
to the adjustments in this Section 11.05, the Borrower shall then be in
compliance with the requirements of the Leverage Ratio Covenant, the Borrower
shall be deemed to have satisfied the requirements of the Leverage Ratio
Covenant as of the relevant date of determination with the same effect as though
there had been no failure to comply therewith at such date, and the applicable
breach of the Leverage Ratio Covenant and any related default that had occurred
shall be deemed cured for the purposes of this Agreement.

(b) Upon the Administrative Agent’s receipt of a notice from the Borrower that
it intends to exercise the Leverage Ratio Cure Right (a “Notice of Intent to
Cure Leverage Covenant”), until the fifteenth Business Day subsequent to the
date the financial statements are required to be delivered pursuant to
Section 8.018.01(a) or 8.01(b) to which such Notice of Intent to Cure Leverage
Covenant relates, no Lender shall be required to extend any credit pursuant to
its Commitment during such period. If within such fifteen Business Day period,
the

 

-92-



--------------------------------------------------------------------------------

Oaktree Lender declines the exercise by the Borrower of the Minimum Revenue Cure
Right by written notice to the Administrative Agent and the Borrower to that
effect, then the Borrower shall be deemed to have satisfied the requirements of
the Leverage Ratio Covenant as of the relevant date of determination with the
same effect as though there had been no failure to comply therewith at such
date, and the applicable breach of the Leverage Ratio Covenant and any related
default that had occurred shall be deemed cured for the purposes of this
Agreement.

11.06 Payment of Prepayment Fee and Exit Fee. Notwithstanding anything in this
Agreement to the contrary, the Prepayment Fee and the Exit Fee shall
automatically be due and payable at any time the Obligations become due and
payable prior to the Maturity Date in accordance with the terms hereof as though
such Indebtedness was voluntarily prepaid and shall constitute part of the
Obligations, whether due to acceleration pursuant to the terms of this Agreement
(in which case it shall be due immediately, upon the giving of notice to
Borrower in accordance with Section 11.02(a), or automatically, in accordance
with Section 11.02(b)), by operation of law or otherwise (including, without
limitation, on account of any bankruptcy filing), in view of the
impracticability and extreme difficulty of ascertaining the actual amount of
damages to the Lenders or profits lost by the Lenders as a result of such
acceleration, and by mutual agreement of the parties as to a reasonable
estimation and calculation of the lost profits or damages of the Lenders as a
result thereof. Any Prepayment Fee or Exit Fee (or, if required, both the
Prepayment Fee and the Exit Fee) payable pursuant to this Agreement shall be
presumed to be the liquidated damages sustained by each Lender as the result of
the early termination, acceleration or prepayment and each Obligor agrees that
such Prepayment Fee or Exit Fee is reasonable under the circumstances currently
existing. The Prepayment Fee and Exit Fee shall also be payable in the event the
Obligations (and/or this Agreement) are satisfied or released by foreclosure
(whether by power of judicial proceeding), deed in lieu of foreclosure or by any
other means. EACH OBLIGOR HEREBY WAIVES THE PROVISIONS OF ANY PRESENT OR FUTURE
STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE PREPAYMENT
FEE OR EXIT FEE AND ANY DEFENSE TO PAYMENT, WHETHER SUCH DEFENSE MAY BE BASED IN
PUBLIC POLICY, AMBIGUITY, OR OTHERWISE. The Obligors, the Administrative Agent
and the Lenders acknowledge and agree that any Prepayment Fee and the Exit Fee
due and payable in accordance with this Agreement shall not constitute unmatured
interest, whether under Section 5.02(b)(3) of the Bankruptcy Code or otherwise.
Each Obligor further acknowledges and agrees, and waives any argument to the
contrary, that payment of such amount does not constitute a penalty or an
otherwise unenforceable or invalid obligation. Each Obligor expressly agrees
that (i) the Prepayment Fee and Exit Fee are each reasonable and each is the
product of an arm’s-length transaction between sophisticated business people,
ably represented by counsel, (ii) the Prepayment Fee and Exit Fee shall be
payable notwithstanding the then prevailing market rates at the time payment is
made, (iii) there has been a course of conduct between the Lenders and the
Obligors giving specific consideration in this transaction for such agreement to
pay the Prepayment Fee and Exit Fee, (iv) the Obligors shall be estopped
hereafter from claiming differently than as agreed to in this Section 11.06, (v)
their agreement to pay the Prepayment Fee and Exit Fee is a material inducement
to the Lenders to make the Loans, and (vi) the Prepayment Fee and Exit Fee
represent a good faith, reasonable estimate and calculation of the lost profits,
losses or other damages of the Lenders and that it would be impractical and
extremely difficult to ascertain the actual amount of damages to the Lenders or
profits lost by the Lenders as a result of such event.

 

-93-



--------------------------------------------------------------------------------

SECTION 12.

THE ADMINISTRATIVE AGENT

12.01 Appointment and Duties. Subject in all cases to clause (c) below:

(a) Appointment of the Administrative Agent. Each of the Lenders hereby
irrevocably appoints Oaktree Fund Administration, LLC (together with any
successor Administrative Agent pursuant to Section 12.09) as the Administrative
Agent hereunder and authorizes the Administrative Agent to (i) execute and
deliver the Loan Documents and accept delivery thereof on its behalf from any
Obligor or any of its Subsidiaries, (ii) take such action on its behalf and to
exercise all rights, powers and remedies and perform the duties as are expressly
delegated to the Administrative Agent under such Loan Documents and
(iii) exercise such powers as are reasonably incidental thereto. Except as
expressly set forth herein, the provisions of this Section 12 are solely for the
benefit of the Administrative Agent and the Lenders, and no Obligor or any
Affiliate thereof shall have rights as a third-party beneficiary of any such
provisions.

(b) Duties as Collateral and Disbursing Agent. Without limiting the generality
of Section 12.01(a), the Administrative Agent shall have the sole and exclusive
right and authority (to the exclusion of the Lenders), and is hereby authorized,
to (i) act as the disbursing and collecting agent for the Lenders with respect
to all payments and collections arising in connection with the Loan Documents
(including in any proceeding described in Section 11.01(h) or any other
bankruptcy, insolvency or similar proceeding), and each Person making any
payment in connection with any Loan Document to any Secured Party is hereby
authorized to make such payment to the Administrative Agent, (ii) file and prove
claims and file other documents necessary or desirable to allow the claims of
the Secured Parties with respect to any Obligation in any proceeding described
in Section 11.01(h) or any other bankruptcy, insolvency or similar proceeding
(but not to vote, consent or otherwise act on behalf of such Secured Party),
(iii) act as collateral agent for each Secured Party for purposes of acquiring,
holding, enforcing and perfecting all Liens created by the Loan Documents and
all other purposes stated therein, (iv) manage, supervise and otherwise deal
with the Collateral, (v) take such other action as is necessary or desirable to
maintain the perfection and priority of the Liens created or purported to be
created by the Loan Documents, (vi) except as may be otherwise specified in any
Loan Document, exercise all remedies given to the Administrative Agent and the
other Secured Parties with respect to the Collateral, whether under the Loan
Documents, applicable Laws or otherwise and (vii) execute any amendment, consent
or waiver under the Loan Documents on behalf of any Lender that has consented in
writing to such amendment, consent or waiver; provided that the Administrative
Agent hereby appoints, authorizes and directs each Lender to act as collateral
sub-agent for the Administrative Agent and the Lenders for purposes of the
perfection of all Liens with respect to the Collateral, including any deposit
account maintained by a Obligor with, and cash and Cash Equivalents held by,
such Lender, and may further authorize and direct the Lenders to take further
actions as collateral sub-agents for purposes of enforcing such Liens or
otherwise to transfer the Collateral subject thereto to the Administrative
Agent, and each Lender hereby agrees to take such further actions to the extent,
and only to the extent, so authorized and directed.

 

-94-



--------------------------------------------------------------------------------

(c) Limited Duties. The Lenders and the Obligors hereby each acknowledge and
agree that the Administrative Agent (i) has undertaken its role hereunder purely
as an accommodation to the parties hereto and the Transactions, (ii) is
receiving no compensation for undertaking such role and (iii) subject only to
the notice provisions set forth in Section 12.09, may resign from such role at
any time for any reason or no reason whatsoever. Without limiting the foregoing,
the parties hereto further acknowledge and agree that under the Loan Documents,
the Administrative Agent (i) is acting solely on behalf of the Lenders (except
to the limited extent provided in Section 12.11), with duties that are entirely
administrative in nature, notwithstanding the use of the defined term “the
Administrative Agent”, the terms “agent”, “administrative agent” and “collateral
agent” and similar terms in any Loan Document to refer to the Administrative
Agent, which terms are used for title purposes only, (ii) is not assuming any
duty or obligation under any Loan Document other than as expressly set forth
therein or any role as agent, fiduciary or trustee of or for any Lender or any
other Secured Party and (iii) shall have no implied functions, responsibilities,
duties, obligations or other liabilities under any Loan Document (fiduciary or
otherwise), in each case, regardless of whether a Default has occurred and is
continuing, and each Lender hereby waives and agrees not to assert any claim
against the Administrative Agent based on the roles, duties and legal
relationships expressly disclaimed in this clause (c). Without in any way
limiting the foregoing, the Administrative Agent shall not, except as expressly
set forth in this Agreement and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Obligor or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

12.02 Binding Effect. Each Lender agrees that (i) any action taken by the
Administrative Agent or the Majority Lenders (or, if expressly required hereby,
a greater proportion of the Lenders) in accordance with the provisions of the
Loan Documents, (ii) any action taken by the Administrative Agent in reliance
upon the instructions of the Majority Lenders (or, where so required, such
greater proportion) and (iii) the exercise by the Administrative Agent or the
Majority Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Secured
Parties.

12.03 Use of Discretion.

(a) No Action without Instructions. The Administrative Agent shall not be
required to exercise any discretion or take, or to omit to take, any action,
including with respect to enforcement or collection, except (subject to clause
(b) below) any action it is required to take or omit to take (i) under any Loan
Document or (ii) pursuant to written instructions from the Majority Lenders (or,
where expressly required by the terms of this Agreement, a greater proportion of
the Lenders).

(b) Right Not to Follow Certain Instructions. Notwithstanding Section 12.03(a)
or any other term or provision of this Section 12, the Administrative Agent
shall not be required to take, or to omit to take, any action (i) unless, upon
demand, the Administrative Agent receives an indemnification satisfactory to it
from the Lenders (or, to the extent applicable and acceptable to the
Administrative Agent, any other Secured Party) against all Liabilities that, by
reason of such action or omission, may be imposed on, incurred by or asserted
against the Administrative Agent

 

-95-



--------------------------------------------------------------------------------

or any Related Person thereof or (ii) that is, in the opinion of the
Administrative Agent, in its sole and absolute discretion, contrary to any Loan
Document, Law or the best interests of the Administrative Agent or any of its
Affiliates or Related Persons, including, for the avoidance of doubt, any action
that may be in violation of the automatic stay in connection with any Insolvency
Proceeding..

12.04 Delegation of Rights and Duties. The Administrative Agent may, upon any
term or condition it specifies, delegate or exercise any of its rights, powers
and remedies under, and delegate or perform any of its duties or any other
action with respect to, any Loan Document by or through any trustee, co-agent,
employee, attorney-in-fact and any other Person (including any Secured Party).
The Administrative Agent and any such Person may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. Any such Person and its Related Parties shall benefit from this
Section 12 to the extent provided by the Administrative Agent; provided,
however, that the exculpatory provisions of this Section 12 shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and of any
such sub-agent, and shall apply to their respective activities in connection
with their activities as Administrative Agent. The Administrative Agent shall
not be responsible for the negligence or misconduct of any sub-agents except to
the extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

12.05 Reliance and Liability.

(a) the Administrative Agent may, without incurring any liability hereunder,
(i) consult with any of its Related Persons and, whether or not selected by it,
any other advisors, accountants and other experts (including advisors to, and
accountants and experts engaged by, any Obligor) and (ii) rely and act upon any
notice, request, certificate, consent, statement, instrument, document or other
writing (including and electronic message, Internet or intranet website posting
or other distribution), telephone message or conversation or oral conversation,
in each case believed by it to be genuine and transmitted, signed or otherwise
authenticated by the appropriate parties. In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received written notice to the contrary from such Lender prior to the
making of such Loan.

(b) Neither the Administrative Agent nor any of its Related Persons shall be
liable for any action taken or omitted to be taken by any of them under or in
connection with any Loan Document, and each Lender and the Borrower hereby waive
and shall not assert (and the Borrower shall cause each other Obligor to waive
and agree not to assert) any right, claim or cause of action based thereon,
except to the extent of liabilities resulting primarily from the fraudulent
conduct or behavior of the Administrative Agent or, as the case may be, such
Related Person (each as determined in a final, non-appealable judgment or order
by a court of competent jurisdiction) in connection with the duties expressly
set forth herein. Without limiting the foregoing, the Administrative Agent:

 

-96-



--------------------------------------------------------------------------------

(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of, or with the consent of, the
Majority Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in Section 14.04) or for the
actions or omissions of any of its Related Persons selected with reasonable care
(other than employees, officers and directors of the Administrative Agent, when
acting on behalf of the Administrative Agent);

(ii) shall not be responsible to any Secured Party for the (a) validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (b) due execution,
legality, validity, enforceability, effectiveness, genuineness, sufficiency or
value of, or the attachment, perfection or priority of any Lien created or
purported to be created under or in connection with, any Loan Document;

(iii) makes no warranty or representation, and shall not be responsible, to any
Secured Party for, and shall not have any duty to ascertain or inquire into, any
statement, document, information, certificate, report, representation or
warranty made or furnished by or on behalf of any Related Person, in or in
connection with any Loan Document or any transaction contemplated therein,
whether or not transmitted by the Administrative Agent, including as to
completeness, accuracy, scope or adequacy thereof, or for the scope, nature or
results of any due diligence performed by the Administrative Agent in connection
with the Loan Documents, including, for the avoidance of doubt, the satisfaction
of any condition set forth in Section 6 of this Agreement or elsewhere herein
(other than to confirm receipt of items expressly required to be delivered to
the Administrative Agent); and

(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document or whether any condition set
forth in any Loan Document is satisfied or waived, including, without limiting
the generality of the foregoing, as to the financial condition of any Obligor or
as to the existence or continuation or possible occurrence or continuation of
any Default or Event of Default and shall not be deemed to have notice or
knowledge of such occurrence or continuation unless it has received a notice
from the Borrower, any Lender describing such Default or Event of Default
clearly labeled “notice of default” (in which case the Administrative Agent
shall promptly give notice of such receipt to all Lenders);

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender and the Borrower hereby waives and agrees not to assert (and the Borrower
shall cause each other Obligor to waive and agree not to assert) any right,
claim or cause of action it might have against the Administrative Agent based
thereon.

12.06 Administrative Agent Individually. The Administrative Agent and its
Affiliates may make loans and other extensions of credit to, acquire stock and
stock equivalents of, accept deposits from, act as the financial advisor for or
in any other advisory capacity for, or engage in any kind of business with, any
Obligor or Affiliate thereof as though it were not acting as the Administrative
Agent and may receive separate fees and other payments therefor. To the extent
the Administrative Agent or any of its Affiliates makes any Loan or otherwise
becomes a Lender hereunder, it shall have and may exercise the same rights and
powers hereunder and shall be

 

-97-



--------------------------------------------------------------------------------

subject to the same obligations and liabilities as any other Lender and the
terms “Lender”, “Majority Lender”, and any similar terms shall, except where
otherwise expressly provided in any Loan Document, include, without limitation,
the Administrative Agent or such Affiliate, as the case may be, in its
individual capacity as Lender or as one of the Majority Lenders, respectively.

12.07 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any Lender or
any of their Related Persons or upon any document (including the Disclosure
Documents) solely or in part because such document was transmitted by the
Administrative Agent or any of its Related Persons, conducted its own
independent investigation of the financial condition and affairs of each Obligor
and has made and continues to make its own credit decisions in connection with
entering into, and taking or not taking any action under, any Loan Document or
with respect to any transaction contemplated in any Loan Document, in each case
based on such documents and information as it shall deem appropriate.

12.08 Expenses; Indemnities.

(a) Each Lender agrees to reimburse the Administrative Agent and each of its
Related Persons (to the extent not reimbursed by any Obligor) promptly upon
demand for such Lender’s Proportionate Share of any costs and expenses
(including fees, charges and disbursements of financial, legal and other
advisors and Other Taxes paid in the name of, or on behalf of, any Obligor) that
may be incurred by the Administrative Agent or any of its Related Persons in
connection with the preparation, syndication, execution, delivery,
administration, modification, consent, waiver or enforcement (whether through
negotiations, through any work-out, bankruptcy, restructuring or other legal or
other proceeding or otherwise) of, or legal advice in respect of its rights or
responsibilities under, any Loan Document.

(b) Each Lender further agrees to indemnify the Administrative Agent (or any
sub-agent thereof) and any Related Persons of the Administrative Agent (or any
such sub-agent) (to the extent not indefeasibly paid by any Obligor), from and
against such Lender’s aggregate Proportionate Share of the liabilities
(including taxes, interests and penalties imposed for not properly withholding
or backup withholding on payments made to on or for the account of any Lender)
that may be imposed on, incurred by or asserted against the Administrative Agent
(or any sub-agent thereof) or any Related Persons of the Administrative Agent
(or any such sub-agent) in any matter relating to or arising out of, in
connection with or as a result of any Loan Document, any Related Document or any
other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by the
Administrative Agent (or any sub-agent thereof) or any Related Persons of the
Administrative Agent (or any such sub-agent) under or with respect to any of the
foregoing; provided that no Lender shall be liable to the Administrative Agent
(or any sub-agent thereof) or any Related Persons of the Administrative Agent
(or any such sub-agent) to the extent such liability has resulted primarily from
the gross negligence or willful misconduct of the Administrative Agent (or any
sub-agent thereof) or, as the case may be, such Related Person of the
Administrative Agent (or any sub-agent thereof), as determined by a court of
competent jurisdiction in a final non-appealable judgment or order.

 

-98-



--------------------------------------------------------------------------------

12.09 Resignation of the Administrative Agent.

(a) At any time upon not less than 30 days prior written notice, the
Administrative Agent may resign as the “the Administrative Agent” hereunder, in
whole or in part (in the sole and absolute discretion of the Administrative
Agent). If the Administrative Agent delivers any such notice, the Majority
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be (i) a Lender holding at least thirty percent (30%) of
the outstanding principal amount of the Loans or any Affiliate thereof or
(ii) any other financial institution consented to by the Borrower (provided that
the consent of the Borrower shall not be required to the extent an Event of
Default has occurred and is continuing). If a successor Administrative Agent has
not been appointed on or before the effectiveness of the resignation of the
resigning Administrative Agent (or such earlier date as shall be agreed by the
Majority Lenders) (the “Resignation Effective Date”), then the resigning
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint any Person reasonably chosen by it as the successor
Administrative Agent, notwithstanding whether the Majority Lenders have
appointed a successor or the Borrower has consented to such successor. Whether
or not a successor has been appointed, such resignation shall become effective
on the Resignation Effective Date.

(b) Effective from the Resignation Effective Date, (i) the resigning
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents to the extent set forth in the applicable resignation notice,
(ii) the Lenders shall assume and perform all of the duties of the
Administrative Agent until a successor Administrative Agent shall have accepted
a valid appointment hereunder, (iii) the resigning Administrative Agent and its
Related Persons shall no longer have the benefit of any provision of any Loan
Document other than with respect to (x) any actions taken or omitted to be taken
while such resigning Administrative Agent was, or because the Administrative
Agent had been, validly acting as the Administrative Agent under the Loan
Documents or (y) any continuing duties such resigning Administrative Agent will
continue to perform, and (iv) subject to its rights under Section 12.04, the
resigning Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as the
Administrative Agent under the Loan Documents. Effective immediately upon its
acceptance of a valid appointment as the Administrative Agent, a successor
Administrative Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of the resigning Administrative Agent under the
Loan Documents.

12.10 Release of Collateral or Guarantors. Each Lender hereby consents to the
release and hereby directs the Administrative Agent to release, and the
Administrative Agent hereby agrees, (or, in the case of Section 12.10(b),
release or subordinate) the following:

(a) any Subsidiary of the Borrower from its guaranty of any Obligation of any
Obligor (i) if all of the Equity Interests in such Subsidiary owned by any
Obligor or any of its Subsidiaries are disposed of in an Asset Sale permitted
under the Loan Documents (including pursuant to a waiver or consent), to the
extent that, after giving effect to such Asset Sale, such Subsidiary would not
be required to guaranty any Obligations pursuant to Section 8.12(a) and
(ii) upon (x) termination of the Commitments and (y) payment and satisfaction in
full of all Loans and all other Obligations that the Administrative Agent has
been notified in writing are then due and payable (other than Warrant
Obligations and inchoate indemnification and expense reimbursement obligations
for which no claim has been made); and

 

-99-



--------------------------------------------------------------------------------

(b) any Lien held by the Administrative Agent for the benefit of the Secured
Parties against (i) any Collateral that is disposed of by an Obligor in an Asset
Sale permitted by the Loan Documents (including pursuant to a valid waiver or
consent), (ii) any property subject to a Lien described in Section 9.02(c) and
(iii) all of the Collateral and all Obligors, upon (x) termination of the
Commitments and (y) payment and satisfaction in full of all Loans and all other
Obligations that the Administrative Agent has been notified in writing are then
due and payable (other than Warrant Obligations and inchoate indemnification and
expense reimbursement obligations for which no claim has been made).

Each Lender hereby directs the Administrative Agent, and the Administrative
Agent hereby agrees, upon receipt of reasonable advance notice from the
Borrower, to execute and deliver or file such documents and to perform other
actions reasonably necessary to release the guarantees and Liens when and as
directed in this Section 12.10 and deliver to the Borrower, at the expense of
the Borrower, any portion of such Collateral so released pursuant to this
Section 12.10 that is in possession of the Administrative Agent. In addition, in
connection with any Permitted Licenses, each Lender hereby authorizes
Administrative Agent to, and at the request of the Borrower, the Administrative
Agent shall, negotiate and enter into a non-disturbance agreement and other
similar agreements in form and substance reasonably satisfactory to
Administrative Agent.

12.11 Additional Secured Parties. The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender as
long as, by accepting such benefits, such Secured Party agrees, as among the
Administrative Agent and all other Secured Parties, that such Secured Party is
bound by (and, if requested by the Administrative Agent, shall confirm such
agreement in a writing in form and substance acceptable to the Administrative
Agent) this Section 12 and the decisions and actions of the Administrative Agent
and the Majority Lenders (or, where expressly required by the terms of this
Agreement, a greater proportion of the Lenders) to the same extent a Lender is
bound; provided that, notwithstanding the foregoing, (i) such Secured Party
shall be bound by Section 12.08 only to the extent of Liabilities, costs and
expenses with respect to or otherwise relating to the Collateral held for the
benefit of such Secured Party, in which case the obligations of such Secured
Party thereunder shall not be limited by any concept of Pro Rata Share or
similar concept, (ii) each of the Administrative Agent and each Lender shall be
entitled to act at its sole discretion, without regard to the interest of such
Secured Party, regardless of whether any Obligation to such Secured Party
thereafter remains outstanding, is deprived of the benefit of the Collateral,
becomes unsecured or is otherwise affected or put in jeopardy thereby, and
without any duty or liability to such Secured Party or any such Obligation and
(iii) such Secured Party shall not have any right to be notified of, consent to,
direct, require or be heard with respect to, any action taken or omitted in
respect of the Collateral or under any Loan Document.

 

-100-



--------------------------------------------------------------------------------

12.12 Agent May File Proofs of Claim. In case of the pendency of any Insolvency
Proceeding or any other judicial proceeding relating to any Obligor, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower or any other Obligor) shall be entitled and empowered (but not
obligated) by intervention or such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 14.03) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due to
the Administrative Agent under Section 14.03.

12.13 Intercreditor Agreement. In connection with the incurrence by the Borrower
of any Permitted Indebtedness pursuant to clause (n) of Section 9.01, the
Administrative Agent shall use commercially reasonable efforts to enter into an
intercreditor agreement with respect to such Permitted Indebtedness in form and
substance satisfactory to the Administrative Agent in its sole discretion, such
intercreditor agreement shall in any event provide that (i) such debt financing
provider shall have a silent second lien on the Intellectual Property relating
to Oral Paclitaxel (except as specifically provided in clause (ii)), (ii) such
debt financing provider shall be entitled to a senior Lien on proceeds resulting
from sales of Oral Paclitaxel in an amount not exceeding 5% of such proceeds,
but such Lien shall be subject to the same restrictions on enforcement and other
conditions as the silent second lien (except with respect to the payment on its
5% royalty interest on proceeds resulting from sales of Oral Paclitaxel), which
shall be subject to a customary waterfall) and (iii) to the extent such debt
financing provider becomes a Lender hereunder, such debt financing provider
shall be required to support any debt restructuring, restructuring, or
enforcement action or agreement supported by the Oaktree Lender so long as such
Lender’s Loans hereunder are treated pro rata with the Loans held by the Oaktree
Lender (such intercreditor agreement, a “Permitted Intercreditor Agreement”).

SECTION 13.

GUARANTY

13.01 The Guaranty. The Subsidiary Guarantors hereby unconditionally jointly and
severally guarantee to the Administrative Agent and the Lenders, and their
successors and assigns, the full and punctual payment in full or performance
(whether at stated maturity, by acceleration or otherwise) of the Obligations,
including (i) principal of and interest on the Loans, (ii) all fees and

 

-101-



--------------------------------------------------------------------------------

other amounts and Obligations from time to time owing to the Administrative
Agent and the Lenders by the Borrower and each other Obligor under this
Agreement or under any other Loan Document, in each case strictly in accordance
with the terms hereof and thereof and (iii) the punctual and faithful
performance, keeping, observance and fulfillment by the Borrower and Subsidiary
Guarantors of all the agreements, conditions, covenants and obligations of the
Borrower and Subsidiary Guarantors contained in the Loan Documents (such
obligations being herein collectively called the “Guaranteed Obligations”). The
Subsidiary Guarantors hereby further jointly and severally agree that if the
Borrower or any other Obligor shall fail to pay any amount in full when due or
perform any such obligation (whether at stated maturity, by acceleration or
otherwise), the Subsidiary Guarantors will promptly pay the same or perform such
obligation at the place and in the manner specified herein or in the relevant
Loan Document, as the case may be, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or performance or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full or
performed when due (whether at extended maturity, by acceleration or otherwise)
in accordance with the terms of such extension or renewal.

13.02 Obligations Unconditional. The obligations of the Subsidiary Guarantors
under Section 13.01 shall constitute a guaranty of payment and performance and
not of collection and are absolute and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Guaranteed Obligations under this Agreement or any other agreement or
instrument referred to herein, or any substitution, release or exchange of any
other guarantee of or security for any of the Guaranteed Obligations, and, to
the fullest extent permitted by all applicable Laws, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 13.02 that the obligations of the Subsidiary Guarantors hereunder shall
be absolute and unconditional, joint and several, under any and all
circumstances. Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not alter or
impair the liability of the Subsidiary Guarantors hereunder, which shall remain
absolute and unconditional as described above:

(a) at any time or from time to time, without notice to the Subsidiary
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

(b) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein shall be done or omitted;

(c) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be extended, modified, supplemented or
amended in any respect, or any right under this Agreement or any other agreement
or instrument referred to herein shall be waived or any other guarantee of any
of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(d) any lien or security interest granted to, or in favor of, the Secured
Parties as security for any of the Guaranteed Obligations shall fail to be
perfected or preserved;

 

-102-



--------------------------------------------------------------------------------

(e) any modification or amendment of or supplement to this Agreement or any
other Loan Document, including any such amendment which may increase the amount
of, or the interest rates applicable to, any of the Guaranteed Obligations
guaranteed hereby;

(f) any change in the corporate, partnership, limited liability company or other
existence, structure or ownership of the Borrower, any Subsidiary Guarantor or
any other guarantor of any of the Guaranteed Obligations, or any Insolvency
Proceeding or other similar proceeding affecting the Borrower, any Subsidiary
Guarantor or any other guarantor of the Guaranteed Obligations, or any of their
respective assets, or any resulting release or discharge of any obligation of
the Borrower, any Subsidiary Guarantor or any other guarantor of any of the
Guaranteed Obligations;

(g) the existence of any claim, setoff or other rights which any Subsidiary
Guarantor may have at any time against the Borrower, any other Subsidiary
Guarantor or any other guarantor of any of the Guaranteed Obligations, the
Administrative Agent, any Secured Party or any other Person, whether in
connection herewith or in connection with any unrelated transactions; provided
that, notwithstanding any other provisions in this Guaranty, nothing in this
Guaranty shall prevent the assertion of any such claim by separate suit or
compulsory counterclaim;

(h) the unenforceability or invalidity of the Guaranteed Obligations or any part
thereof or the lack of genuineness, enforceability or validity of any agreement
relating thereto or with respect to the collateral, if any, securing the
Guaranteed Obligations or any part thereof, or any other invalidity or
unenforceability relating to or against the Borrower, any Subsidiary Guarantor
or any other guarantor of any of the Guaranteed Obligations, for any reason,
related to this Agreement or any other Loan Document, or any provision of
applicable Law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment of any of the Guaranteed Obligations by the Borrower, any
Subsidiary Guarantor or any other guarantor of the Guaranteed Obligations;

(i) the disallowance, under any state or federal bankruptcy, insolvency or
similar law, of all or any portion of the claims of the Secured Parties or the
Administrative Agent for repayment of all or any part of the Guaranteed
Obligations;

(j) the failure of any other guarantor to sign or become party to this Agreement
or any amendment, change, or reaffirmation hereof;

(k) any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations; or

(l) any other act or omission to act or delay of any kind by the Borrower, such
Guarantor, any other guarantor of the Guaranteed Obligations, the Administrative
Agent, any Secured Party or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section 13.02, constitute
a legal or equitable discharge of any Guarantor’s obligations hereunder.

 

-103-



--------------------------------------------------------------------------------

The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that the
Administrative Agent or any Lender exhaust any right, power or remedy or proceed
against the Borrower or any other Subsidiary Guarantor under this Agreement or
any other agreement or instrument referred to herein, or against any other
Person under any other guarantee of, or security for, any of the Guaranteed
Obligations.

13.03 Discharge Only Upon Payment in Full. Subject to any prior release herefrom
of any Subsidiary Guarantor by the Administrative Agent in accordance with (and
pursuant to authority granted to the Administrative Agent under) the terms of
this Agreement, each Subsidiary Guarantor’s obligations hereunder shall remain
in full force and effect until all of the Guaranteed Obligations shall have been
indefeasibly paid in full in cash (other than Warrant Obligations and inchoate
indemnification and expense reimbursement obligations for which no claim has
been made) and all other financing arrangements among the Borrower or any
Subsidiary Guarantor and the Secured Parties under or in connection with this
Agreement and each other Loan Document shall have terminated (herein, the
“Termination Conditions”), and until the prior and complete satisfaction of the
Termination Conditions all of the rights and remedies under this Guaranty and
the other Loan Documents shall survive. Notwithstanding the foregoing, the
Administrative Agent hereby agrees to release any Subsidiary of the Borrower
from its guaranty of any Obligation of any Obligor if all of the Equity
Interests in such Subsidiary owned by any Obligor or any of its Subsidiaries are
disposed of in an Asset Sale permitted under the Loan Documents (including
pursuant to a waiver or consent), to the extent that, after giving effect to
such Asset Sale, such Subsidiary would not be required to guarantee any
Obligations pursuant to Section 8.12(a).

13.04 Additional Waivers; General Waivers.

(a) Additional Waivers. Notwithstanding anything herein to the contrary, each of
the Subsidiary Guarantors hereby absolutely, unconditionally, knowingly, and
expressly waives:

(i) any right it may have to revoke this Guaranty as to future indebtedness or
notice of acceptance hereof;

(ii) (A) notice of acceptance hereof; (B) notice of any other financial
accommodations made or maintained under the Loan Documents or the creation or
existence of any Guaranteed Obligations; (C) notice of the amount of the
Guaranteed Obligations, subject, however, to each Subsidiary Guarantor’s right
to make inquiry of the Administrative Agent and the Secured Parties to ascertain
the amount of the Guaranteed Obligations at any reasonable time; (D) notice of
any adverse change in the financial condition of the Borrower or of any other
fact that might increase such Subsidiary Guarantor’s risk hereunder; (E) notice
of presentment for payment, demand, protest, and notice thereof as to any
instruments among the Loan Documents; (F) notice of any Event of Default; and
(G) all other notices (except if such notice is specifically required to be
given to such Subsidiary Guarantor under this Guaranty or under the other Loan
Documents) and demands to which each Subsidiary Guarantor might otherwise be
entitled;

 

-104-



--------------------------------------------------------------------------------

(iii) its right, if any, to require the Administrative Agent and the Secured
Parties to institute suit against, or to exhaust any rights and remedies which
the Administrative Agent and the Secured Parties now have or may hereafter have
against, any other guarantor of the Guaranteed Obligations or any third party,
or against any collateral provided by such other guarantors or any third party;
and each Subsidiary Guarantor further waives any defense arising by reason of
any disability or other defense (other than the defense that the Guaranteed
Obligations shall have been fully and finally performed and indefeasibly paid)
of any other guarantor of the Guaranteed Obligations or by reason of the
cessation from any cause whatsoever of the liability of any other guarantor of
the Guaranteed Obligations in respect thereof;

(iv) (A) any rights to assert against the Administrative Agent and the Secured
Parties any defense (legal or equitable), set-off, counterclaim, or claim which
such Subsidiary Guarantor may now or at any time hereafter have against any
other guarantor of the Guaranteed Obligations or any third party liable to the
Administrative Agent and the Secured Parties; (B) any defense, set-off,
counterclaim or claim, of any kind or nature, arising directly or indirectly
from the present or future lack of perfection, sufficiency, validity or
enforceability of the Guaranteed Obligations or any security therefor; (C) any
defense such Subsidiary Guarantor has to performance hereunder, and any right
such Subsidiary Guarantor has to be exonerated, arising by reason of: (1) the
impairment or suspension of the Administrative Agent’s and the Secured Parties’
rights or remedies against any other guarantor of the Guaranteed Obligations;
(2) the alteration by the Administrative Agent and the Secured Parties of the
Guaranteed Obligations; (3) any discharge of the obligations of any other
guarantor of the Guaranteed Obligations to the Administrative Agent and the
Secured Parties by operation of law as a result of the Administrative Agent’s
and the Secured Parties’ intervention or omission; or (4) the acceptance by the
Administrative Agent and the Secured Parties of anything in partial satisfaction
of the Guaranteed Obligations; and (D) the benefit of any statute of limitations
affecting such Subsidiary Guarantor’s liability hereunder or the enforcement
thereof, and any act which shall defer or delay the operation of any statute of
limitations applicable to the Guaranteed Obligations shall similarly operate to
defer or delay the operation of such statute of limitations applicable to such
Subsidiary Guarantor’s liability hereunder; and

(v) any defense arising by reason of or deriving from (A) any claim or defense
based upon an election of remedies by the Administrative Agent and the other
Secured Parties; or (B) any election by the Administrative Agent and the other
Secured Parties under any provision of any state or federal bankruptcy,
insolvency or similar law to limit the amount of, or any collateral securing,
its claim against the Subsidiary Guarantors.

(b) General Waivers. Each Subsidiary Guarantor irrevocably waives, to the
fullest extent permitted by law, any notice not provided for herein.

 

-105-



--------------------------------------------------------------------------------

13.05 Reinstatement. The obligations of the Subsidiary Guarantors under this
Section 13 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower in respect of the Guaranteed
Obligations is at any time rescinded, annulled, avoided, set aside, invalidated,
declared to be fraudulent or must be otherwise restored or repaid by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization, equitable cause or otherwise, and the Subsidiary
Guarantors jointly and severally agree that they will indemnify the Secured
Parties on demand for all reasonable costs and expenses (including fees of
counsel) incurred by such Persons in connection with such rescission, repayment
or restoration, including any such costs and expenses incurred in defending
against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any state or federal bankruptcy,
insolvency or similar law. The provisions of this Section 13.05 shall survive
termination of this Guaranty.

13.06 Subrogation. The Subsidiary Guarantors hereby jointly and severally agree
that, until the prior and complete satisfaction of all Termination Conditions,
they (i) shall have no right of subrogation with respect to the Guaranteed
Obligations and (ii) (ii) waive any right to enforce any remedy which the
Secured Parties or the Administrative Agent now have or may hereafter have
against the Borrower, any endorser or any other guarantor of all or any part of
the Guaranteed Obligations or any other Person, and each Subsidiary Guarantor
waives any benefit of, and any right to participate in, any security or
collateral that may from time to time be given to the Secured Parties and the
Administrative Agent to secure the payment or performance of all or any part of
the Guaranteed Obligations or any other liability of the Borrower to the Secured
Parties. Should any Subsidiary Guarantor have the right, notwithstanding the
foregoing, to exercise its subrogation rights prior to complete satisfaction of
the Termination Conditions, each Subsidiary Guarantor hereby expressly and
irrevocably (A) subordinates any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or
set-off that such Subsidiary Guarantor may have prior to the complete
satisfaction of the Termination Conditions, and (B) waives any and all defenses
available to a surety, guarantor or accommodation co-obligor until all
Termination Conditions are satisfied in full. Each Subsidiary Guarantor
acknowledges and agrees that this subordination is intended to benefit the
Administrative Agent and the Secured Parties and shall not limit or otherwise
affect such Subsidiary Guarantor’s liability hereunder or the enforceability of
this Guaranty, and that the Administrative Agent, the Secured Parties and their
respective successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 13.06.

13.07 Remedies. The Subsidiary Guarantors jointly and severally agree that, as
between the Subsidiary Guarantors, on one hand, and the Administrative Agent and
the Lenders, on the other hand, the obligations of the Borrower under this
Agreement and under the other Loan Documents may be declared to be forthwith due
and payable as provided in Section 11 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 11) for
purposes of Section 13.01 notwithstanding any stay, injunction or other
prohibition, including any such stay upon an Insolvency Proceeding, preventing
such declaration (or such obligations from becoming automatically due and
payable) as against the Borrower and that, in the event of such declaration (or
such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by the Borrower) shall
forthwith become due and payable by the Subsidiary Guarantors for purposes of
Section 13.01.

 

-106-



--------------------------------------------------------------------------------

13.08 Instrument for the Payment of Money. Each Subsidiary Guarantor hereby
acknowledges that the guarantee in this Section 13 constitutes an instrument for
the payment of money, and consents and agrees that the Administrative Agent and
the Lenders, at their sole option, in the event of a dispute by such Subsidiary
Guarantor in the payment of any moneys due hereunder, shall have the right to
proceed by motion for summary judgment in lieu of complaint pursuant to N.Y.
Civ. Prac. L&R § 3213.

13.09 Continuing Guarantee. The guarantee in this Section 13 is a continuing
guarantee, and shall apply to all Guaranteed Obligations whenever arising.

13.10 Contribution with Respect to Guaranteed Obligations.

(a) To the extent that any Subsidiary Guarantor shall make a payment under this
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Subsidiary Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Subsidiary Guarantor if each Subsidiary Guarantor had paid the aggregate
Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Subsidiary Guarantor’s “Allocable Amount” (as defined below)
(as determined immediately prior to such Guarantor Payment) bore to the
aggregate Allocable Amounts of each of the Subsidiary Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following the
prior and complete satisfaction of the Termination Conditions, such Subsidiary
Guarantor shall be entitled to receive contribution and indemnification payments
from, and be reimbursed by, each other Subsidiary Guarantor for the amount of
such excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.

(b) As of any date of determination, the “Allocable Amount” of any Subsidiary
Guarantor shall be equal to the maximum amount of the claim which could then be
recovered from such Subsidiary Guarantor under this Agreement without rendering
such claim voidable or avoidable under any state or federal bankruptcy,
insolvency or similar law or other applicable Law.

(c) This 13.10 is intended only to define the relative rights of the Subsidiary
Guarantors, and nothing set forth in this 13.10 is intended to or shall impair
the obligations of the Subsidiary Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Agreement.

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Subsidiary Guarantor or
Subsidiary Guarantors to which such contribution and indemnification is owing.

(e) The rights of the indemnifying Subsidiary Guarantors against other
Subsidiary Guarantors under this Section 13.10 shall be exercisable only upon
the prior and complete satisfaction of the Termination Conditions.

13.11 General Limitation on Guarantee Obligations. In any action or proceeding
involving any provincial, territorial or state corporate law, or any state or
federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of any Subsidiary Guarantor under
Section 13.01 would otherwise be held or determined to be void, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the

 

-107-



--------------------------------------------------------------------------------

amount of its liability under Section 13.01, then, notwithstanding any other
provision hereof to the contrary, the amount of such liability shall, without
any further action by such Subsidiary Guarantor, the Administrative Agent, any
Lender or any other Person, be automatically limited and reduced to the highest
amount that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.

SECTION 14.

MISCELLANEOUS

14.01 No Waiver. No failure on the part of the Administrative Agent or the
Lenders to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege under any Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
power or privilege under any Loan Document preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
remedies provided herein are cumulative and not exclusive of any remedies
provided by law.

14.02 Notices. All notices, requests, instructions, directions and other
communications provided for herein (including any modifications of, or waivers,
requests or consents under, this Agreement) or in the other Loan Documents shall
be given or made in writing (including by telecopy or email) delivered, if to
the Borrower, another Obligor, the Administrative Agent or any Lender, to its
address specified on the signature pages hereto or its Guarantee Assumption
Agreement, as the case may be, or at such other address as shall be designated
by such party in a written notice to the other parties. Except as otherwise
provided in this Agreement or therein, all such communications shall be deemed
to have been duly given upon receipt of a legible copy thereof, in each case
given or addressed as aforesaid. All such communications provided for herein by
telecopy shall be confirmed in writing promptly after the delivery of such
communication (it being understood that non-receipt of written confirmation of
such communication shall not invalidate such communication).

14.03 Expenses, Indemnification, Etc.

(a) Expenses. Each Obligor, jointly and severally, agrees to pay or reimburse
(i) the Administrative Agent and the Lenders and their respective Affiliates for
all of their reasonable and documented out of pocket costs and expenses
(including the reasonable and documented out of pocket fees, expenses, charges
and disbursements of Sullivan & Cromwell LLP, counsel to the Lenders, the fees
(if necessary) of local counsel for both of the Administrative Agent and the
Lenders in each relevant material jurisdiction, and any sales, goods and
services or other similar taxes applicable thereto, and reasonable and
documented printing, reproduction, document delivery, communication and travel
costs) in connection with (x) the negotiation, preparation, execution and
delivery of this Agreement and the other Loan Documents and the making of the
Loans (exclusive of post-closing costs), (y) post-closing costs (including,
without limitation, costs of the administration of this Agreement and the other
Loan Documents) and (z) the negotiation or preparation of any modification,
supplement or waiver of any of the terms of this Agreement or any of the other
Loan Documents (whether or not consummated); provided, that, in the case of such
expenses on the Closing Date, the amount of such expenses obligated to be paid
by the Obligors shall not exceed $350,000 and (ii) each of the Administrative
Agent and the Lenders for all of their documented out of pocket costs and
expenses (including the fees and expenses of any legal counsel) in connection
with the enforcement, exercise or protection of their rights in connection with
this Agreement and the other Loan Documents, including their rights under this
Section 14.03, or in connection with the Loans made hereunder, including such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

-108-



--------------------------------------------------------------------------------

(b) Indemnification. Each Obligor, jointly and severally, hereby indemnifies the
Administrative Agent (and any sub-agent thereof), the Lenders and their
respective Affiliates, directors, officers, employees, attorneys, agents,
advisors and controlling parties (each, an “Indemnified Party”) from and
against, and agrees to hold them harmless against, any and all Claims and Losses
of any kind including reasonable and documented out of pocket fees and
disbursements of any counsel for each Indemnified Party (limited to one legal
counsel in each relevant jurisdiction), that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or relating to (i) Agreement or any of the other Loan Documents
or the Transactions, (ii) any use made or proposed to be made with the proceeds
of the Loans, (ii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Obligor or any of its
Subsidiaries, or (iv) any actual or prospective claim, investigation, litigation
or proceeding relating to any of the foregoing, whether based on contract, tort,
or any other theory, whether or not such investigation, litigation or proceeding
is brought by any Obligor, any of its Subsidiaries, shareholders or creditors,
an Indemnified Party or any other Person, or an Indemnified Party is otherwise a
party thereto, and whether or not any of the conditions precedent set forth in
Section 6 are satisfied or the other transactions contemplated by this Agreement
are consummated, except to the extent such Claim or Loss is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct. No Obligor
shall assert any claim against any Indemnified Party, on any theory of
liability, for consequential, indirect, special or punitive damages arising out
of or otherwise relating to this Agreement or any of the other Loan Documents or
any of the Transactions or the actual or proposed use of the proceeds of the
Loans. The Borrower, its Subsidiaries and Affiliates and their respective
directors, officers, employees, attorneys, agents, advisors and controlling
parties are each sometimes referred to in this Agreement as a “Borrower Party”.
No Lender shall assert any claim against any Borrower Party, on any theory of
liability, for consequential, indirect, special or punitive damages arising out
of or otherwise relating to this Agreement or any of the other Loan Documents or
any of the Transactions or the actual or proposed use of the proceeds of the
Loans. This Section shall not apply to Taxes other than Taxes relating to a
non-Tax Claim or Loss governed by this Section 14.03(b).

14.04 Amendments, Etc. Except as otherwise expressly provided in this Agreement,
any provision of this Agreement and any other Loan Document (except for the
Warrant, which may be amended, waived or supplemented in accordance with the
terms thereof) may be modified or supplemented only by an instrument in writing
signed by the Borrower, the Administrative Agent and the Majority Lenders;
provided that:

(a) any such modification or supplement that is disproportionately adverse to
any Lender as compared to other Lenders or subjects any Lender to any additional
obligation shall not be effective without the consent of such affected Lender;

 

-109-



--------------------------------------------------------------------------------

(b) the consent of all of the Lenders shall be required to:

(i) amend, modify, discharge, terminate or waive any of the terms of this
Agreement or any other Loan Agreement if such amendment, modification,
discharge, termination or waiver would increase the amount of the Loans or
Commitment, reduce the fees payable hereunder, reduce interest rates or other
amounts payable with respect to the Loans, extend any date fixed for payment of
principal (it being understood that the waiver of any prepayment of Loans shall
not constitute an extension of any date fixed for payment of principal),
interest or other amounts payable relating to the Loans or extend the repayment
dates of the Loans; provided, for the avoidance of doubt, that any waiver or
amendment relating to an Event of Default or Default arising out of breach or
prospective breach of the Minimum Revenue Covenant or the Leverage Ratio
Covenant shall only require the consent of the Majority Lenders;

(ii) amend, modify, discharge, terminate or waive any Security Document if the
effect is to release all or substantially all of the Collateral subject thereto
other than pursuant to the terms hereof or thereof; or

(iii) amend this Section 14.04 or the definition of “Majority Lenders”.

14.05 Successors and Assigns.

(a) General. The provisions of this Agreement and the other Loan Documents shall
be binding upon and inure to the benefit of the parties hereto or thereto and
their respective successors and assigns permitted hereby or thereby, except that
no Obligor may assign or otherwise transfer any of its rights or obligations
hereunder (except in connection with an event permitted under Section 9.03)
without the prior written consent of the Administrative Agent. Any Lender may
assign or otherwise transfer any of its rights or obligations hereunder or under
any of the other Loan Documents (i) to an assignee in accordance with the
provisions of Section 14.05(b), (ii) by way of participation in accordance with
the provisions of Section 14.05(e), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 14.05(f). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 14.05(e) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lender. Any Lender may at any time assign to one or more
Eligible Transferees (or, if an Event of Default has occurred and is continuing,
to any Person) all or a portion of its rights and obligations under this
Agreement (including all or a portion of the Loans at the time owing to it) and
the other Loan Documents; provided that (i) no such assignment shall be made to
any Obligor, any Affiliate of any Obligor, any employees or directors of any
Obligor at any time and (ii) no such assignment shall be made without the prior
written consent of the Administrative Agent. The consent of the Borrower (such
consent not to be unreasonably withheld, conditioned or delayed) shall be
required unless (x) a Default or Event of Default has occurred and is continuing
at the time of such assignment or (y) such assignment is to an Eligible
Transferee described in clause (vi) of the definition thereof); provided that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto

 

-110-



--------------------------------------------------------------------------------

by written notice to the Administrative Agent within five (5) Business Days
after having received written notice thereof. At the request of the Borrower,
the Oaktree Lender agrees to assign to any Person identified to the
Administrative Agent in writing prior to the Closing Date (or, with respect to
any other Person (such Person to be reasonably acceptable to the Oaktree
Lender), to use its commercially reasonable efforts to assign) within forty-five
(45) days from the date hereof (subject to applicable Law) no more than
$40,000,000 aggregate principal amount of Loans and Commitments pro rata across
the respective Tranches of Loans and Applicable Commitments then outstanding to
a party who has provided the Royalty Interest Financing for a purchase price
equal to the Oaktree Lender’s valuation of the Loans plus accrued and unpaid
interest on the Loans so assigned to the date of such assignment and such
assignment shall be on customary LSTA terms (except such assignment shall be on
a non-recourse basis to the Oaktree Lender). Subject to the recording thereof by
the Administrative Agent pursuant to Section 14.05(d), and to receipt by the
Administrative Agent of a processing and recordation fee in the amount of $3,500
(provided that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment) from
and after the date such Assignment and Assumption is recorded in the Register,
the assignee thereunder shall be a party to this Agreement and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of the Lender under this Agreement and the other Loan Documents, and
correspondingly the assigning Lender shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) and the other Loan Documents but shall
continue to be entitled to the benefits of Section 5 and Section 14.03. Any
assignment or transfer by the Lender of rights or obligations under this
Agreement that does not comply with this Section 14.05(b) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 14.05(e).

(c) Amendments to Loan Documents. Each of the Administrative Agent, the Lenders
and the Obligors agrees to enter into such amendments to the Loan Documents, and
such additional Security Documents and other instruments and agreements, in each
case in form and substance reasonably acceptable to the Administrative Agent,
the Lenders and the Obligors, as shall reasonably be necessary to implement and
give effect to any assignment made under this Section 14.05.

(d) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in the
United States a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior written notice. Notwithstanding anything to
the contrary, any assignment of any Loan shall be effective only upon
appropriate entries with respect thereto being made in the Register.

 

-111-



--------------------------------------------------------------------------------

(e) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, sell participations to any Eligible Transferee (other
than a natural person or any Obligor or any of its Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of the Lender’s rights and/or
obligations under this Agreement (including all or a portion of the Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower shall continue to deal solely and directly with such
Lender in connection therewith. Any agreement or instrument pursuant to which
any Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce the Loan Documents and to approve any
amendment, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver that would (i) increase or extend the term of such
Lender’s Commitment, (ii) extend the date fixed for the payment of principal of
or interest on the Loans or any portion of any fee hereunder payable to the
Participant, (iii) reduce the amount of any such payment of principal, or
(iv) reduce the rate at which interest is payable thereon to a level below the
rate at which the Participant is entitled to receive such interest. Subject to
Section 14.05(f), the Borrower agrees that each Participant shall be entitled to
the benefits of Section 5.01 or 5.03 (subject to the requirements and
limitations therein, including the requirements under Section 5.03(f) (it being
understood that the documentation required under Section 5.03(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 14.05(b);
provided that such Participant (i) agrees to be subject to the provisions of
Section 5.04 as if it were an assignee under Section 14.05(b) and (ii) shall not
be entitled to receive any greater payment under Section 5.01 or 5.03, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by Law, each Participant
also shall be entitled to the benefits of Section 4.03(a) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

-112-



--------------------------------------------------------------------------------

(f) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 5.01 or 5.03 than such Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.

(g) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under the Loan Documents to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

14.06 Survival. The obligations of the Borrower under 5.01, 5.02, 5.03, 14.03,
14.05, 14.06, 14.09, 14.10, 14.11, 14.12, 14.13, 14.14 and the obligations of
the Subsidiary Guarantors under Section 13 (solely to the extent guaranteeing
any of the obligations under the foregoing Sections) shall survive the repayment
of the Obligations and the termination of the Commitments and, in the case of
the Lenders’ assignment of any interest in the Commitments or the Loans
hereunder, shall survive, in the case of any event or circumstance that occurred
prior to the effective date of such assignment, the making of such assignment,
notwithstanding that the Lenders may cease to be “Lenders” hereunder. In
addition, each representation and warranty made, or deemed to be made by a
Borrowing Notice, herein or pursuant hereto shall survive the making of such
representation and warranty.

14.07 Captions. The table of contents and captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.

14.08 Counterparts, Effectiveness. This Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart. Delivery of an executed signature page of this Agreement
by facsimile transmission or electronic transmission (in PDF format) shall be
effective as delivery of a manually executed counterpart hereof. This Agreement
shall become effective when counterparts hereof executed on behalf of the
Obligors, the Administrative Agent and the Lender shall have been received by
the Administrative Agent.

14.09 Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be governed by, and construed in accordance with, the
law of the State of New York.

14.10 Jurisdiction, Service of Process and Venue.

(a) Submission to Jurisdiction. Each party hereby irremovably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or tort or otherwise, against such other party in any way relating to
this Agreement or any Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by applicable Law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

-113-



--------------------------------------------------------------------------------

(b) [Reserved].

(c) Waiver of Venue, Etc. Each party hereto irrevocably waives to the fullest
extent permitted by law any objection that it may now or hereafter have to the
laying of the venue of any suit, action or proceeding arising out of or relating
to this Agreement or any other Loan Document and hereby further irrevocably
waives to the fullest extent permitted by law any claim that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum. A final judgment (in respect of which time for all appeals
has elapsed) in any such suit, action or proceeding shall be conclusive and may
be enforced in any court to the jurisdiction of which such party is or may be
subject, by suit upon judgment.

14.11 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT,
THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

14.12 Waiver of Immunity. To the extent that any Obligor may be or become
entitled to claim for itself or its property or revenues any immunity on the
ground of sovereignty or the like from suit, court jurisdiction, attachment
prior to judgment, attachment in aid of execution of a judgment or execution of
a judgment, and to the extent that in any such jurisdiction there may be
attributed such an immunity (whether or not claimed), such Obligor hereby
irrevocably agrees not to claim and hereby irrevocably waives such immunity with
respect to its obligations under this Agreement and the other Loan Documents.

14.13 Entire Agreement. This Agreement and the other Loan Documents constitute
the entire agreement among the parties with respect to the subject matter hereof
and thereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof, including any
confidentiality (or similar) agreements. EACH OBLIGOR ACKNOWLEDGES, REPRESENTS
AND WARRANTS THAT IN DECIDING TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS OR IN TAKING OR NOT TAKING ANY ACTION HEREUNDER OR THEREUNDER, IT HAS
NOT RELIED, AND WILL NOT RELY, ON ANY STATEMENT, REPRESENTATION, WARRANTY,
COVENANT, AGREEMENT OR UNDERSTANDING, WHETHER WRITTEN OR ORAL, OF OR WITH
ADMINISTRATIVE AGENT OR THE LENDERS OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

14.14 Severability. If any provision hereof is found by a court to be invalid or
unenforceable, to the fullest extent permitted by any Law the parties agree that
such invalidity or unenforceability shall not impair the validity or
enforceability of any other provision hereof.

 

-114-



--------------------------------------------------------------------------------

14.15 No Fiduciary Relationship. The Borrower acknowledges that the
Administrative Agent and the Lenders have no fiduciary relationship with, or
fiduciary duty to, the Borrower arising out of or in connection with this
Agreement or the other Loan Documents, and the relationship between the Lenders
and the Borrower is solely that of creditor and debtor. This Agreement and the
other Loan Documents do not create a joint venture among the parties.

14.16 Confidentiality. The Administrative Agent and each Lender agree to keep
confidential all non-public information provided to them by any Obligor pursuant
to this Agreement that is designated by such Obligor as confidential in
accordance with its customary procedures for handling its own confidential
information; provided that nothing herein shall prevent the Administrative Agent
or any Lender from disclosing any such information (i) to the Administrative
Agent, any other Lender, any Affiliate of a Lender or any Eligible Transferee or
other assignee permitted under Section 14.05(b), (ii) subject to an agreement to
comply with the provisions of this Section, to any actual or prospective direct
or indirect counterparty to any Hedging Agreement (or any professional advisor
to such counterparty), (iii) to its employees, officers, directors, agents,
attorneys, accountants, trustees and other professional advisors or those of any
of its affiliates (collectively, its “Related Parties”), (iv) upon the request
or demand of any Governmental Authority or any Regulatory Authority purporting
to have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (v) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Law, (vi) if requested
or required to do so in connection with any litigation or similar proceeding,
(vii) that has been publicly disclosed (other than as a result of a disclosure
in violation of this Section 14.16), (viii) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, (ix) in
connection with the exercise of any remedy hereunder or under any other Loan
Document, (x) on a confidential basis to (A) any rating agency in connection
with rating the Borrower or its Subsidiaries or the Loans or (B) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers of other market identifiers with respect to the
Loans or (xi) to any other party hereto; provided that, in the case of
disclosure pursuant to clause (iv), (v) and (vi) above, the Administrative Agent
or applicable Lender, as applicable, shall promptly provide notice to the
Borrower to the extent reasonable and not prohibited by Law or any applicable
Governmental Authority.

14.17 Interest Rate Limitation. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts that are treated as interest on such Loan under
applicable Law (collectively, “charges”), shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by the Administrative Agent and the Lender holding such Loan in
accordance with applicable Law, the rate of interest payable in respect of such
Loan hereunder, together with all charges payable in respect thereof, shall be
limited to the Maximum Rate. To the extent lawful, the interest and charges that
would have been paid in respect of such Loan but were not paid as a result of
the operation of this Section shall be cumulated and the interest and charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the amount collectible at the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate for each day to the date of repayment, shall have been received by such
Lender. Any amount collected by such Lender that exceeds the maximum amount
collectible at the Maximum Rate shall be applied to the reduction of the
principal balance of such Loan so that at no time shall the interest and charges
paid or payable in respect of such Loan exceed the maximum amount collectible at
the Maximum Rate.

 

-115-



--------------------------------------------------------------------------------

14.18 Judgment Currency.

(a) If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder in Dollars into another currency, the parties hereto
agree, to the fullest extent permitted by Law, that the rate of exchange used
shall be that at which, in accordance with normal banking procedures, the
Administrative Agent could purchase Dollars with such other currency at the
buying spot rate of exchange in the New York foreign exchange market on the
Business Day immediately preceding that on which any such judgment, or any
relevant part thereof, is given.

(b) The obligations of the Obligors in respect of any sum due to the
Administrative Agent hereunder and under the other Loan Documents shall,
notwithstanding any judgment in a currency other than Dollars, be discharged
only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in such other currency the
Administrative Agent may, in accordance with normal banking procedures, purchase
Dollars with such other currency. If the amount of Dollars so purchased is less
than the sum originally due to the Administrative Agent in Dollars, the Borrower
agrees, to the fullest extent that it may effectively do so, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent against such loss. If the amount of Dollars so purchased
exceeds the sum originally due to the Administrative Agent in Dollars, the
Administrative Agent shall remit such excess to the Borrower.

14.19 USA PATRIOT Act. The Administrative Agent and the Lenders hereby notify
the Obligors that pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), they
are required to obtain, verify and record information that identifies the
Obligors, which information includes the name and address of each Obligor and
other information that will allow such Person to identify such Obligor in
accordance with the Patriot Act.

14.20 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

-116-



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(i) the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.

[Signature Pages Follow]

 

-117-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

BORROWER: ATHENEX, INC. By:  

/s/ Johnson Y.N. Lau

Name:  

Johnson Y.N. Lau

Title:  

Chief Executive Officer

Address for Notices:

1001 Main Street

Suite 600

Buffalo, NY 14203

Attn: Teresa Bair

Tel.: 716-427-2868

Fax: 716-800-6816

Email: tbair@athenex.com

SUBSIDIARY GUARANTORS: ATHENEX PHARMACEUTICAL DIVISION, LLC By:  

/s/ Teresa Bair

Name:     Teresa Bair Title:     Vice President

Address for Notices:

1001 Main Street

Suite 600

Buffalo, NY 14203

Attn: Teresa Bair

Tel.: 716-427-2868

Fax: 716-800-6816

Email: tbair@athenex.com

 

[Signature Page to Credit Agreement and Guaranty]



--------------------------------------------------------------------------------

ATHENEX PHARMACEUTICALS LLC By:  

/s/ Teresa Bair

Name:   Teresa Bair Title:  

General Counsel and Senior Vice

President, Administration of

Athenex, Inc., as sole member of

Athenex Pharmaceuticals LLC

Address for Notices:

1001 Main Street

Suite 600

Buffalo, NY 14203

Attn: Teresa Bair

Tel.: 716-427-2868

Fax: 716-800-6816

Email: tbair@athenex.com

SUBSIDIARY GUARANTORS: ATHENEX PHARMA SOLUTIONS, LLC By:  

/s/ Teresa Bair

Name:  

Teresa Bair

Title:  

Vice President

Address for Notices:

1001 Main Street

Suite 600

Buffalo, NY 14203

Attn: Teresa Bair

Tel.: 716-427-2868

Fax: 716-800-6816

Email: tbair@athenex.com

 

[Signature Page to Credit Agreement and Guaranty]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: OAKTREE FUND ADMINISTRATION, LLC By:   Oaktree Capital
Management, L.P. Its:   Managing Member By:  

/s/ Jessica Dombroff

Name:  

Jessica Dombroff

Title:  

Vice President

By:  

/s/ Brian Price

Name:  

Brian Price

Title:  

Senior Vice President

Address for Notices:

Oaktree Fund Administration, LLC

333 S. Grand Avenue, 28th Fl.

Los Angeles, CA 90071

Attn: Oaktree Agency

Email: Oaktreeagency@alterdomus.com

 

With a copy to:

Oaktree Capital Management, L.P.

333 S. Grand Avenue, 28th Fl.

Los Angeles, CA 90071

Attn: Aman Kumar

Email: AmKumar@oaktreecapital.com

 

[Signature Page to Credit Agreement and Guaranty]



--------------------------------------------------------------------------------

LENDERS: OAKTREE-TCDRS STRATEGIC CREDIT, LLC By:   Oaktree Capital Management,
L.P. Its:   Manager By:  

/s/ Jessica Dombroff

Name:  

Jessica Dombroff

Title:  

Vice President

By:  

/s/ Brian Price

Name:  

Brian Price

Title:  

Senior Vice President

Address for Notices:

Oaktree Fund Administration, LLC

333 S. Grand Avenue, 28th Fl.

Los Angeles, CA 90071

Attn: Oaktree Agency

Email: Oaktreeagency@alterdomus.com

 

With a copy to:

Oaktree Capital Management, L.P.

333 S. Grand Avenue, 28th Fl.

Los Angeles, CA 90071

Attn: Aman Kumar

Email: AmKumar@oaktreecapital.com

 

[Signature Page to Credit Agreement and Guaranty]



--------------------------------------------------------------------------------

EXELON STRATEGIC CREDIT HOLDINGS, LLC By:   Oaktree Capital Management, L.P.
Its:   Manager By:  

/s/ Jessica Dombroff

Name:  

Jessica Dombroff

Title:  

Vice President

By:  

/s/ Brian Price

Name:  

Brian Price

Title:  

Senior Vice President

Address for Notices:

Oaktree Fund Administration, LLC

333 S. Grand Avenue, 28th Fl.

Los Angeles, CA 90071

Attn: Oaktree Agency

Email: Oaktreeagency@alterdomus.com

 

With a copy to:

Oaktree Capital Management, L.P.

333 S. Grand Avenue, 28th Fl.

Los Angeles, CA 90071

Attn: Aman Kumar

Email: AmKumar@oaktreecapital.com

 

[Signature Page to Credit Agreement and Guaranty]



--------------------------------------------------------------------------------

OAKTREE-NGP STRATEGIC CREDIT, LLC By:   Oaktree Capital Management, L.P. Its:  
Manager By:  

/s/ Jessica Dombroff

Name:  

Jessica Dombroff

Title:  

Vice President

By:  

/s/ Brian Price

Name:  

Brian Price

Title:  

Senior Vice President

Address for Notices:

Oaktree Fund Administration, LLC

333 S. Grand Avenue, 28th Fl.

Los Angeles, CA 90071

Attn: Oaktree Agency

Email: Oaktreeagency@alterdomus.com

 

With a copy to:

Oaktree Capital Management, L.P.

333 S. Grand Avenue, 28th Fl.

Los Angeles, CA 90071

Attn: Aman Kumar

Email: AmKumar@oaktreecapital.com

 

[Signature Page to Credit Agreement and Guaranty]



--------------------------------------------------------------------------------

OAKTREE-MINN STRATEGIC CREDIT LLC By:   Oaktree Capital Management, L.P. Its:  
Manager By:  

/s/ Jessica Dombroff

Name:  

Jessica Dombroff

Title:  

Vice President

By:  

/s/ Brian Price

Name:  

Brian Price

Title:  

Senior Vice President

Address for Notices:

Oaktree Fund Administration, LLC

333 S. Grand Avenue, 28th Fl.

Los Angeles, CA 90071

Attn: Oaktree Agency

Email: Oaktreeagency@alterdomus.com

 

With a copy to:

Oaktree Capital Management, L.P.

333 S. Grand Avenue, 28th Fl.

Los Angeles, CA 90071

Attn: Aman Kumar

Email: AmKumar@oaktreecapital.com

 

[Signature Page to Credit Agreement and Guaranty]



--------------------------------------------------------------------------------

OAKTREE-FORREST MULTI-STRATEGY LLC – SERIES A By:   Oaktree Capital Management,
L.P. Its:   Manager By:  

/s/ Jessica Dombroff

Name:  

Jessica Dombroff

Title:  

Vice President

By:  

/s/ Brian Price

Name:  

Brian Price

Title:  

Senior Vice President

Address for Notices:

Oaktree Fund Administration, LLC

333 S. Grand Avenue, 28th Fl.

Los Angeles, CA 90071

Attn: Oaktree Agency

Email: Oaktreeagency@alterdomus.com

 

With a copy to:

Oaktree Capital Management, L.P.

333 S. Grand Avenue, 28th Fl.

Los Angeles, CA 90071

Attn: Aman Kumar

Email: AmKumar@oaktreecapital.com

 

[Signature Page to Credit Agreement and Guaranty]



--------------------------------------------------------------------------------

OAKTREE-TBMR STRATEGIC CREDIT FUND C, LLC By:   Oaktree Capital Management, L.P.
Its:   Manager By:  

/s/ Jessica Dombroff

Name:  

Jessica Dombroff

Title:  

Vice President

By:  

/s/ Brian Price

Name:  

Brian Price

Title:  

Senior Vice President

Address for Notices:

Oaktree Fund Administration, LLC

333 S. Grand Avenue, 28th Fl.

Los Angeles, CA 90071

Attn: Oaktree Agency

Email: Oaktreeagency@alterdomus.com

 

With a copy to:

Oaktree Capital Management, L.P.

333 S. Grand Avenue, 28th Fl.

Los Angeles, CA 90071

Attn: Aman Kumar

Email: AmKumar@oaktreecapital.com

 

[Signature Page to Credit Agreement and Guaranty]



--------------------------------------------------------------------------------

OAKTREE-TBMR STRATEGIC CREDIT FUND F, LLC By:   Oaktree Capital Management, L.P.
Its:   Manager By:  

/s/ Jessica Dombroff

Name:  

Jessica Dombroff

Title:  

Vice President

By:  

/s/ Brian Price

Name:

 

Brian Price

Title:  

Senior Vice President

Address for Notices:

Oaktree Fund Administration, LLC

333 S. Grand Avenue, 28th Fl.

Los Angeles, CA 90071

Attn: Oaktree Agency

Email: Oaktreeagency@alterdomus.com

 

With a copy to:

Oaktree Capital Management, L.P.

333 S. Grand Avenue, 28th Fl.

Los Angeles, CA 90071

Attn: Aman Kumar

Email: AmKumar@oaktreecapital.com

 

[Signature Page to Credit Agreement and Guaranty]



--------------------------------------------------------------------------------

OAKTREE-TBMR STRATEGIC CREDIT FUND G, LLC By:   Oaktree Capital Management, L.P.
Its:   Manager By:  

/s/ Jessica Dombroff

Name:  

Jessica Dombroff

Title:  

Vice President

By:  

/s/ Brian Price

Name:  

Brian Price

Title:  

Senior Vice President

Address for Notices:

Oaktree Fund Administration, LLC

333 S. Grand Avenue, 28th Fl.

Los Angeles, CA 90071

Attn: Oaktree Agency

Email: Oaktreeagency@alterdomus.com

 

With a copy to:

Oaktree Capital Management, L.P.

333 S. Grand Avenue, 28th Fl.

Los Angeles, CA 90071

Attn: Aman Kumar

Email: AmKumar@oaktreecapital.com

 

[Signature Page to Credit Agreement and Guaranty]



--------------------------------------------------------------------------------

OAKTREE-TSE 16 STRATEGIC CREDIT, LLC By:   Oaktree Capital Management, L.P. Its:
  Manager By:  

/s/ Jessica Dombroff

Name:  

Jessica Dombroff

Title:  

Vice President

By:  

/s/ Brian Price

Name:  

Brian Price

Title:  

Senior Vice President

Address for Notices:

Oaktree Fund Administration, LLC

333 S. Grand Avenue, 28th Fl.

Los Angeles, CA 90071

Attn: Oaktree Agency

Email: Oaktreeagency@alterdomus.com

 

With a copy to:

Oaktree Capital Management, L.P.

333 S. Grand Avenue, 28th Fl.

Los Angeles, CA 90071

Attn: Aman Kumar

Email: AmKumar@oaktreecapital.com

 

[Signature Page to Credit Agreement and Guaranty]



--------------------------------------------------------------------------------

INPRS STRATEGIC CREDIT HOLDINGS, LLC By:   Oaktree Capital Management, L.P. Its:
  Manager By:  

/s/ Jessica Dombroff

Name:  

Jessica Dombroff

Title:  

Vice President

By:  

/s/ Brian Price

Name:  

Brian Price

Title:  

Senior Vice President

Address for Notices:

Oaktree Fund Administration, LLC

333 S. Grand Avenue, 28th Fl.

Los Angeles, CA 90071

Attn: Oaktree Agency

Email: Oaktreeagency@alterdomus.com

 

With a copy to:

Oaktree Capital Management, L.P.

333 S. Grand Avenue, 28th Fl.

Los Angeles, CA 90071

Attn: Aman Kumar

Email: AmKumar@oaktreecapital.com

 

[Signature Page to Credit Agreement and Guaranty]



--------------------------------------------------------------------------------

OAKTREE HUNTINGTON-GCF INVESTMENT FUND, L.P. By:   Oaktree Huntington-GCF
Investment Fund GP, L.P. Its:   General Partner By:   Oaktree Huntingon-GCF
Investment Fund GP, LLC Its:   General Partner By:   Oaktree Fund GP I, L.P.
Its:   Managing Member By:  

/s/ Jessica Dombroff

Name:  

Jessica Dombroff

Title:  

Authorized Signatory

By:  

/s/ Brian Price

Name:  

Brian Price

Title:  

Authorized Signatory

Address for Notices:

Oaktree Fund Administration, LLC

333 S. Grand Avenue, 28th Fl.

Los Angeles, CA 90071

Attn: Oaktree Agency

Email: Oaktreeagency@alterdomus.com

 

With a copy to:

Oaktree Capital Management, L.P.

333 S. Grand Avenue, 28th Fl.

Los Angeles, CA 90071

Attn: Aman Kumar

Email: AmKumar@oaktreecapital.com

 

[Signature Page to Credit Agreement and Guaranty]



--------------------------------------------------------------------------------

OAKTREE STRATEGIC INCOME II, INC. By:   Oaktree Fund Advisors, LLC Its:  
Investment Advisor By:  

/s/ Jessica Dombroff

Name:  

Jessica Dombroff

Title:  

Vice President

By:  

/s/ Brian Price

Name:  

Brian Price

Title:  

Senior Vice President

Address for Notices:

Oaktree Fund Administration, LLC

333 S. Grand Avenue, 28th Fl.

Los Angeles, CA 90071

Attn: Oaktree Agency

Email: Oaktreeagency@alterdomus.com

 

With a copy to:

Oaktree Capital Management, L.P.

333 S. Grand Avenue, 28th Fl.

Los Angeles, CA 90071

Attn: Aman Kumar

Email: AmKumar@oaktreecapital.com

 

[Signature Page to Credit Agreement and Guaranty]



--------------------------------------------------------------------------------

OAKTREE SPECIALTY LENDING CORPORATION By:   Oaktree Fund Advisors, LLC Its:  
Investment Adviser By:  

/s/ Jessica Dombroff

Name:   Jessica Dombroff Title:  

Vice President

By:  

/s/ Brian Price

Name:  

Brian Price

Title:  

Senior Vice President

Address for Notices:

Oaktree Fund Administration, LLC

333 S. Grand Avenue, 28th Fl.

Los Angeles, CA 90071

Attn: Oaktree Agency

Email: Oaktreeagency@alterdomus.com

 

With a copy to:

Oaktree Capital Management, L.P.

333 S. Grand Avenue, 28th Fl.

Los Angeles, CA 90071

Attn: Aman Kumar

Email: AmKumar@oaktreecapital.com

 

[Signature Page to Credit Agreement and Guaranty]



--------------------------------------------------------------------------------

OAKTREE STRATEGIC INCOME CORPORATION By:   Oaktree Fund Advisors, LLC Its:  
Investment Adviser By:  

/s/ Jessica Dombroff

Name:  

Jessica Dombroff

Title:  

Vice President

By:  

/s/ Brian Price

Name:  

Brian Price

Title:  

Senior Vice President

Address for Notices:

Oaktree Fund Administration, LLC

333 S. Grand Avenue, 28th Fl.

Los Angeles, CA 90071

Attn: Oaktree Agency

Email: Oaktreeagency@alterdomus.com

 

With a copy to:

Oaktree Capital Management, L.P.

333 S. Grand Avenue, 28th Fl.

Los Angeles, CA 90071

Attn: Aman Kumar

Email: AmKumar@oaktreecapital.com

 

[Signature Page to Credit Agreement and Guaranty]



--------------------------------------------------------------------------------

OAKTREE GILEAD INVESTMENT FUND, L.P. By:   Oaktree Gilead Investment Fund GP,
L.P. Its:   General Partner By:   Oaktree Fund GP, LLC Its:   General Partner
By:   Oaktree Fund GP I, L.P. Its:   Managing Member By:  

/s/ Jessica Dombroff

Name:  

Jessica Dombroff

Title:  

Authorized Signatory

By:  

/s/ Brian Price

Name:  

Brian Price

Title:  

Authorized Signatory

Address for Notices:

Oaktree Fund Administration, LLC

333 S. Grand Avenue, 28th Fl.

Los Angeles, CA 90071

Attn: Oaktree Agency

Email: Oaktreeagency@alterdomus.com

 

With a copy to:

Oaktree Capital Management, L.P.

333 S. Grand Avenue, 28th Fl.

Los Angeles, CA 90071

Attn: Aman Kumar

Email: AmKumar@oaktreecapital.com

 

[Signature Page to Credit Agreement and Guaranty]



--------------------------------------------------------------------------------

Schedule 1

Loans Schedule

Tranche A-1 Term Loans

Lenders and their respective Applicable Commitments:

 

Lender

   Applicable
Commitment  

Oaktree-TCDRS Strategic Credit, LLC

   $ 5,539,374  

Exelon Strategic Credit Holdings LLC

   $ 3,295,651  

Oaktree-NGP Strategic Credit, LLC

   $ 5,559,652  

Oaktree-Minn Strategic Credit, LLC

   $ 2,686,860  

Oaktree-Forrest Multi-Strategy, LLC - Series A

   $ 4,583,440  

Oaktree-TBMR Strategic Credit Fund C, LLC

   $ 2,624,056  

Oaktree-TBMR Strategic Credit Fund F, LLC

   $ 4,095,190  

Oaktree-TBMR Strategic Credit Fund G, LLC

   $ 6,705,759  

Oaktree-TSE 16 Strategic Credit, LLC

   $ 5,127,189  

INPRS Strategic Credit Holdings, LLC

   $ 1,496,606  

Oaktree Huntington-GCF Investment Fund (Direct Lending AIF), L.P.

   $ 1,348,407  

Oaktree Strategic Income II, Inc.

   $ 10,700,785  

Oaktree Specialty Lending Corporation

   $ 29,288,074  

OAKTREE STRATEGIC INCOME CORPORATION

   $ 6,835,903     

 

 

 

Tranche A-1 Commitment

   $ 89,886,946     

 

 

 

Tranche A-2 Term Loans

Lenders and their respective Applicable Commitments:

 

Lender

   Applicable
Commitment  

Oaktree Gilead Investment Fund, L.P.

   $ 10,113,054     

 

 

 

Tranche A-2 Commitment

   $ 10,113,054     

 

 

 

“Applicable Funding Condition” means that the Closing Date shall have occurred.

The aggregate amount of the Tranche A-1 Commitment and the Tranche A-2
Commitment is the “Tranche A Commitment”. For the avoidance of doubt, the
Tranche A-1 Term Loans and the Tranche A-2 Term Loans are in each case Tranche A
Term Loans subject to the same terms and conditions, except that each shall be
funded on different Applicable Funding Dates.



--------------------------------------------------------------------------------

Tranche B Term Loans

Lenders and their respective Applicable Commitments:

 

Lender

   Applicable
Commitment  

Oaktree-TCDRS Strategic Credit, LLC

   $ 1,384,843  

Exelon Strategic Credit Holdings LLC

   $ 823,913  

Oaktree-NGP Strategic Credit, LLC

   $ 1,389,913  

Oaktree-Minn Strategic Credit, LLC

   $ 671,715  

Oaktree-Forrest Multi-Strategy, LLC - Series A

   $ 1,145,860  

Oaktree-TBMR Strategic Credit Fund C, LLC

   $ 656,014  

Oaktree-TBMR Strategic Credit Fund F, LLC

   $ 1,023,798  

Oaktree-TBMR Strategic Credit Fund G, LLC

   $ 1,676,440  

Oaktree-TSE 16 Strategic Credit, LLC

   $ 1,281,797  

INPRS Strategic Credit Holdings, LLC

   $ 374,151  

Oaktree Gilead Investment Fund, L.P.

   $ 2,528,263  

Oaktree Huntington-GCF Investment Fund (Direct Lending AIF), L.P.

   $ 337,102  

Oaktree Strategic Income II, Inc.

   $ 2,675,196  

Oaktree Specialty Lending Corporation

   $ 7,322,019  

OAKTREE STRATEGIC INCOME CORPORATION

   $ 1,708,976     

 

 

 

Tranche B Commitment

   $ 25,000,000     

 

 

 

The following defined terms apply to the Tranche B Term Loans:

“Applicable Availability Period” means the period starting on the date of the
Oral Paclitaxel and Encequidar Filing Acceptance and ending on the Commitment
Termination Date.

“Applicable Funding Condition” means that (i) the Closing Date shall have
occurred and (ii) the Oral Paclitaxel and Encequidar Filing Acceptance shall
have been received and the Administrative Agent shall have received evidence
thereof in form and substance satisfactory to the Administrative Agent and the
Oaktree Lender.

“Oral Paclitaxel and Encequidar Filing Acceptance” means acceptance by the FDA
of an NDA filing relating to Oral Paclitaxel.



--------------------------------------------------------------------------------

Tranche C Term Loans

Lenders and their respective Applicable Commitments:

 

Lender

   Applicable
Commitment  

Oaktree-TCDRS Strategic Credit, LLC

   $ 1,384,843  

Exelon Strategic Credit Holdings LLC

   $ 823,913  

Oaktree-NGP Strategic Credit, LLC

   $ 1,389,913  

Oaktree-Minn Strategic Credit, LLC

   $ 671,715  

Oaktree-Forrest Multi-Strategy, LLC - Series A

   $ 1,145,860  

Oaktree-TBMR Strategic Credit Fund C, LLC

   $ 656,014  

Oaktree-TBMR Strategic Credit Fund F, LLC

   $ 1,023,798  

Oaktree-TBMR Strategic Credit Fund G, LLC

   $ 1,676,440  

Oaktree-TSE 16 Strategic Credit, LLC

   $ 1,281,797  

INPRS Strategic Credit Holdings, LLC

   $ 374,151  

Oaktree Gilead Investment Fund, L.P.

   $ 2,528,263  

Oaktree Huntington-GCF Investment Fund (Direct Lending AIF), L.P.

   $ 337,102  

Oaktree Strategic Income II, Inc.

   $ 2,675,196  

Oaktree Specialty Lending Corporation

   $ 7,322,019  

OAKTREE STRATEGIC INCOME CORPORATION

   $ 1,708,976     

 

 

 

Tranche C Commitment

   $ 25,000,000     

 

 

 

The following defined terms apply to the Tranche C Term Loans:

“Applicable Availability Period” means the period starting on the date of the
Oral Paclitaxel and Encequidar FDA Approval and ending on the Commitment
Termination Date.

“Applicable Funding Condition” means that (i) the Closing Date shall have
occurred and (ii) the Oral Paclitaxel and Encequidar FDA Approval shall have
been received and the Administrative Agent shall have received evidence thereof
in form and substance satisfactory to the Administrative Agent and the Oaktree
Lender.

“Oral Paclitaxel and Encequidar FDA Approval” means the receipt of approval from
the FDA of an NDA in respect of the use of Oral Paclitaxel permitting the
marketing of oral paclitaxel and encequidar in interstate commerce in the United
States to treat metastatic breast cancer.

Tranche D Term Loans

Lenders and their respective Applicable Commitments:

 

Lender

   Applicable
Commitment  

Oaktree-TCDRS Strategic Credit, LLC

   $ 1,384,843  

Exelon Strategic Credit Holdings LLC

   $ 823,913  



--------------------------------------------------------------------------------

Oaktree-NGP Strategic Credit, LLC

   $ 1,389,913  

Oaktree-Minn Strategic Credit, LLC

   $ 671,715  

Oaktree-Forrest Multi-Strategy, LLC - Series A

   $ 1,145,860  

Oaktree-TBMR Strategic Credit Fund C, LLC

   $ 656,014  

Oaktree-TBMR Strategic Credit Fund F, LLC

   $ 1,023,798  

Oaktree-TBMR Strategic Credit Fund G, LLC

   $ 1,676,440  

Oaktree-TSE 16 Strategic Credit, LLC

   $ 1,281,797  

INPRS Strategic Credit Holdings, LLC

   $ 374,151  

Oaktree Gilead Investment Fund, L.P.

   $ 2,528,263  

Oaktree Huntington-GCF Investment Fund (Direct Lending AIF), L.P.

   $ 337,102  

Oaktree Strategic Income II, Inc.

   $ 2,675,196  

Oaktree Specialty Lending Corporation

   $ 7,322,019  

OAKTREE STRATEGIC INCOME CORPORATION

   $ 1,708,976     

 

 

 

Tranche D Commitment

   $ 25,000,000     

 

 

 

The following defined terms apply to the Tranche D Term Loans:

“Applicable Availability Period” means the period starting on the date of the
Tirbanibulin FDA Approval and ending on the Commitment Termination Date.

“Applicable Funding Condition” means that (i) the Closing Date shall have
occurred and (ii) the Tirbanibulin FDA Approval shall have been received and the
Administrative Agent shall have received evidence thereof in form and substance
satisfactory to the Administrative Agent and the Oaktree Lender.

“Tirbanibulin FDA Approval” means the receipt of approval from the FDA of an NDA
in respect of the use of the Product “Tirbanibulin” permitting the marketing of
Tirbanibulin in interstate commerce in the United States to treat actinic
keratosis.

Tranche E Term Loans

Lenders and their respective Applicable Commitments:

 

Lender

   Applicable
Commitment  

Oaktree-TCDRS Strategic Credit, LLC

   $ 2,769,687  

Exelon Strategic Credit Holdings LLC

   $ 1,647,826  

Oaktree-NGP Strategic Credit, LLC

   $ 2,779,826  

Oaktree-Minn Strategic Credit, LLC

   $ 1,343,430  



--------------------------------------------------------------------------------

Oaktree-Forrest Multi-Strategy, LLC - Series A

   $ 2,291,720  

Oaktree-TBMR Strategic Credit Fund C, LLC

   $ 1,312,028  

Oaktree-TBMR Strategic Credit Fund F, LLC

   $ 2,047,595  

Oaktree-TBMR Strategic Credit Fund G, LLC

   $ 3,352,879  

Oaktree-TSE 16 Strategic Credit, LLC

   $ 2,563,595  

INPRS Strategic Credit Holdings, LLC

   $ 748,303  

Oaktree Gilead Investment Fund, L.P.

   $ 5,056,527  

Oaktree Huntington-GCF Investment Fund (Direct Lending AIF), L.P.

   $ 674,204  

Oaktree Strategic Income II, Inc.

   $ 5,350,392  

Oaktree Specialty Lending Corporation

   $ 14,644,037  

OAKTREE STRATEGIC INCOME CORPORATION

   $ 3,417,952     

 

 

 

Tranche E Commitment

   $ 50,000,000     

 

 

 

The following defined terms apply to the Tranche E Term Loans:

“Applicable Availability Period” means the period starting on the first Business
Day following receipt by the Administrative Agent of the Tranche E Revenue
Condition Certificate and ending on the Commitment Termination Date.

“Applicable Funding Condition” means that (i) the Closing Date shall have
occurred and (ii) the Administrative Agent shall have received the Tranche E
Revenue Condition Certificate.

“Tranche E Revenue Condition Certificate” means a certificate substantially in
the form of Exhibit M signed by a Responsible Officer of the Borrower as of the
end of the applicable quarter indicating that (A) net sales of the Borrower for
the twelve (12) consecutive month period ending on the last day of such fiscal
quarter exceed $200,000,000 and (B) net sales of the Borrower attributable to
sales of the Product Oral Paclitaxel for such quarter exceed $40,000,000.